









REVOLVING CREDIT AGREEMENT


dated as of DECEMBER 1, 2010


among


RUBY TUESDAY, INC.,
as Borrower,


THE LENDERS FROM TIME TO TIME PARTY HERETO


and


BANK OF AMERICA, N.A.,
as Administrative Agent, Issuing Bank, Servicer and
Swingline Lender




REGIONS BANK,
as Syndication Agent




====================================================================




MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
as Sole Lead Arranger and Sole Book Manager





CHAR1\1185130v10




 
 

--------------------------------------------------------------------------------

 





   
TABLE OF CONTENTS
       
Page
ARTICLE I  DEFINITIONS; CONSTRUCTION
1
 
Section 1.1
Definitions.
1
 
Section 1.2
Classifications of Loans and Borrowings.
31
 
Section 1.3
Accounting Terms and Determination.
31
 
Section 1.4
Terms Generally.
32
 
Section 1.5
Letter of Credit Amounts.
32
 
Section 1.6
Times of Day.
32
   
ARTICLE II  AMOUNT AND TERMS OF THE COMMITMENTS
32
 
Section 2.1
General Description of Facilities.
32
 
Section 2.2
Revolving Loans.
33
 
Section 2.3
Procedure for Revolving Borrowings.
33
 
Section 2.4
Increase in Aggregate Revolving Commitments.
34
 
Section 2.5
Swingline Commitment.
35
 
Section 2.6
Procedure for Swingline Borrowing; Etc.
35
 
Section 2.7
Funding of Borrowings.
37
 
Section 2.8
Interest Elections.
38
 
Section 2.9
Reduction and Termination of Commitments.
39
 
Section 2.10
Repayment of Loans.
39
 
Section 2.11
Evidence of Indebtedness.
40
 
Section 2.12
Prepayments.
40
 
Section 2.13
Interest on Loans.
42
 
Section 2.14
Fees.
43
 
Section 2.15
Computation of Interest and Fees.
44
 
Section 2.16
Inability to Determine Interest Rates.
45
 
Section 2.17
Illegality.
45
 
Section 2.18
Increased Costs.
46
 
Section 2.19
Funding Indemnity.
47
 
Section 2.20
Taxes.
47
 
Section 2.21
Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
49
 
Section 2.22
Mitigation of Obligations; Replacement of Lenders.
51
 
Section 2.23
Letters of Credit.
52
 
Section 2.24
Cash Collateral
58
 
Section 2.25
Defaulting Lenders
59
   
ARTICLE III  FRANCHISEE LOAN FACILITY
61
 
Section 3.1
Establishment of Franchisee Facility Commitment; Terms of Loans and
     
Letters of Credit.
61
 
Section 3.2
Conveyance of Franchisee Loan Interest.
63
 
Section 3.3
Funding of Advances; Funding of Franchisee Loan Interest in Loans;
63
   
Purchase of Participation in Letters of Credit.
63
 
Section 3.4
Franchisee Facility Letter of Credit Fees.
65
       

 
 
CHAR1\1185130v10




 

--------------------------------------------------------------------------------

i
 
 
     
 
Section 3.5
Interest on Franchisee Funded Loan Interest.
66
 
Section 3.6
Default Interest.
66
 
Section 3.7
Wind-Down Event
67
 
Section 3.8
Payments
67
 
Section 3.9
Servicer's Obligations with Respect to Loans; Non-Recourse.
67
 
Section 3.10
Application of Payments.
68
 
Section 3.11
Servicing Report
69
 
Section 3.12
Default Notice Of Loan.
70
 
Section 3.13
Waiver or Cure By The Borrower; Fully Guaranteed Pool.
70
 
Section 3.14
Franchisee Loan Standstill Period; Defaulted Franchisee Loan Guaranty
     
Demand.
70
 
Section 3.15
No Waiver or Cure Available.
71
 
Section 3.16
Movement of Franchisee Loans into and out of Fully Guaranteed Pool.
72
 
Section 3.17
Extension of Maturity Date of Defaulted Franchisee Loans during the
72
   
Franchisee Loan Response Period and the Franchisee Loan Standstill
     
Period.
72
 
Section 3.18
Existing Franchisee Loans and Franchisee Letters of Credit.
72
   
ARTICLE IV  CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
73
 
Section 4.1
Conditions To Effectiveness.
73
 
Section 4.2
Each Credit Event.
74
 
Section 4.3
Delivery of Documents.
75
   
ARTICLE V  REPRESENTATIONS AND WARRANTIES
75
 
Section 5.1
Existence; Power.
75
 
Section 5.2
Organizational Power; Authorization.
76
 
Section 5.3
Governmental Approvals; No Conflicts.
76
 
Section 5.4
Financial Statements.
76
 
Section 5.5
Litigation and Environmental Matters.
76
 
Section 5.6
Compliance with Laws and Agreements.
77
 
Section 5.7
Investment Company Act, Etc.
77
 
Section 5.8
Taxes.
77
 
Section 5.9
Margin Regulations.
78
 
Section 5.10
ERISA.
78
 
Section 5.11
Ownership of Property.
78
 
Section 5.12
Disclosure.
78
 
Section 5.13
Labor Relations.
79
 
Section 5.14
Subsidiaries; Equity Interests.
79
 
Section 5.15
Solvency.
79
 
Section 5.16
Senior Notes.
79
   
ARTICLE VI  AFFIRMATIVE COVENANTS
80
 
Section 6.1
Financial Statements and Other Information.
80
 
Section 6.2
Notices of Material Events.
82
 
Section 6.3
Existence; Conduct of Business.
83
 
Section 6.4
Compliance with Laws, Etc.
83
 
Section 6.5
Payment of Obligations.
83

 
 
 
CHAR1\1185130v10


 
 
 

--------------------------------------------------------------------------------

ii
 
 

 
Section 6.6
Books and Records.
84
 
Section 6.7
Visitation, Inspection, Etc.
84
 
Section 6.8
Maintenance of Properties; Insurance.
84
 
Section 6.9
Use of Proceeds and Letters of Credit.
84
 
Section 6.10
Additional Subsidiaries.
84
 
Section 6.11
Additional Guaranties.
85
 
Section 6.12
Additional Guarantors.
85
   
ARTICLE VII  FINANCIAL COVENANTS
86
 
Section 7.1
Minimum Fixed Charge Coverage Ratio.
86
 
Section 7.2
Maximum Adjusted Total Debt to EBITDAR Ratio.
86
 
Section 7.3
Consolidated Net Worth.
86
   
ARTICLE VIII  NEGATIVE COVENANTS
87
 
Section 8.1
Negative Pledge.
87
 
Section 8.2
Fundamental Changes.
87
 
Section 8.3
Investments, Loans, Etc.
88
 
Section 8.4
Restricted Payments.
90
 
Section 8.5
Sale of Assets.
90
 
Section 8.6
Transactions with Affiliates.
91
 
Section 8.7
Restrictive Agreements.
91
 
Section 8.8
Hedging Agreements.
92
 
Section 8.9
Amendment to Material Documents.
92
 
Section 8.10
Accounting Changes.
92
 
Section 8.11
ERISA.
92
 
Section 8.12
Indebtedness.
93
 
Section 8.13
Prepayment of Other Indebtedness, Etc.
94
   
ARTICLE IX  EVENTS OF DEFAULT
94
 
Section 9.1
Events of Default.
94
 
Section 9.2
Application of Funds.
97
   
ARTICLE X  THE ADMINISTRATIVE AGENT AND THE SERVICER
98
 
Section 10.1
Appointment and Authority.
98
 
Section 10.2
Rights as a Lender.
98
 
Section 10.3
Exculpatory Provisions.
99
 
Section 10.4
Reliance by Administrative Agent and Servicer.
100
 
Section 10.5
Delegation of Duties.
100
 
Section 10.6
Resignation of Administrative Agent.
101
 
Section 10.7
Non-Reliance on Administrative Agent and Other Lenders.
102
 
Section 10.8
Administrative Agent May File Proofs of Claim.
102
 
Section 10.9
Guaranty Matters.
103
 
Section 10.10
No Other Duties, Etc.
103
   
ARTICLE XI  MISCELLANEOUS
103
 
Section 11.1
Notices.
103
 
Section 11.2
Waiver; Amendments.
105

 
 
CHAR1\1185130v10




 
 
iii

--------------------------------------------------------------------------------

 
 

 
Section 11.3
Expenses; Indemnification.
106
 
Section 11.4
Successors and Assigns.
108
 
Section 11.5
Governing Law; Jurisdiction; Consent to Service of Process.
113
 
Section 11.6
WAIVER OF JURY TRIAL.
114
 
Section 11.7
Right of Setoff.
114
 
Section 11.8
Counterparts; Integration.
114
 
Section 11.9
Survival.
115
 
Section 11.10
Severability.
115
 
Section 11.11
Confidentiality.
115
 
Section 11.12
Interest Rate Limitation.
116
 
Section 11.13
Payments Set Aside.
116
 
Section 11.14
Patriot Act Notice.
117
 
Section 11.15
No Advisory or Fiduciary Responsibility.
117
 
Section 11.16
Waiver of Notice of Termination.
118


 
CHAR1\1185130v10




 
 

--------------------------------------------------------------------------------

iv
 

 


Schedules
                             
Schedule 1.1(a)
-
Applicable Margin and Applicable Commitment Fee Percentage
Schedule 1.1(b)
-
Existing Letters of Credit
     
Schedule 1.2
-
Revolving Commitments
     
Schedule 5.14
-
Subsidiaries
       
Schedule 8.1
-
Existing Liens
       
Schedule 8.3
-
Existing Investments
       
Schedule 8.7
-
Restrictive Agreements
     
Schedule 8.12
-
Existing Indebtedness
                     
Exhibits
                             
Exhibit A
-
Revolving Credit Note
     
Exhibit B
-
Swingline Note
       
Exhibit C
-
Form of Assignment and Acceptance
   
Exhibit D
-
Form of Subsidiary Guaranty Agreement
   
Exhibit E
-
Form of Franchisee Facility Guaranty Agreement
 
Exhibit F
-
Form of Franchisee Loan Agreement
   
Exhibit G
-
Form of Servicing Report
                     
Exhibit 2.3
-
Notice of Revolving Borrowing
     
Exhibit 2.6
-
Notice of Swingline Borrowing
     
Exhibit 2.8
-
Form of Continuation/Conversion
   
Exhibit 4.1(b)(iv)
-
Form of Secretary's Certificate of Ruby Tuesday, Inc.
 
Exhibit 4.1(b)(vii)
-
Form of Officer's Certificate
     

 

 
CHAR1\1185130v10




 
 
 

--------------------------------------------------------------------------------

v
 
 





CREDIT AGREEMENT


THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered into as
of December 1, 2010, by and among RUBY TUESDAY, INC., a Georgia corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (the “Lenders”) and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”), as Servicer
(the “Servicer”), as Issuing Bank (the “Issuing Bank”), and as Swingline Lender
(the “Swingline Lender”).


W I T N E S S E T H:


WHEREAS, the Borrower has requested that the Lenders provide a credit facility
for the purposes set forth herein, and the Lenders are willing to do so on the
terms and conditions set forth herein.


WHEREAS, subject to the terms and conditions of this Agreement, the Lenders
severally, to the extent of their respective Commitments as defined herein, are
willing to severally establish the requested revolving credit facility;


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Servicer,
the Issuing Bank and the Swingline Lender agree as follows:




ARTICLE I


DEFINITIONS; CONSTRUCTION


Section 1.1                      Definitions.


In addition to the other terms defined herein, the following terms used herein
have the meanings herein specified (to be equally applicable to both the
singular and plural forms of the terms defined):


“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage of voting power) of the outstanding ownership interests
of a partnership or limited liability company.


CHAR1\1185130v10
1

--------------------------------------------------------------------------------

 
“Adjusted LIBO Rate” means,


(a)           with respect to each Interest Period for a Eurodollar Loan, the
rate per annum (rounded to the nearest multiple of 1/16 of 1%) obtained by
dividing (i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00
minus the Eurodollar Reserve Percentage; and


(b)           for any day with respect to a Base Rate Loan bearing interest at a
rate based on LIBOR, a rate per annum (rounded to the nearest multiple of 1/16
of 1%) obtained by dividing (i) LIBOR for such Interest Period by (ii) a
percentage equal to 1.00 minus the Eurodollar Reserve Percentage; and


(c)           for any day with respect to each Franchisee Loan Funding, a rate
per annum (rounded to the nearest multiple of 1/16 of 1%) obtained by dividing
(i) LIBOR for such Interest Period by (ii) a percentage equal to 1.00 minus the
Eurodollar Reserve Percentage.


“Adjusted Total Debt” means, as of any date of determination, (i) all
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis,
including without limitation all Loans and LC Exposure, but excluding all
Indebtedness of the type described in subsection (xi) of the definition of
Indebtedness and excluding any Synthetic Lease Obligations to the extent that
such Synthetic Lease Obligations are included in clause (ii) below, plus (ii) to
the extent not included in clause (i), the present value of all lease
obligations arising under operating leases of Borrower and its Subsidiaries as
determined in accordance with GAAP, applying a discount rate of ten percent
(10%).


“Adjusted Total Debt to EBITDAR Ratio” means, as of any date of determination,
the ratio of (i) Adjusted Total Debt as of such date to (ii) Consolidated
EBITDAR as of such date, measured for the four Fiscal Quarter period ending on
such date.


“Administrative Agent” has the meaning assigned to such term in the opening
paragraph hereof.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth in Section 11.1 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.


“Affiliate” means, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.


“Aggregate Revolving Commitment Amount” means the aggregate principal amount of
the Revolving Commitments of all Lenders from time to time, as such aggregate
principal amount shall be reduced or increased pursuant to the terms hereof.  On
the Closing Date, the
 
 
CHAR1\1185130v10
2

--------------------------------------------------------------------------------

 
 
Aggregate Revolving Commitment Amount equals THREE HUNDRED AND TWENTY MILLION
DOLLARS ($320,000,000).


“Aggregate Revolving Commitments” means, collectively, all Revolving Commitments
of all Lenders in effect at any time.


“Applicable Commitment Fee Percentage” means, as of any date, the percentage per
annum determined by reference to the applicable Adjusted Total Debt to EBITDAR
Ratio in effect on such date as set forth on Schedule 1.1(a) attached hereto;
provided, that a change in the Applicable Commitment Fee Percentage resulting
from a change in the Adjusted Total Debt to EBITDAR Ratio shall be effective on
the first Business Day after the date the Borrower is required to deliver the
financial statements required by Section 6.1(a) or (b) and the compliance
certificate required by Section 6.1(c); provided, further, that if at any time
the Borrower shall have failed to deliver such financial statements and such
certificate, the Applicable Commitment Fee Percentage shall be at Level V until
such time as such financial statements and certificate are delivered, at which
time the Applicable Commitment Fee Percentage shall be determined as provided
above.  Notwithstanding the foregoing, the Applicable Commitment Fee Percentage
from the Closing Date until the first Business Day immediately following the
date a compliance certificate is delivered pursuant to Section 6.1(c) for the
fiscal quarter ending March 1, 2011 shall be at Level IV.  Notwithstanding
anything to the contrary contained in this definition, the determination of the
Applicable Commitment Fee Percentage for any period shall be subject to the
provisions of Section 2.15(b).


“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or an Affiliate of such Lender) designated
for such Type of Loan in the Administrative Questionnaire submitted by such
Lender or such other office of such Lender (or an Affiliate of such Lender) as
such Lender may from time to time specify to the Administrative Agent and the
Borrower as the office by which its Loans of such Type are to be made and
maintained.


“Applicable Margin” means, as of any date, the percentage per annum determined
by reference to the applicable Adjusted Total Debt to EBITDAR Ratio in effect on
such date as set forth on Schedule 1.1(a) attached hereto; provided, that a
change in the Applicable Margin resulting from a change in such ratio shall be
effective on the second Business Day after which the Borrower is required to
deliver the financial statements required by Section 6.1(a) or (b) and the
compliance certificate required by Section 6.1(c); provided, further, that if at
any time the Borrower shall have failed to deliver such financial statements and
such certificate, the Applicable Margin shall be at Level V until such time as
such financial statements and certificate are delivered, at which time the
Applicable Margin shall be determined as provided above.  Notwithstanding the
foregoing, the Applicable Margin from the Closing Date until the first Business
Day immediately following the date a compliance certificate is delivered
pursuant to Section 6.1(c) for the fiscal quarter ending March 1, 2011 shall be
at Level IV.  Notwithstanding anything to the contrary contained in this
definition, the determination of the Applicable Margin for any period shall be
subject to the provisions of Section 2.15(b).
 
 

 
CHAR1\1185130v10
3

--------------------------------------------------------------------------------

 
“Approved Fund” means any Person (other than a natural Person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.


“Arranger” means MLPF&S.


“ASC 810” has the meaning set forth in Section 6.1(g).


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
 
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit C attached hereto or any other form approved by the
Administrative Agent.


“Authoritative Guidance” has the meaning set forth in Section 6.1(g).


“Availability Period” means the period from the Closing Date to the Revolving
Commitment Termination Date.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Adjusted LIBO Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning in the introductory paragraph hereof.


“Borrower’s Fee” means the “Sponsor’s Fee” as defined in the Servicing
Agreement.


“Borrower’s Letter of Credit Fee” means the “Sponsor’s Letter of Credit Fee” as
defined in the Servicing Agreement.
 

 
CHAR1\1185130v10
4

--------------------------------------------------------------------------------

 
“Borrowing” means a borrowing consisting of (i) Loans of the same Class and
Type, made, converted or continued on the same date and in case of Eurodollar
Loans, as to which a single Interest Period is in effect or (ii) a Swingline
Loan.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Loan or Franchisee Loan Funding, means any
such day that is also a London Banking Day.


“Capital Expenditures” means all expenditures of the Loan Parties and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Lease Obligations.


“Capital Lease Obligations” of any Person means all obligations of such Person
to pay rent or other amounts under any lease (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Servicer,
Issuing Bank or Swingline Lender (as applicable) and the Lenders, as collateral
for LC Exposure, Franchisee LC Exposure, Obligations in respect of Swingline
Loans, Franchisee Loan Exposure or obligations of Lenders to fund participations
in respect of any thereof (as the context may require), cash or deposit account
balances or, if the Servicer, Issuing Bank or Swingline Lender benefitting from
such collateral shall agree in its sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to (a)
the Administrative Agent and (b) the Servicer, the Issuing Bank or the Swingline
Lender (as applicable).  “Cash Collateral” has a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Change in Control” means the occurrence of one or more of the following events:
(a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Borrower to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof),  (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of 30% or more of the outstanding shares of the voting stock of the
Borrower; (c) during any period of 24 consecutive months, a majority of the
members of the board of directors of the Borrower cease to be composed of
individuals who were either (i) directors of the Borrower on the date of this
Agreement or (ii) elected to the board of directors or nominated for election to
the board of directors of the Borrower by the board of directors (or a duly
constituted committee thereof) of the Borrower with the approval of at least a
majority of the directors who were directors on the date of this Agreement or
whose election or nomination for election was previously so approved, or (d) the
occurrence of a “Change in Control” under and as defined in the Senior Note
Purchase Agreement.
 
 
CHAR1\1185130v10
5

--------------------------------------------------------------------------------

 


“Change in Law” means (i) the adoption of any applicable law, rule or regulation
after the date of this Agreement, (ii) any change in any applicable law, rule or
regulation, or any change in the interpretation or application thereof, by any
Governmental Authority after the date of this Agreement, or (iii) the making or
issuance by any Governmental Authority after the date of this Agreement of any
request, guideline or directive (whether or not having the force of law)
requiring compliance by any Lender (or its Applicable Lending Office), the
Servicer (or its applicable Lending Office) or the Issuing Bank (or for purposes
of Section 2.18(b), by such Lender’s, the Servicer’s or the Issuing Bank’s
holding company, if applicable).


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and when used in reference to any Commitment, refers to whether such
Commitment is a Revolving Commitment, a Swingline Commitment or a LC Commitment.


“Closing Date” means December 1, 2010.


“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time.


“Commitment” means a Revolving Commitment, a Swingline Commitment, a LC
Commitment or a Franchisee Facility Commitment or any combination thereof (as
the context shall permit or require).


“Consolidated Assets” means, as of any date, the total assets of the Borrower
and its Subsidiaries that would be reflected on the Borrower’s consolidated
balance sheet as of such date prepared in accordance with GAAP.


“Consolidated Companies” means, collectively, the Borrower and any of its
Subsidiaries, and “Consolidated Company” means, individually, the Borrower or
any of its Subsidiaries.


“Consolidated EBITDA” means, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated Net Income for such
period minus (b) to the extent included in calculating Consolidated Net Income
for such period, any non-cash gains during such period minus (c) any actual cash
payments made during such period related to non-cash charges included in (d)(v)
below for a prior period plus (d) to the extent deducted in determining
Consolidated Net Income for such period, (i) Consolidated Interest Expense, (ii)
income tax expense determined on a consolidated basis in accordance with GAAP,
(iii) depreciation and amortization determined on a consolidated basis in
accordance with GAAP, (iv) payments made by the Borrower in respect of
Guaranties made to support Indebtedness of Franchisees in an aggregate amount
not to exceed (A) $15,000,000 during any four fiscal quarter period and (B)
$25,000,000 during the term of this Agreement and (v) all other non cash
charges, in each case, that do not represent a cash item in such period, all as
determined in accordance with GAAP.
 
 
CHAR1\1185130v10
6

--------------------------------------------------------------------------------

 


“Consolidated EBITDAR” means, for the Borrower and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA plus (b)
Consolidated Lease Expense, in each case for such period.


“Consolidated Entities” has the meaning set forth in Section 6.1(g).


“Consolidated Fixed Charges” means, for the Borrower and its Subsidiaries for
any period, the sum (without duplication) of (a) Consolidated Interest Expense
for such period and (b) Consolidated Lease Expense for such period.


“Consolidated Interest Expense” means, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis in accordance with GAAP, the sum
of (i) total interest expense, including without limitation the interest
component of any payments in respect of Capital Lease Obligations capitalized or
expensed during such period (whether or not actually paid during such period)
plus (ii) the net amount payable (or minus the net amount receivable) under
Hedging Agreements during such period (whether or not actually paid or received
during such period).


“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rental and operating lease expense payable by the Borrower
and its Subsidiaries with respect to leases of real and personal property
(excluding Capital Lease Obligations) determined on a consolidated basis in
accordance with GAAP for such period.


“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP, but excluding therefrom (to the extent otherwise
included therein) (i) any extraordinary gains or losses, (ii) any gains
attributable to write-ups of assets, (iii) any equity interest of the Borrower
or any Subsidiary of the Borrower in the unremitted earnings of any Person that
is not a Subsidiary and (iv) any income (or loss) of any Person accrued prior to
the date it becomes a Subsidiary or is merged into or consolidated with the
Borrower or any Subsidiary on the date that such Person’s assets are acquired by
the Borrower or any Subsidiary.


“Consolidated Working Capital” means, at any time, the excess of (i) current
assets (excluding cash and those Permitted Investments identified in clauses
(i), (ii), (iii) and (v) of the definition of Permitted Investments) of the
Borrower and its Subsidiaries on a consolidated basis at such time over (ii)
current liabilities (excluding current maturities of Indebtedness) of the
Borrower and its Subsidiaries on a consolidated basis at such time, all as
determined in accordance with GAAP.


“Contractual Obligation” of any Person means any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.


“Control” means the power, directly or indirectly, either to (i) vote 5% or more
of securities having ordinary voting power for the election of directors (or
persons performing similar functions) of a Person or (ii) direct or cause the
direction of the management and policies
 
CHAR1\1185130v10
7

--------------------------------------------------------------------------------

 
 
 of a Person, whether through the ability to exercise voting power, by contract
or otherwise.  The terms “Controlling”, “Controlled by”, and “under common
Control with” have meanings correlative thereto.


“Control Event” means (1) the execution by the Borrower or any of its
Subsidiaries or Affiliates of any agreement or letter of intent with respect to
any proposed transaction or event or series of transactions or events which,
individually or in the aggregate, may reasonably be expected to result in a
Change in Control, (2) the execution of any written agreement which, when fully
performed by the parties thereto, would result in a Change in Control or (3) the
making of any written offer by any person (as such term is used in Section 13(d)
and Section 14(d)(2) of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof) or related persons constituting
a group (as such term is used in Section 13(d)-5 under the Securities Exchange
Act of 1934 and the rules of the SEC thereunder as in effect on the date hereof)
to the holders of the common stock of the Borrower or of any of its Affiliates,
which offer, if accepted by the requisite number of holders, would result in a
Change in Control.


“Debt Issuance” means the issuance by the Borrower or any Subsidiary of any
Indebtedness other than Indebtedness permitted by Section 8.12.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any condition or event that, with the giving of notice or the
lapse of time or both, would constitute an Event of Default.


“Defaulted Franchisee Borrower” means a Franchisee Borrower under a Defaulted
Franchisee Loan.


“Defaulted Franchisee Loan” means a Franchisee Loan evidenced by Franchisee Loan
Documents under the terms of which exist one or more Franchisee Loan Defaults
which have not been cured or waived as permitted herein.


“Defaulting Lender” means, subject to Section 2.25(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit, Franchisee Letters of Credit, Franchisee Loans or
Swingline Loans, within three (3) Business Days of the date required to be
funded by it hereunder, (b) has notified the Borrower or the Administrative
Agent that it does not intend to comply with its funding obligations or has made
a public statement to that effect with respect to its funding obligations
hereunder or under other agreements in which it commits to extend credit, (c)
has failed, within three (3) Business Days after request by the Administrative
Agent, to confirm in a manner satisfactory to the Administrative Agent that it
will comply with its funding obligations or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief
 
 
CHAR1\1185130v10
8

--------------------------------------------------------------------------------

 
 
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that, a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interests in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.


“Default Interest” has the meaning set forth in Section 2.13(c).


“Disposition” means the sale, transfer, license, lease or other disposition of
any property by the Borrower or any Subsidiary, but excluding any sale, lease,
license, transfer or other disposition permitted by Section 8.5.
 
 
“Dollar(s)” and the sign “$” mean lawful money of the United States of America.


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Eligible Assets” means property that is used or useful in the same or a similar
line of business as the Borrower and its Subsidiaries were engaged in on the
Closing Date (or any reasonable extension or expansions thereof).


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.4(b)(ii) and (iv) (subject to such consents, if any,
as may be required under Section 11.4(b)(ii)).


“Employee Benefit Plans” means, collectively, Borrower’s Employee Stock Purchase
Plan, the Morrison Incorporated Long Term Incentive Plan, the 1984 Morrison
Incorporated Long Term Incentive Plan, the 1987 Stock Bonus and Non-Qualified
Stock Option Plan, the 1989 Non-Qualified Stock Incentive Plan, the Ruby
Tuesday, Inc.  1996 Stock Incentive Plan, the Ruby Tuesday, Inc. 1996
Non-Executive Stock Incentive Plan, the Ruby Tuesday, Inc.  Stock Incentive and
Deferred Compensation Plan for Directors, the Ruby Tuesday, Inc.  Salary
Deferral Plan, the Ruby Tuesday, Inc.  Deferred Compensation Plan and any salary
deferral or deferred compensation plan of any Subsidiary or franchisee of
Borrower pursuant to which the equity securities of Borrower or any Subsidiary
are the subject of rights to acquire such equity securities, an investment
option under such plan or a matching contribution under such plan; in each case
as any such plan may be amended, modified or replaced by successor plan thereto.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the
 
 
CHAR1\1185130v10
9

--------------------------------------------------------------------------------

 
 
Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) any actual or alleged exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.


“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.


“ERISA Affiliate” means any trade or business (whether or not incorporated),
which, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for the purposes of Section 302 of ERISA
and Section 412 of the Code, is treated as a single employer under Section 414
of the Code.


“ERISA Event” shall  mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the determination
that a Plan is in “at risk status” as defined in Section 430(c) of the Code; (c)
the filing pursuant to Section 412(c) of the Code or Section 303(d) of ERISA of
an application for a “waived funding deficiency” with respect to any Plan; (d)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.


“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
 

 
CHAR1\1185130v10
10

--------------------------------------------------------------------------------

 
 
“Eurodollar Reserve Percentage” means the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans and Franchisee Loan Fundings shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D.  The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.


“Event of Default” has the meaning provided in Article IX.


“Excluded Taxes” means with respect to the Administrative Agent, the Servicer,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (c) in the case of a
Foreign Lender, any withholding tax that (i) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (ii) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new Applicable Lending Office, other than
taxes that have accrued prior to the designation of such lending office that are
otherwise not Excluded Taxes, and (iii) is attributable to such Foreign Lender’s
failure to comply with Section 2.20(e) and (d) any United States withholding tax
imposed on any “withholdable payment” payable to such recipient as a result of
the failure of such recipient to satisfy the applicable requirements of Sections
1471 through 1474 of the Code and any regulations promulgated thereunder or
official interpretations thereof.


“Existing Credit Agreement” means that certain Amended and Restated Revolving
Credit Agreement, dated as of February 28, 2007, by and among the Borrower, the
lenders party thereto and Bank of America as administrative agent, issuing bank
and swingline lender.


“Existing Letters of Credit” means the letters of credit described by date of
issuance, letter of credit number, undrawn amount, name of beneficiary and date
of expiry on Schedule 1.1(b) attached hereto.


“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the next 1/100th of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with member banks of the Federal Reserve
System arranged by Federal funds brokers, as published by the Federal Reserve
Bank of New York on the next succeeding Business Day or if such rate is not so
published for any Business Day, the Federal
 
 
CHAR1\1185130v10
11

--------------------------------------------------------------------------------

 
 
Funds Rate for such day shall be the average rounded upwards, if necessary, to
the next 1/100th of 1% of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent.


“Fee Letter” means that certain fee letter, dated October 29, 2010, executed by
Bank of America and MLPF&S and accepted by the Borrower.


“Fiscal Quarter” means any fiscal quarter of the Borrower or the Consolidated
Companies, as applicable.


“Fixed Charge Coverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated EBITDAR to (b) Consolidated Fixed Charges, in each case
measured for the four Fiscal Quarter period ending on such date.


“Foreign Lender” means any Lender that is not a United States person under
Section 7701(a)(3) of the Code.


“Franchise Documents” means, collectively, (i) the participation and operating
agreements for any Franchisee Borrower that is a limited liability company or
limited partnership agreement for any Franchisee Borrower that is a limited
partnership and (ii) the written agreements between the Borrower and a
Franchisee Borrower whereby the Franchisee Borrower is authorized to establish
one or more “Ruby Tuesday” franchises, including without limitation the Ruby
Tuesday, Inc. Operating Agreements between the Borrower and a Franchisee
Borrower and each other operating agreement and development agreement related to
each franchise location, all as amended or modified from time to time.


“Franchisee” means, collectively, a limited liability company or limited
partnership in which the Borrower owns an equity interest pursuant to the
Franchise Partner Program.


“Franchisee Advance” means a funding of an advance pursuant to the Franchisee
Loan Commitment of any Franchisee Borrower pursuant to a Franchisee Loan Funding
Request.


“Franchisee Borrower” means a Franchisee who is primarily liable for repayment
of a Franchisee Loan as a result of having executed Franchisee Loan Documents as
maker, or its permitted assignee.


“Franchisee Borrower Rate” means, with respect to each Franchisee Loan, the
Prime Rate (as defined in the Franchisee Loan Agreement) per annum plus any
additional margin per annum specified for such Franchisee Loan by the Borrower
in the applicable Franchisee Funding Approval Notice, such margin not to exceed
four percent (4.0%) per annum.


“Franchisee Collateral” means property subject to a security interest or lien
which secures a Franchisee Loan.


“Franchisee Collateral Agreement” means an agreement executed by a Franchisee
Borrower and any other Persons primarily or secondarily liable for all or part
of the Franchisee
 
 
CHAR1\1185130v10
12

--------------------------------------------------------------------------------

 
 
 Loan, granting a security interest to the Servicer in specified Franchisee
Collateral as security for such Franchisee Loan.


“Franchisee Facility Commitment” means the portion of the Aggregate Revolving
Commitment Amount that may be used to make Franchisee Loans and issue Franchisee
Letters of Credit in favor of the Franchisee Borrowers in an aggregate principal
amount at any time outstanding not to exceed $50,000,000.


“Franchisee Facility Credit Agreement” means that certain Amended and Restated
Loan Facility Agreement and Guaranty, dated as of November 19, 2004, among the
Borrower, Bank of America, as servicer, and a syndicate of lenders.


“Franchisee Facility Guaranteed Obligations” means the aggregate amount of the
Franchisee Loan Indebtedness outstanding under the Franchisee Loan Documents and
guaranteed by the Borrower pursuant to the Franchisee Facility Guaranty
Agreement and the Subsidiary Loan Parties pursuant to the Subsidiary Guaranty
Agreement to include, without limitation (i) all principal, interest and
commitment fees due with respect to all Franchisee Loans, including
post-petition interest in any proceeding under federal bankruptcy laws, (ii) all
fees, expenses, and amounts payable by any Franchisee Borrower for reimbursement
or indemnification under the terms of the Franchisee Loan Agreement or any other
Franchisee Loan Document executed in connection with the Franchisee Loan to such
Franchisee Borrower, (iii) all amounts advanced by the Servicer to protect or
preserve the value of any security for the Franchisee Loans, and (iv) all
renewals, extensions, modifications, and refinancings (in whole or in part) of
any of the amounts referred to in clauses (i) and (ii) above).


“Franchisee Facility Guaranty Agreement” means the Franchisee Facility Guaranty
Agreement as amended, restated, supplemented or otherwise modified from time to
time, substantially in the form of Exhibit E, made by the Borrower in favor of
the Administrative Agent, the Servicer and the Lenders.


“Franchisee Facility Letter of Credit Fee” has the meaning set forth in Section
3.4(a).


“Franchisee Facility Sublimit” has the meaning set forth in Section 3.1(a).


“Franchisee Funding Approval Notice” means a written notice to the Servicer from
the Borrower setting forth the conditions of a proposed Franchisee Loan
Commitment, consistent with the requirements therefor as set forth in this
Agreement, and containing such information and in substantially such form as
shall be agreed to by the Servicer and the Borrower pursuant to the Servicing
Agreement.


“Franchisee Guaranty Payments” means all payments made by the Borrower pursuant
to the Franchisee Facility Guaranty Agreement with respect to Franchisee Loans
in the Limited Guaranty Pool, and shall exclude all payments made by the
Borrower with respect to Franchisee Loans in the Fully Guaranteed Pool.
 
 

 
CHAR1\1185130v10
13

--------------------------------------------------------------------------------

 
“Franchisee LC Disbursement” means a payment made by the Servicer pursuant to a
Franchisee Letter of Credit.


“Franchisee LC Exposure” means, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Franchisee Letters of Credit at such time,
plus (ii) the aggregate amount of all Franchisee LC Disbursements that have not
been reimbursed by or on behalf of the Borrower at such time.


“Franchisee Letter of Credit” means a standby letter of credit issued by the
Servicer on behalf of a Franchisee Borrower pursuant to the terms of the
applicable Franchisee Loan Commitment on the terms and conditions set forth in
the applicable Franchisee Loan Agreement.


“Franchisee Letter of Credit Obligations” means, with respect to each Franchisee
Borrower, the aggregate of the face amount of all outstanding Franchisee Letters
of Credit issued by the Servicer on behalf of such Franchisee Borrower pursuant
to the applicable Franchisee Loan Agreement plus, without duplication, the
aggregate amount of unreimbursed draws on such Franchisee Letters of Credit.


“Franchisee Letter of Credit Outstandings” means the aggregate amount of all
Franchisee Letter of Credit Obligations.


“Franchisee Loan” means the aggregate Franchisee Advances made pursuant to a
Franchisee Loan Commitment, as evidenced by the relevant Franchisee Promissory
Note.


“Franchisee Loan Agreement” means the Franchisee Loan Agreement setting forth
the terms and conditions, as between a Franchisee Borrower and the Servicer,
under which the Servicer has established a Franchisee Loan Commitment to make
Franchisee Advances to the Franchisee Borrower, substantially in the form of
Exhibit F.


“Franchisee Loan Closing Date” means, for any Franchisee Loan, the date upon
which the Franchisee Loan Documents with respect to such Franchisee Loan are
executed and delivered and the Franchisee Loan Commitment is established
thereunder.


“Franchisee Loan Commitment” means the commitment of the Servicer to each
Franchisee Borrower to make Franchisee Advances to such Franchisee Borrower in
the aggregate amount specified in the relevant Franchisee Promissory Note,
subject to the terms and conditions set forth therein.


“Franchisee Loan Default” means an occurrence with respect to a Franchisee Loan
which is defined by the applicable Franchisee Loan Documents to be an event of
default (including but not limited to a Franchisee Loan Payment Default).


“Franchisee Loan Documents” means the Franchisee Loan Agreement, the Franchisee
Promissory Note, any Franchisee Loan Personal Guaranty, any Franchisee Loan
Spousal Consent, the Franchisee Collateral Agreements, any Franchisee Letters of
Credit and any other documents relating to the Franchisee Loans or Franchisee
Letters of Credit delivered by any
 
 
CHAR1\1185130v10
14

--------------------------------------------------------------------------------

 
 
 Franchisee Borrower or any guarantor or surety thereof to the Servicer and any
amendments thereto (provided that such amendments are made with the consent of
the Borrower, where such consent is required under this Agreement).


“Franchisee Loan Exposure” means, at any time, the sum of the aggregate
principal amount of Franchisee Loans.


“Franchisee Loan Funding” means a funding by the Lenders to the Servicer of
their Pro Rata Share of Franchisee Advances.


“Franchisee Loan Funding Request” means (x) a request from a Franchisee Borrower
to the Servicer to fund a portion of such Franchisee Borrower’s Franchisee Loan
Commitment, and (y) the Initial Franchisee Loan Funding Request.


“Franchisee Loan Indebtedness” means all amounts due and payable by a Franchisee
Borrower under the terms of the Franchisee Loan Documents for a given Franchisee
Loan and outstanding Franchisee Letters of Credit, including, without
limitation, outstanding principal, accrued interest, any commitment fees, letter
of credit fees and all reasonable costs and expenses of any legal proceeding
brought by the Servicer to collect any of the foregoing (including without
limitation, reasonable attorneys’ fees actually incurred).


“Franchisee Loan Interest” has the meaning set forth in Section 3.2.


“Franchisee Loan Maturity Date” means, with respect to any Franchisee Loan
Commitment, the date set forth under the applicable Franchisee Loan Documents
when such Franchisee Loan Commitment terminates and all principal and interest
with respect to the Franchisee Loan outstanding thereunder shall become due and
payable in full; provided that, each Franchisee Loan Maturity Date (x) shall be
a Franchisee Loan Payment Date and (y) shall be a date no later than the
Revolving Commitment Termination Date.


“Franchisee Loan Payment Date” means with respect to any Franchisee Loan, the
date set forth under the applicable Franchisee Loan Documents for such
Franchisee Loan as the date for repayment of principal and interest with respect
to such Franchisee Loan.


“Franchisee Loan Payment Default” means the failure of a Franchisee Borrower to
make a payment of principal, accrued interest thereon or any other amounts,
within the cure period following the due date therefor, as provided under the
applicable Franchisee Loan Documents.


“Franchisee Loan Payment Period” means a period of one (1) month; provided that
the last day of each Franchisee Loan Payment Period shall be a Business Day.


“Franchisee Loan Personal Guaranty” means any guaranty from a principal of a
Franchisee Borrower substantially in the form attached to the Servicing
Agreement.


“Franchisee Loan Response Period” means a period of sixty (60) days commencing
on the day on which a Franchisee Loan Payment Default or Franchisee Loan Default
occurs;
 
 
CHAR1\1185130v10
15

--------------------------------------------------------------------------------

 
 
provided that no Franchisee Loan Response Period shall extend beyond the
Revolving Commitment Termination Date.


“Franchisee Loan Spousal Consent” means a consent of the spouse of a Person
executing a Franchisee Loan Personal Guaranty, substantially in the form
attached to the Servicing Agreement.


“Franchisee Loan Standstill Period” means a sixty (60) day period commencing on
the date immediately following the date that the Franchisee Loan Response Period
expires during which the Servicer and the Lenders will continue to refrain from
exercising remedies against a Defaulted Franchisee Borrower while a Defaulted
Franchisee Loan remains in the Limited Guaranty Pool.


“Franchisee Loan Term” means the period from the Franchisee Loan Closing Date of
a Franchisee Loan Commitment until the Franchisee Loan Maturity Date of such
Franchisee Loan Commitment and the Franchisee Loan outstanding thereunder, which
period shall not exceed twelve months.


“Franchisee Partner” means, collectively, the person other than the Borrower
that owns an equity interest in the Franchisee Borrower and any Person who
directly or indirectly owns or controls such Person.


“Franchisee Promissory Note” means a Master Note (as defined in the Franchisee
Loan Agreement) of a Franchisee Borrower, substantially in the form attached to
Exhibit F, setting forth the obligation of such Franchisee Borrower to repay the
Franchisee Loan evidenced thereby.


“Franchise Partner Program” means the optional financing and business
structuring program offered by the Borrower to a limited number of qualified
restaurant operators, such operators to be determined by the Borrower in its
sole discretion, which provides such restaurant operators a business structure
for organizing, owning and funding the establishment and operation of
restaurants doing business under operating concepts owned by the Borrower.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding LC Exposure other than LC Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, (b) with respect to the
Swingline Lender, such Defaulting Lender’s Pro Rata Share of Swingline Loans
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof and (c) with respect to the Servicer, such
Defaulting Lender’s Pro Rata Share of the outstanding Franchisee LC Exposure and
Franchisee Loan Exposure other than Franchisee LC Exposure and Franchisee Loan
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
 
 
CHAR1\1185130v10
16

--------------------------------------------------------------------------------

 


“Fully Guaranteed Pool” means Franchisee Loans which are subject to the full and
unlimited guaranty of the Borrower and the Subsidiary Loan Parties pursuant to
the terms of Section 3.13 of this Agreement, the Franchisee Facility Guaranty
Agreement and the Subsidiary Guaranty Agreement.


“Funded Franchisee Loan Interest” means the aggregate outstanding amount of
Franchisee Loan Fundings made by a Lender hereunder with respect to Franchisee
Loans.


“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantor” means each Subsidiary Loan Party now or hereafter a party to the
Subsidiary Guaranty Agreement or any Subsidiary that becomes a party to the
Subsidiary Guaranty Agreement pursuant to Section 6.10, 6.11 or 6.12, and their
respective successors and permitted assigns.


“Guaranty” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of Guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor “) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guaranty” shall not include endorsements
for collection or deposits in the ordinary course of business.  The amount of
any Guaranty shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guaranty is made or, if not
so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
 

 
CHAR1\1185130v10
17

--------------------------------------------------------------------------------

 
“Hedging Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity agreements and other similar agreements or
arrangements designed to protect against fluctuations in interest rates,
currency values or commodity values, in each case to which any Borrower or any
Subsidiary is a party.


“Hedging Bank” means (a) any Person that is a Lender or an Affiliate of a Lender
at the time that it becomes a party to a Hedging Agreement with any Loan Party
and (b) any Lender or Affiliate of a Lender that is party to a Hedging Agreement
with any Loan Party in existence on the Closing Date, in each case to the extent
permitted by Section 8.8.


“Indebtedness” of any Person means, without dupli­cation (i) all obligations of
such Person for borrowed money, (ii) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (iii) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 9.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (vii) all Guarantees of such Person
of the type of Indebtedness described in clauses (i) through (vi) above, (viii)
all Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any capital stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) all obligations under Hedging
Agreements.  The Indebtedness of any Person shall include the Indebtedness of
any partnership or joint venture in which such Person is a general partner or a
joint venturer, except to the extent that the terms of such Indebtedness provide
that such Person is not liable therefor.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Initial Franchisee Loan Funding Request” means the Franchisee Loan Funding
Request submitted by a Franchisee Borrower for the initial Franchisee Advance on
the Franchisee Loan Closing Date of such Franchisee Loan.


“Interest Period” means (i) with respect to any Eurodollar Borrowing, a period
of one, two, three or six months, and (ii) with respect to a Swingline Loan, a
period of such duration not to exceed 10 days, as the Borrower may request and
the Swingline Lender may agree in accordance with Section 2.6; provided, that:


(i)           the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another
 
 
 
CHAR1\1185130v10
18

--------------------------------------------------------------------------------

 
Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;


(ii)           if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;


(iii)           any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of the calendar month in which such Interest Period ends; and


(iv)           no Interest Period may extend beyond the Revolving Commitment
Termination Date.


“Investments” has the meaning set forth in Section 8.3.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Laws
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuing Bank” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“LC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed or refinanced as a Loan on the
Business Day of such drawing.


“LC Commitment” means that portion of the Aggregate Revolving Commitment Amount
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $50,000,000.


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


“LC Documents” means the Letters of Credit and all applications, agreements and
instruments relating to the Letters of Credit.
 
 
CHAR1\1185130v10
19

--------------------------------------------------------------------------------

 


“LC Exposure” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed drawings under Letters of Credit, including all LC
Borrowings.  For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.5.  For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.  The LC Exposure of any Lender shall be its Pro
Rata Share of the total LC Exposure at such time.


“Lender Franchisee Payment Date” has the meaning set forth in Section 3.5(b).


“Lenders” has the meaning assigned to such term in the opening paragraph of this
Agreement and shall include, where appropriate, the Swingline Lender.


“Letter of Credit” means (a) any letter of credit issued pursuant to Section
2.23 by Bank of America for the account of the Borrower pursuant to the LC
Commitment and (b) any Existing Letter of Credit.


“LIBOR” means,


(a)           for any Interest Period with respect to any Eurodollar Loan,
(rounded upwards, as necessary, to the nearest 1/100 of 1%) the rate per annum
equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Loan being
made, continued or converted and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two London Banking Days prior to the commencement of such Interest Period;
and


(b)           for any interest rate calculation with respect to a Base Rate Loan
on any date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00
a.m. London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by the Administrative
Agent to be the rate at which deposits in Dollars for delivery on the date of
determination in same day funds in the approximate amount of the Base Rate Loan
being made or maintained with a term equal to one month would be offered by Bank
of America’s London Branch to major

 
 
CHAR1\1185130v10
20

--------------------------------------------------------------------------------

 
 
banks in the London interbank eurodollar market at their request at the date and
time of determination.
 
(b)           for any interest rate calculation with respect to any Franchisee
Loan Funding on any date, the rate per annum equal to (i) BBA LIBOR, at
approximately 11:00 a.m. London time determined two London Banking Days prior to
such date for Dollar deposits being delivered in the London interbank market for
a term of one month commencing that day or (ii) if such published rate is not
available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Franchisee Loan Funding being made or maintained with a term equal to one month
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at the date and time of
determination.


“Lien” means any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).


“Limited Guaranty Pool” means each of the Franchisee Loans outstanding hereunder
other than the Franchisee Loans comprising the Fully Guaranteed Pool.


“Loan Documents” means, collectively, this Agreement, the Notes (if any), any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.24, the LC Documents, the Fee Letter, all Notices of
Borrowing, the Subsidiary Guaranty Agreement, the Franchisee Facility Guaranty
Agreement, the Servicing Agreement, all Notices of Conversion/Continuation and
any and all other instruments, agreements, documents and writings executed in
connection with any of the foregoing.


“Loan Parties” means the Borrower and the Subsidiary Loan Parties.


“Loans” means all Revolving Loans and Swingline Loans in the aggregate or any of
them, as the context shall require.  For the avoidance of doubt, the definition
of “Loans” does not include the Franchisee Loans.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Margin Regulations” means Regulation T, Regulation U and Regulation X of the
Board of Governors of the Federal Reserve System, as the same may be in effect
from time to time.


“Material Adverse Effect” means, with respect to any event, act, condition or
occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other
 
 
CHAR1\1185130v10
21

--------------------------------------------------------------------------------

 
event or events, act or acts, condition or conditions, occurrence or occurrences
whether or not related, a material adverse change in, or a material adverse
effect on, (i) the business, results of operations, financial condition, assets
or liabilities of the Borrower and its Subsidiaries taken as a whole, (ii) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (iii) the rights and remedies of the Administrative Agent,
the Servicer, the Issuing Bank, Swingline Lender, and the Lenders under any of
the Loan Documents or (iv) the legality, validity or enforceability of any of
the Loan Documents.


“Material Domestic Subsidiary” means any Material Subsidiary that is a Domestic
Subsidiary.


“Material Indebtedness” means Indebtedness (other than the Loans, Franchisee
Loans, Letters of Credit and Franchisee Letters of Credit) or obligations in
respect of one or more Hedging Agreements, of any one or more of the Borrower
and the Subsidiaries in an aggregate principal amount exceeding
$25,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect to any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.


“Material Subsidiary” means (i) each Loan Party other than the Borrower, and
(ii) each other Subsidiary of the Borrower, now existing or hereafter
established or acquired, that at any time prior to the Revolving Commitment
Termination Date, has or acquires total assets in excess of $5,000,000, or that
accounted for or produced more than 5% of the Consolidated Net Income (Loss) of
the Borrower on a consolidated basis during any of the three most recently
completed fiscal years of the Borrower, or that is otherwise material to the
operations or business of the Borrower or another Material Subsidiary.


“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (successor by
merger to Banc of America Securities LLC), in its capacity as a joint lead
arranger and joint book manager.


“Moody’s” means Moody’s Investors Service, Inc or any successor thereto.


“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.


“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Debt Issuance or
any sale, transfer or disposition conducted in accordance with Section 8.5(d),
net of (a) reasonable direct costs incurred in connection therewith (including,
without limitation, legal, accounting and investment banking fees, and sales
commissions), (b) taxes paid or reasonably estimated to be payable as a result
thereof and (c) in the case of any sale, transfer or disposition, the amount
necessary to retire any Indebtedness secured by a Permitted Lien on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or cash equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary pursuant to any such Debt Issuance or sale, transfer or disposition.
 
 

 
CHAR1\1185130v10
22

--------------------------------------------------------------------------------

 
“Notes” means, collectively, the Revolving Credit Notes and the Swingline Note.


“Notices of Borrowing” means, collectively, the Notices of Revolving Borrowing
and the Notices of Swingline Borrowing.


“Notice of Conversion/Continuation” means the notice given by the Borrower to
the Administrative Agent in respect of the conversion or continuation of an
outstanding Borrowing as provided in Section 2.8(b) hereof.


“Notice of Revolving Borrowing” has the meaning as set forth in Section 2.3.


“Notice of Swingline Borrowing” has the meaning as set forth in Section 2.6(a).


“Obligations” means all amounts owing by the Borrower to the Administrative
Agent, the Servicer, the Issuing Bank or any Lender (including the Swingline
Lender) pursuant to or in connection with this Agreement and any other Loan
Document, including without limitation, all principal, interest (including any
interest or fees accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
the Borrower, whether or not a claim for post filing or post petition interest
or fees is allowed in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Administrative Agent, the
Servicer and any Lender (including the Swingline Lender) incurred pursuant to
this Agreement or any other Loan Document), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, all obligations arising under Hedging Agreements
entered into with a Hedging Bank to the extent permitted hereunder, all
obligations arising under Treasury Management Agreements entered into with
Treasury Management Bank to the extent permitted hereunder and all obligations
and liabilities incurred in connection with collecting and enforcing the
foregoing, together with all renewals, extensions, modifications or refinancings
thereof.


“Off-Balance Sheet Liabilities” of any Person means (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any Sale
and Leaseback transactions which do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person in accordance with GAAP.
 
 
“OSHA” means the Occupational Safety and Health Act of 1970, as amended from
time to time, and any successor statute.


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.
 
 

 
CHAR1\1185130v10
23

--------------------------------------------------------------------------------

 
“Participant” has the meaning set forth in Section 11.4(d).


“Payment Office” means the office of the Administrative Agent for borrowings and
paydowns as set forth in Section 11.1, or such other location as to which the
Administrative Agent shall have given written notice to the Borrower and the
other Lenders.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.


“Permitted Acquisition” has the meaning set forth in Section 8.3(j).
 
 
“Permitted Encumbrances” means


(i)           Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves are being maintained in accordance with GAAP;


(ii)           statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other Liens imposed by law created in the ordinary
course of business for amounts not yet due or which are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;


(iii)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;


(iv)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;


(v)           judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP; and


(vi)           easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Borrower and its Subsidiaries taken as a
whole;


provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
 
CHAR1\1185130v10
24

--------------------------------------------------------------------------------

 


“Permitted Investments” means:


(i)           direct obligations of, or obligations the principal of and
interest on which are unconditionally Guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;


(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;


(iii)           certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or Guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(iv)           fully collateralized repurchase agreements with a term of not
more than 30 days for securities described in clause (i) above and entered into
with a financial institution satisfying the criteria described in clause (iii)
above; and


(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.


“Permitted Liens” means all Liens permitted under Section 8.1.


“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 or 430 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Article VII (including for purposes of determining the Applicable
Margin), that any Disposition, Acquisition or Restricted Payment shall be deemed
to have occurred as of the first day of the most recent four fiscal quarter
period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to Section 6.1(a) or (b).  In
connection with the foregoing, (a) with respect to any Disposition, income
statement and cash flow statement items (whether positive or negative)
attributable to the property disposed of shall be excluded to the extent
relating to any period occurring prior to the date of such transaction and (b)
with respect to any Acquisition, income statement items attributable to the
Person or property acquired shall be included to the extent relating to any
period applicable in such calculations to the extent (A) such items are not
otherwise included in such income statement
 
CHAR1\1185130v10
25

--------------------------------------------------------------------------------

 
 
items for the Borrower and its Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.1 and (B) such items
are supported by financial statements or other information reasonably
satisfactory to the Administrative Agent and (ii) any Indebtedness incurred or
assumed by the Borrower or any Subsidiary (including the Person or property
acquired) in connection with such transaction (A) shall be deemed to have been
incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination.


“Pro Rata Share” means with respect to any Lender at any time, with respect to
such Lender’s Revolving Commitment at any time, the percentage of the Aggregate
Revolving Commitment Amount represented by such Lender’s Revolving Commitment at
such time, subject to adjustment as provided in Section 2.25; provided that if
the commitment of each Lender to make Revolving Loans, Franchisee Loan Fundings,
the obligation of the Issuing Bank to issue Letters of Credit and the
obligations of the Servicer hereunder have been terminated pursuant to Section
9.1 or if the Aggregate Revolving Commitments have expired, then the Pro Rata
Share of each Lender shall be determined based on the Pro Rata Share of such
Lender most recently in effect, giving effect to any subsequent
assignments.  The initial Pro Rata Share of each Lender is set forth opposite
the name of such Lender on Schedule 1.2 or in the Assignment and Acceptance
pursuant to which such Lender becomes a party hereto, as applicable.


“Purchasers” means the “Purchasers” under and as defined in the Senior Note
Purchase Agreement.


“Quarterly Date” has the meaning set forth in Section 3.4(a).


“Register” has the meaning provided in Section 11.4(c).


“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.


“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.


“Required Lenders” means, at any time, (a) at such time as there are fewer than
seven Lenders hereunder, Lenders holding in the aggregate more than 66 2/3% of
(i) the unfunded Commitments, the outstanding Loans, Franchisee Loan Exposure,
LC Exposure and Franchisee LC Exposure and participations therein or (ii) if the
Commitments have been terminated, the outstanding Loans, Franchisee Loan
Exposure, LC Exposure, Franchisee LC Exposure and participations therein and (b)
at such time as there are seven or more Lenders
 
 
CHAR1\1185130v10
26

--------------------------------------------------------------------------------

 
 
hereunder, Lenders holding in the aggregate more than 50% of (i) the unfunded
Commitments, the outstanding Loans, Franchisee Loan Exposure, LC Exposure and
Franchisee LC Exposure and participations therein or (ii) if the Commitments
have been terminated, the outstanding Loans, Franchisee Loan Exposure, LC
Exposure, Franchisee LC Exposure and participations therein.  The unfunded
Commitments of, and the outstanding Loans, Franchisee Loan Exposure, LC
Exposure, Franchisee LC Exposure and participations therein held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“Requirement of Law” for any Person means the articles or certificate of
incorporation and bylaws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, or determination of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


“Responsible Officer” means any of the president, the chief executive officer,
the chief operating officer, the chief financial officer, the treasurer or a
vice president of the Borrower or such other representative of the Borrower as
may be designated in writing by any one of the foregoing with the consent of the
Administrative Agent; and, with respect to the financial covenants only, the
chief financial officer or the treasurer of the Borrower.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any Loan
Party or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to the
Borrower’s stockholders, partners or members (or the equivalent Person thereof),
or any setting apart of funds or property for any of the foregoing.


“Revolving Commitment” means, with respect to each Lender, the obligation of
such Lender to make Revolving Loans to the Borrower and to participate in
Letters of Credit (subject to the terms herein), Franchisee Letters of Credit,
Franchisee Loans and Swingline Loans in an aggregate principal amount not
exceeding the amount set forth with respect to such Lender on Schedule 1.2, or
in the case of a Person becoming a Lender after the Closing Date, the amount of
the assigned “Revolving Commitment” as provided in the Assignment and Acceptance
Agreement executed by such Person as an assignee, as the same may be
changed  pursuant to terms hereof.  Any reduction in the Aggregate Revolving
Commitment Amount pursuant to Section 2.9 shall be applied to the Revolving
Commitment of each Lender according to its Pro Rata Share.


“Revolving Commitment Termination Date” means the earlier of (i) December 1,
2015, or (ii) the date on which all amounts outstanding under this Agreement
have been declared or have automatically become due and payable (whether by
acceleration or otherwise).


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, such
Lender’s LC
 
 
 
CHAR1\1185130v10
27

--------------------------------------------------------------------------------

 
 
Exposure, such Lender’s Franchisee LC Exposure, such Lender’s Franchisee Loan
Exposure and such Lender’s Swingline Exposure.


“Revolving Credit Note” means a promissory note of the Borrower payable to the
order of a requesting Lender in the principal amount of such Lender’s Revolving
Commitment, in substantially the form of Exhibit A.


“Revolving Loan” means a loan (other than a Swingline Loan or a Franchisee Loan
Funding) made by a Lender to the Borrower under its Revolving Commitment, which
may either be a Base Rate Loan or a Eurodollar Loan.


“S&P” means Standard & Poor’s.


“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Borrower or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to its principal functions.


“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.
 
 
“Senior Note Purchase Agreement” means that certain Amended and Restated Note
Purchase Agreement dated as of May 21, 2008 among the Borrower and the
Purchasers party thereto, as amended, restated, supplemented, extended, renewed,
refinanced, replaced or otherwise modified from time to time thereafter.


“Senior Notes” means the “Notes” under and as defined in the Senior Note
Purchase Agreement.


“Servicer” means Bank of America and its successors and assigns.


“Servicer’s Letter of Credit Fee” has the meaning set forth in the Servicing
Agreement.


“Servicing Agreement” means that certain Servicing Agreement dated as of the
Closing Date by and between the Borrower and Bank of America, N.A., as amended,
restated, supplemented or otherwise modified from time to time.
 
 
CHAR1\1185130v10
28

--------------------------------------------------------------------------------

 


“Servicing Fee” means the fee payable to the Servicer pursuant to the terms of
the Servicing Agreement.


“Servicing Report” has the meaning set forth in Section 3.11.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Subsidiary” means, with respect to any Person (the “parent”), any corporation,
partnership, joint venture, limited liability company, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, partnership, joint venture, limited liability company, association
or other entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power, or in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, are directly or indirectly owned, controlled
(intentionally lowercase) or held by the parent.  Unless otherwise indicated,
all references to “Subsidiary” hereunder means a Subsidiary of the Borrower.


“Subsidiary Guaranty Agreement” means the Subsidiary Guaranty Agreement as
amended, restated, supplemented or otherwise modified from time to time,
substantially in the form of Exhibit D, made by the Subsidiary Loan Parties in
favor of the Administrative Agent for the benefit of the holders of the
Obligations.


“Subsidiary Loan Party” means any Material Domestic Subsidiary.


“SunTrust Letter of Credit” shall mean the letter of credit issued by SunTrust
Bank on October 19, 1995, Letter of Credit No. F501115, in favor of Director,
Division of SELF, in the face amount of $300,000.


“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $40,000,000.
 
 

 
CHAR1\1185130v10
29

--------------------------------------------------------------------------------

 
 “Swingline Exposure” means, with respect to each Lender, the principal amount
of the Swingline Loans in which such Lender is legally obligated either to make
a Base Rate Loan or to purchase a participation in accordance with Section 2.6,
which shall equal such Lender’s Pro Rata Share of all outstanding Swingline
Loans.


“Swingline Lender” means Bank of America and its successors.


“Swingline Loan” means a loan made to the Borrower by the Swingline Lender under
the Swingline Commitment.


“Swingline Note” means the promissory note of the Borrower payable to the order
of the Swingline Lender in the principal amount of the Swingline Commitment,
substantially the form of Exhibit B.


“Swingline Rate” has the meaning assigned to such term in Section 2.6.


“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee pursuant to
FASB Accounting Standards of Codification No. 840, as amended (“ASC 840”), as
amended and (ii) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.


“Synthetic Lease Obligations” means, with respect to any Person, the sum of (i)
all remaining rental obligations of such Person as lessee under Synthetic Leases
which are attributable to principal and, without duplication, (ii) all rental
and purchase price payment obligations of such Person under such Synthetic
Leases assuming such Person exercises the option to purchase the lease property
at the end of the lease term.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Traditional Franchisee” means, collectively, a franchisee of the Borrower that
(i) is not a Franchisee and (ii) is not operating under the Franchise Partner
Program.


“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


 “Treasury Management Bank” means (a) any Person that is a Lender or an
Affiliate of a Lender at the time that it becomes a party to a Treasury
Management Agreement with any Loan Party and (b) any Lender or Affiliate of a
Lender that is a party to a Treasury Management Agreement with any Loan Party in
existence on the Closing Date.
 
 

 
CHAR1\1185130v10
30

--------------------------------------------------------------------------------

 
“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.


“Wind-Down Event” has the meaning set forth in Section 3.7.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.2                      Classifications of Loans and Borrowings.


For purposes of this Agreement, Loans may be classified and referred to by Class
(e.g.  a “Revolving Loan” or “Swingline Loan”) or by Type (e.g.  a “Eurodollar
Loan” or “Base Rate Loan”) or by Class and Type (e.g.  “Revolving Eurodollar
Loan”).  Borrowings also may be classified and referred to by Class
(e.g.  “Revolving Borrowing”) or by Type (e.g.  “Eurodollar Borrowing”) or by
Class and Type (e.g.  “ Revolving Eurodollar Borrowing”).


Section 1.3                      Accounting Terms and Determination.


(a) Unless otherwise defined or specified herein, all accounting terms used
herein shall be interpreted, all accounting determinations hereunder shall be
made, and all financial statements required to be delivered hereunder shall be
prepared, in accordance with GAAP as in effect from time to time, applied on a
basis consistent (except for such changes approved by the Borrower’s independent
public accountants) with the most recent audited consolidated financial
statement of the Borrower delivered pursuant to Section 6.1(a); provided, that
if the Borrower notifies the Administrative Agent that the Borrower wishes to
amend any covenant in Article VII to eliminate the effect of any change in GAAP
on the operation of such covenant (or if the Administrative Agent notifies  the
Borrower that the Required Lenders wish to amend Article VII for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders; provided,
further, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to change its fiscal year end in accordance with Section 8.10
and such change effects any covenant in Article VII, then the Borrower’s
compliance with such covenant shall be determined on the basis of the fiscal
year end in effect immediately before such requested change in fiscal year end
became effective, until such covenant is amended in a manner satisfactory to the
Borrower and the Required Lenders.


(b)           Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Article VII (including
for purposes of determining the Applicable Margin) shall be made on a Pro Forma
Basis.
 
 
CHAR1\1185130v10
31

--------------------------------------------------------------------------------

 


Section 1.4                      Terms Generally.


The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.  The word “will” shall be construed to have the
same meaning and effect as the word “shall”.  In the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the word “to” means “to but excluding”.  Unless the
context requires otherwise (i) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (iv)
all references to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.


Section 1.5                      Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any LC Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


Section 1.6                      Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).




ARTICLE II


AMOUNT AND TERMS OF THE COMMITMENTS


Section 2.1                      General Description of Facilities.


Subject to and upon the terms and conditions herein set forth, (i) the Lenders
hereby establish in favor of the Borrower a revolving credit facility pursuant
to which the Lenders severally agree (to the extent of such Lender’s Revolving
Commitment) to make Revolving
 
 
CHAR1\1185130v10
32

--------------------------------------------------------------------------------

 
 
Loans to the Borrower in accordance with Section 2.2, (ii) the Issuing Bank
agrees to issue Letters of Credit in accordance with Section 2.23, (iii) the
Swingline Lender agrees to make Swingline Loans in accordance with Section 2.5,
(iv) the Servicer agrees to make Franchisee Loans to the Franchisee Borrowers
and to issue Franchisee Letters of Credit in accordance with Article III and (v)
each Lender agrees to purchase a participation interest in the Letters of
Credit, Franchisee Letters of Credit, Franchisee Loans and the Swingline Loans
pursuant to the terms and conditions hereof; provided, that in no event shall
the aggregate principal amount of all outstanding Revolving Loans, Swingline
Loans and Franchisee Loans and outstanding LC Exposure and Franchisee LC
Exposure exceed at any time the Aggregate Revolving Commitment Amount from time
to time in effect.


Section 2.2                      Revolving Loans.


Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Revolving Loans to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (ii) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitment
Amount.  During the Availability Period, the Borrower shall be entitled to
borrow, prepay and reborrow Revolving Loans in accordance with the terms and
conditions of this Agreement; provided, that the Borrower may not borrow or
reborrow should there exist a Default or Event of Default.


Section 2.3                      Procedure for Revolving Borrowings.


The Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Revolving Borrowing substantially
in the form of Exhibit 2.3 attached hereto (a “Notice of Revolving Borrowing”)
(x) prior to noon on the Business Day of the requested date of each Base Rate
Borrowing and (y) prior to 2:00 p.m. three (3) Business Days prior to the
requested date of each Eurodollar Borrowing.  Each Notice of Revolving Borrowing
shall be irrevocable and shall specify: (i) the aggregate principal amount of
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day),
(iii) the Type of such Revolving Loan comprising such Borrowing and (iv) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period).  Each Revolving Borrowing shall consist entirely of Base Rate Loans or
Eurodollar Loans, as the Borrower may request.  The aggregate principal amount
of each Eurodollar Borrowing shall be not less than $5,000,000 or a larger
multiple of $1,000,000, and the aggregate principal amount of each Base Rate
Borrowing shall not be less than $1,000,000 or a larger multiple of $100,000;
provided, that Base Rate Loans made pursuant to Section 2.6 or Section 2.23 may
be made in lesser amounts as provided therein.  At no time shall the total
number of Eurodollar Borrowings outstanding at any time exceed eight.  Promptly
following the receipt of a Notice of Revolving Borrowing in accordance herewith,
the Administrative Agent shall advise each Lender of the details thereof and the
amount of such Lender’s Revolving Loan to be made as part of the requested
Revolving Borrowing.
 
 

 
CHAR1\1185130v10
33

--------------------------------------------------------------------------------

 
Section 2.4                      Increase in Aggregate Revolving Commitments.


The Borrower may, at any time and from time to time, upon prior written notice
by the Borrower to the Administrative Agent increase the Aggregate Revolving
Commitments (but not the LC Commitment, the Swingline Commitment or the
Franchisee Facility Commitment) by a maximum aggregate amount of up to FIFTY
MILLION DOLLARS ($50,000,000) with additional Revolving Commitments from any
existing Lender with a Revolving Commitment or new Revolving Commitments from
any other Person selected by the Borrower and acceptable to the Administrative
Agent and the Issuing Bank; provided that:


(A)           any such increase shall be in a minimum principal amount of
$10,000,000 and in integral multiples of $1,000,000 in excess thereof;


(B)           no Default or Event of Default shall exist and be continuing at
the time of any such increase;


(C)           no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Commitment shall be in
such Lender’s sole and absolute discretion;


(D)           (1) any new Lender shall join this Agreement by executing such
joinder documents required by the Administrative Agent and/or (2) any existing
Lender electing to increase its Commitment shall have executed a commitment
agreement satisfactory to the Administrative Agent; and


(E)           as a condition precedent to such increase, the Borrower shall
deliver to the Administrative Agent a certificate of each Loan Party dated as of
the date of such increase (in sufficient copies for each Lender) signed by a
Responsible Officer of such Loan Party (1) certifying and attaching the
resolutions adopted by such Loan Party approving or consenting to such increase,
and (2) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article V and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.4, the representations and
warranties contained in Section 5.4 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.1, and (y) no Default or Event of Default exists.


At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).  Each Lender shall
notify the Administrative Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  If the Aggregate Revolving Commitments are increased
in accordance with this section, the Administrative Agent
 
 
CHAR1\1185130v10
34

--------------------------------------------------------------------------------

 
 
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase.  The Administrative Agent
shall promptly notify the Borrower and the Lenders of such increase and the
Increase Effective Date.


The Borrower shall prepay any Loans owing by it and outstanding on the date of
any such increase (and pay any additional amounts required pursuant to Section
2.19) to the extent necessary to keep the outstanding Loans ratable with any
revised Commitments arising from any nonratable increase in the Commitments
under this Section.


Section 2.5                      Swingline Commitment.


Subject to the terms and conditions set forth herein, the Swingline Lender, in
reliance upon the agreements of the other Lenders set forth in this Section 2.5
and Sections 2.6 and 2.7, may in its sole discretion make Swingline Loans to the
Borrower in Dollars on any Business Day during the Availability Period in an
aggregate principal amount outstanding at any time not to exceed the lesser of
(i) the Swingline Commitment then in effect and (ii) the difference between the
Aggregate Revolving Commitment Amount and the aggregate Revolving Credit
Exposures of all Lenders; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  The Borrower shall be entitled to borrow, repay and reborrow Swingline
Loans in accordance with the terms and conditions of this Agreement.


Section 2.6                      Procedure for Swingline Borrowing; Etc.


(a)           The Borrower shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each Swingline Borrowing
substantially in the form of Exhibit 2.6 attached hereto (“Notice of Swingline
Borrowing”) prior to 2:00 p.m. on the requested date of each Swingline
Borrowing.  Each Notice of Swingline Borrowing shall be irrevocable and shall
specify: (i) the principal amount of such Swingline Loan, (ii) the date of such
Swingline Loan (which shall be a Business Day) and (iii) the account of the
Borrower to which the proceeds of such Swingline Loan should be credited.  The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing.  Each Swingline Loan shall accrue interest at the Base Rate
or any other interest rate as agreed between the Borrower and the Swingline
Lender (the “Swingline Rate”) and shall have an Interest Period (subject to the
definition thereof) as agreed between the Borrower and the Lender.  The
aggregate principal amount of each Swingline Loan shall be not less than
$100,000 or a larger multiple of $50,000, or such other minimum amounts agreed
to by the Swingline Lender and the Borrower.  The Swingline Lender will make the
proceeds of each Swingline Loan available to the Borrower in Dollars in
immediately available funds at the account specified by the Borrower in the
applicable Notice of Swingline Borrowing not later than 3:00 p.m. on the
requested date of such Swingline Loan.


(b)           The Swingline Lender, at any time and from time to time in its
sole discretion, may, on behalf of the Borrower (which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of Revolving Borrowing to the Administrative Agent requesting the Lenders
(including the Swingline Lender) to make a Base Rate Loan in an amount
 
 
 
CHAR1\1185130v10
35

--------------------------------------------------------------------------------

 
equal to the unpaid principal amount of any Swingline Loan.  Each Lender will
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender in accordance with
Section 2.7, which will be used solely for the repayment of such Swingline Loan,
whereupon, subject to Section 2.6(c), each Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Swingline Lender.


(c)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share thereof on the date that
such Base Rate Borrowing should have occurred.  On the date of such required
purchase, each Lender shall promptly transfer, in immediately available funds,
the amount of its participating interest to the Administrative Agent for the
account of the Swingline Lender.  If such Swingline Loan bears interest at a
rate other than the Base Rate, such Swingline Loan shall automatically become a
Base Rate Loan on the effective date of any such participation and interest
shall become payable on demand.


(d)           Each Lender’s obligation to make a Base Rate Loan pursuant to
Section 2.6(b) or to purchase the participating interests pursuant to Section
2.6(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
or claim against the Swingline Lender, the Borrower or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Lender’s Revolving Commitment, (iii) the existence (or
alleged existence) of any event or condition which has had or could reasonably
be expected to have a Material Adverse Effect, (iv) any breach of this Agreement
or any other Loan Document by the Borrower, the Administrative Agent or any
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender (acting through the
Administrative Agent), together with accrued interest thereon for each day from
the date of demand thereof at a rate per annum equal to the greater of the
Federal Funds Rate and a rate determined by the Swingline Lender in accordance
with banking industry rules on interbank compensation.  A certificate of the
Swingline Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.6(d) shall be conclusive
absent manifest error.  Until such time as such Lender makes its required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of the unpaid participation for all purposes of
the Loan Documents.  In addition, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Loans and any other
amounts due to it hereunder, to the Swingline Lender to fund the amount of such
Lender’s participation interest in such Swingline Loans that such Lender failed
to fund pursuant to this Section, until such amount has been purchased in full.
 
 

 
CHAR1\1185130v10
36

--------------------------------------------------------------------------------

 
(e)           (i)           At any time after any Lender has purchased and
funded a risk participation in a Swingline Loan, if the Swingline Lender
receives any payment on account of such Swingline Loan, the Swingline Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swingline Lender.


(ii)           If any payment received by the Swingline Lender in respect of
principal or interest on any Swingline Loan is required to be returned by the
Swingline Lender under any of the circumstances described in Section 11.13
(including pursuant to any settlement entered into by the Swingline Lender in
its discretion), each Lender shall pay to the Swingline Lender its Pro Rata
Share thereof on demand of the Administrative Agent, plus interest thereon from
the date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate.  The Administrative Agent will make such demand
upon the request of the Swingline Lender.  The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(f)           The Borrower shall make all payments of principal and interest in
respect of the Swingline Loans directly to the Swingline Lender.


Section 2.7                      Funding of Borrowings.


(a)           Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. to the Administrative Agent at the Payment Office (or 3:00
p.m. in the case of Base Rate Borrowings); provided that the Swingline Loans
will be made as set forth in Section 2.6.  The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts that it
receives, in like funds by the close of business on such proposed date, to an
account maintained by the Borrower with the Administrative Agent or at the
Borrower’s option, by effecting a wire transfer of such amounts to an account
designated by the Borrower to the Administrative Agent.


(b)           Unless the Administrative Agent shall have been notified by any
Lender prior to 5 p.m. one (1) Business Day prior to the date of a Borrowing in
which such Lender is participating that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such amount available
to the Administrative Agent on such date, and the Administrative Agent, in
reliance on such assumption, may make available to the Borrower on such date a
corresponding amount.  If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender on the date of such
Borrowing, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest at the
greater of (i) the Federal Funds Rate and (ii) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for up to two (2) days and thereafter at the rate specified for
such Borrowing.  If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent together with interest at the
rate specified for such Borrowing.  Nothing in
 
 
CHAR1\1185130v10
37

--------------------------------------------------------------------------------

 
 
 this subsection shall be deemed to relieve any Lender from its obligation to
fund its Pro Rata Share of any Borrowing hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any default by
such Lender hereunder.


(c)           All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares.  No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.


Section 2.8                      Interest Elections.


(a)           Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing, and in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, the Borrower may elect to convert such Borrowing into a
different Type or to continue such Borrowing, and in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding Loans comprising such Borrowing, and
the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall NOT apply to Swingline Borrowings, which may not
be converted or continued.


(b)           To make an election pursuant to this Section, the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit 2.8 hereto (a “Notice of Conversion/Continuation”) that is to be
converted or continued, as the case may be, (x) prior to noon on the Business of
the requested date of a conversion into a Base Rate Borrowing and (y) prior to
2:00 p.m. three (3) Business Days prior to a continuation of or conversion into
a Eurodollar Borrowing.  Each such Notice of Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing to which such Notice of
Continuation/Conversion applies and if different options are being elected with
respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of Continuation/Conversion, which shall be a Business Day, (iii)
whether the resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing; and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing,
the Interest Period applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of “Interest Period”.  If
any such Notice of Continuation/Conversion requests a Eurodollar Borrowing but
does not specify an Interest Period, the Borrower shall be deemed to have
selected an Interest Period of one month.  The principal amount of any resulting
Borrowing shall satisfy the minimum borrowing amount for Eurodollar Borrowings
and Base Rate Borrowings set forth in Section 2.3.


(c)           If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have
 
 
 
CHAR1\1185130v10
38

--------------------------------------------------------------------------------

 
elected to convert such Borrowing to a Base Rate Borrowing.  No Borrowing may be
converted into, or continued as, a Eurodollar Borrowing if a Default or an Event
of Default exists, unless the Administrative Agent and each of the Lenders shall
have otherwise consented in writing.  No conversion of any Eurodollar Loans
shall be permitted except on the last day of the Interest Period in respect
thereof.


(d)           Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.


Section 2.9                      Reduction and Termination of Commitments.


(a)           Unless previously terminated, all Revolving Commitments shall
terminate on the Revolving Commitment Termination Date.


(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Revolving Commitments in part or terminate the Aggregate Revolving Commitments
in whole; provided, however,  that (i) any partial reduction shall apply to
reduce proportionately and permanently the Revolving Commitment of each Lender,
(ii) any partial reduction pursuant to this Section 2.9 shall be in an amount of
at least $5,000,000 and any larger multiple of $1,000,000, and (iii) no such
reduction shall be permitted which would reduce the Aggregate Revolving
Commitments to an amount less than the outstanding Revolving Credit Exposures of
all Lenders.  Any such reduction in the Aggregate Revolving Commitments shall
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000) in the Swingline Commitment, the Franchisee Facility
Commitment and the LC Commitment.


Section 2.10                      Repayment of Loans.


(a)           The outstanding principal amount of all Revolving Loans shall be
due and payable (together with accrued and unpaid interest thereon) on the
Revolving Commitment Termination Date.


(b)           The principal amount of each Swingline Borrowing shall be due and
payable (together with accrued and unpaid interest thereon) on the earlier of
(i) the last day of the Interest Period applicable to such Borrowing and (ii)
the Revolving Commitment Termination Date.


(c)           If not sooner repaid, all amounts due and payable to the Servicer
and the Lenders pursuant to all Franchisee Loans shall be due and payable in
full on the Revolving Commitment Termination Date, and if any Franchisee Letter
of Credit Obligations are outstanding on such date, the Borrower shall be
required to post Cash Collateral for such Franchisee Letter of Credit
Obligations in an amount equal to 105% thereof.
 
 
CHAR1\1185130v10
39

--------------------------------------------------------------------------------

 


Section 2.11                      Evidence of Indebtedness.


(a)           Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the indebtedness of the Borrower to such Lender
resulting from (i) each Loan made by such Lender from time to time, including
the amounts of principal and interest payable thereon and paid to such Lender
from time to time under this Agreement and (ii) each Franchisee Loan Funding
made by such Lender from time to time.  The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Revolving Commitment of
each Lender, (ii) the amount of each Loan made hereunder by each Lender, the
Class and Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.8, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.8,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans, (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof and (vii) the date and amount of each
Franchisee Loan Funding made hereunder by each Lender.  The entries made in such
records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure or delay of any Lender, the Administrative Agent or the Servicer in
maintaining or making entries into any such record or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans (both
principal and unpaid accrued interest) of such Lender in accordance with the
terms of this Agreement.


(b)           At the request of any Lender (including the Swingline Lender) at
any time, the Borrower agrees that it will execute and deliver to such Lender a
Revolving Credit Note and, in the case of the Swingline Lender only, a Swingline
Note, payable to the order of such Lender.


Section 2.12                      Prepayments.


(a)           Voluntary Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 12:00 noon not less than
three (3) Business Days prior to any such prepayment, (ii) in the case of any
prepayment of any Base Rate Borrowing, not less than one Business Day prior to
the date of such prepayment, and (iii) in the case of Swingline Borrowings,
prior to 12:00 noon on the date of such prepayment.  Each such notice shall be
irrevocable and shall specify the proposed date of such prepayment, the
principal amount of each Borrowing or portion thereof to be prepaid and the
Interest Period with respect thereto, in the case of any Eurodollar Borrowings.
Upon receipt of any such notice, the Administrative Agent shall promptly notify
each Lender of the contents thereof and of such Lender’s Pro Rata Share of any
such prepayment.  If such notice is given, the aggregate amount specified in
such notice shall be due and payable on the date designated in such notice,
together with accrued interest to such date on the amount so prepaid; provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.19.  Each partial prepayment of any Revolving
Loan (other than a Swingline Loan) shall be in a
 
 
CHAR1\1185130v10
40

--------------------------------------------------------------------------------

 
 
 minimum amount of $5,000,000 and in integral multiples of $1,000,000, and each
partial prepayment of any Swingline Loan shall be in a minimum amount of
$100,000 and integral multiples of $50,000.  Subject to Section 2.25, each
prepayment of a Borrowing shall be applied ratably to the Loans comprising such
Borrowing.


(b)           Mandatory Prepayments of Loans.


(i)           Revolving Commitments.  If for any reason the Revolving Credit
Exposure of all Lenders at any time exceeds the Aggregate Revolving Committed
Amount then in effect, (i) the Borrower shall immediately prepay Revolving Loans
and/or the Swingline Loans and/or provide Cash Collateral for the LC Exposure,
Franchisee LC Exposure and/or Franchisee Loan Exposure in an aggregate amount
equal to such excess; provided, however, that the Borrower shall not be required
to provide Cash Collateral for the LC Exposure, Franchisee LC Exposure and/or
Franchisee Loan Exposure pursuant to this Section 2.12(b)(i) unless after the
prepayment in full of the Revolving Loans and the Swingline Loans, the Revolving
Credit Exposure of all Lenders at any time exceeds the Aggregate Revolving
Committed Amount.


(ii)           Dispositions and Involuntary Dispositions.  The Borrower shall
(A) prepay the Loans and/or provide Cash Collateral for the LC Exposure,
Franchisee LC Exposure and/or Franchisee Loan Exposure as hereinafter provided
and (B) offer to prepay the Indebtedness under the Senior Note Purchase
Agreement, on a pro rata basis, in an aggregate amount equal to 100% of the Net
Cash Proceeds of all sales, transfers and dispositions of property pursuant to
Sections 8.5(d) to the extent that the aggregate of such Net Cash Proceeds
exceeds $50,000,000 in the aggregate in any fiscal year and/or $150,000,000 in
the aggregate during the term of this Agreement, to the extent such Net Cash
Proceeds are not reinvested in Eligible Assets within 180 days of the date of
such sale, transfer or disposition.  Any prepayment pursuant to this clause (ii)
shall be applied as set forth in clause (iv) below.  To the extent all holders
of the Senior Notes reject an offer from the Borrower to prepay the Senior Notes
as required by the terms of this clause (ii), the Borrower shall be permitted to
keep such rejected proceeds.


(iii)            Debt Issuances. Immediately upon receipt by the Borrower or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrower shall (A)
prepay the Loans and/or provide Cash Collateral for the LC Exposure, Franchisee
LC Exposure and/or Franchisee Loan Exposure as hereinafter provided and (B)
offer to prepay the Indebtedness under the Senior Note Purchase Agreement, on a
pro rata basis, 100% of such Net Cash Proceeds.  Any prepayment pursuant to this
clause (iii) shall be applied as set forth in clause (iv) below.  To the extent
all holders of the Senior Notes reject an offer from the Borrower to prepay the
Senior Notes as required by the terms of this clause (iii), the Borrower shall
be permitted to keep such rejected proceeds.


(iv)           Application of Mandatory Prepayments.  All amounts required to be
paid pursuant to this Section 2.12(b) shall be applied as follows:
 
 
CHAR1\1185130v10
41

--------------------------------------------------------------------------------

 


(A)           with respect to all amounts prepaid pursuant to Section
2.12(b)(i), to Revolving Loans and Swingline Loans and (after all Revolving
Loans and Swingline Loans have been repaid) to provide Cash Collateral for the
LC Exposure, Franchisee LC Exposure and Franchisee Loan Exposure; and


(B)           with respect to all amounts prepaid pursuant to Section
2.12(b)(ii) and Section 2.12(b)(iii) to Revolving Loans and Swingline Loans and
(after all Revolving Loans and Swingline Loans have been repaid) to provide Cash
Collateral for the LC Exposure, Franchisee LC Exposure and/or Franchisee Loan
Exposure.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Loans in direct order of
Interest Period maturities.  All prepayments under this Section 2.12(b) shall be
subject to Section 2.19, but otherwise without premium or penalty, and shall be
accompanied by interest on the principal amount prepaid through the date of
prepayment.


Section 2.13                      Interest on Loans.


(a)           The Borrower shall pay interest on each Base Rate Loan at the Base
Rate in effect from time to time plus the Applicable Margin in effect from time
to time, and the Borrower shall pay interest on each Eurodollar Loan at the
Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan,
plus the Applicable Margin in effect from time to time.


(b)           The Borrower shall pay interest on each Swingline Loan at the
Swingline Rate.
 
(c)           If an Event of Default has occurred or is continuing, and at any
time after acceleration of the Loans pursuant to the last paragraph of Section
9.1, the Borrower shall pay interest (“Default Interest”) with respect to all
Eurodollar Loans at the rate otherwise applicable for the then-current Interest
Period plus an additional 2% per annum until the last day of such Interest
Period, and thereafter, and with respect to all Base Rate Loans (including all
Swingline Loans) and all other Obligations hereunder (other than Loans), at an
all-in rate in effect for Base Rate Loans, plus an additional 2% per annum.
 
(d)           Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof.  Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and on
the Revolving Commitment Termination Date.  Interest on all outstanding
Eurodollar Loans shall be payable on the last day of each Interest Period
applicable thereto, and, in the case of any Eurodollar Loans having an Interest
Period in excess of three months or 90 days, respectively, on each day which
occurs every three months or 90 days, as the case may be, after the initial date
of such Interest Period, and on the Revolving Commitment Termination
Date.  Interest on each Swingline Loan shall be payable quarterly in arrears on
the last Business Day of each calendar quarter, and on the Revolving Commitment
Termination Date.  Interest on any Loan which is converted into a Loan of
another Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or
 
 
CHAR1\1185130v10
42

--------------------------------------------------------------------------------

 
 
prepayment (on the amount repaid or prepaid) thereof.  All Default Interest
shall be payable on demand.
 
(e)           The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing).  Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
 
Section 2.14                      Fees.


(a)           The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon by the
Borrower and the Administrative Agent in the Fee Letter.


(b)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Percentage (determined daily in accordance with Schedule 1.1(a))
on the daily amount of the unused Revolving Commitment of such Lender during the
Availability Period; provided, that (A) no commitment fee shall accrue on the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (B) any commitment fee accrued with respect to the
Revolving Commitment of a Defaulting Lender during the period prior to the time
such Lender became a Defaulting Lender and unpaid at such time shall not be
payable by the Borrower so long as such Lender shall be a Defaulting
Lender.  Accrued commitment fees shall be payable in arrears on the last
Business Day of each calendar quarter and on the Revolving Commitment
Termination Date, commencing on the first such date after the Closing Date;
provided, further, however, that any commitment fees accruing after the
Revolving Commitment Termination Date shall be payable on demand.  For purposes
of computing commitment fees with respect to the Revolving Commitments, the
Revolving Commitment of each Lender shall be deemed used to the extent of the
outstanding Revolving Loans, LC Exposure, Franchisee LC Exposure and Franchisee
Loan Exposure, but not Swingline Exposure, of such Lender.


(c)           (i) The Borrower agrees to pay to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to such Lender’s
participation in each Letter of Credit, which shall accrue at the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) attributable to such Letter of Credit during the period from
and including the date of issuance of such Letter of Credit to but excluding the
date on which such Letter of Credit expires or is drawn in full (including
without limitation any LC Exposure that remains outstanding after the Revolving
Commitment Termination Date); provided, however, any letter of credit fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Bank pursuant to Section 2.23 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Pro Rata Shares
allocable to such Letter of Credit pursuant to Section 2.25(a)(iv), with the
balance of such fee, if any, payable to the Issuing Bank for its own
account.  For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with
 
 
CHAR1\1185130v10
43

--------------------------------------------------------------------------------

 
 
 Section 1.5.  If there is any change in the Applicable Margin during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Margin separately for each
period during such quarter that such Applicable Margin was in
effect.  Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders while any Event of Default exists, all letter of
credit fees shall accrue at the Default Rate.  Accrued letter of credit fees
shall be due and payable quarterly in arrears on the first Business Day after
the end of each calendar quarter, commencing with the first such date to occur
after the first Letter of Credit is issued, and ending on the Revolving
Commitment Termination Date, and thereafter accrued letter of credit fees shall
be payable on demand.


(ii)  The Borrower agrees to pay to the Issuing Bank for its own account a
fronting fee, which shall accrue at the rate set forth in the Fee Letter on the
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the Availability Period (or until the date
that such Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Issuing Bank’s standard fees with respect to issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.  Accrued fronting fees shall be due and payable quarterly in arrears
on the tenth day after the end of each calendar quarter in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit and ending on the Revolving Commitment Termination Date,
and thereafter accrued fronting fees shall be payable on demand.


Section 2.15                      Computation of Interest and Fees.


(a)           Other than calculations in respect of the Base Rate (which shall
be made on the basis of actual number of days elapsed in a 365/366 day year),
all computations of interest and fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or fees
are payable (to the extent computed on the basis of days elapsed).  Each
determination by the Administrative Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.


(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Adjusted Total Debt to EBITDAR Ratio as
calculated by the Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Adjusted Total Debt to EBITDAR Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the Issuing Bank, as the case may be, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent, any Lender or the Issuing Bank), an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such
period.  This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the Issuing Bank, as the case may be, under
 
 
CHAR1\1185130v10
44

--------------------------------------------------------------------------------

 
 
Section 2.13(c), 2.14(c) or 2.23(d), or under Article IX.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.


Section 2.16                      Inability to Determine Interest Rates.


If prior to the commencement of any Interest Period for any Eurodollar Borrowing
or Franchisee Loan Funding,


(i)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that, by reason of circumstances affecting the relevant interbank market,
adequate means do not exist for ascertaining LIBOR for such Interest Period, or


(ii)           the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans or
Franchisee Loan Fundings for such Interest Period,


the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  In the case of Eurodollar Loans and Franchisee Loan
Fundings, until the Administrative Agent shall notify the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (i)
the obligations of the Lenders to make Eurodollar Loans or Franchisee Loan
Fundings or to continue or convert outstanding Loans as or into Eurodollar Loans
shall be suspended and (ii) all such affected Loans shall be converted into Base
Rate Loans on the last day of the then current Interest Period applicable
thereto unless the Borrower prepays such Loans in accordance with this
Agreement.  Unless the Borrower notifies the Administrative Agent at least one
Business Day before the date of any Eurodollar Revolving Borrowing for which a
Notice of Revolving Borrowing has previously been given that it elects not to
borrow on such date, then such Revolving Borrowing shall be made as a Base Rate
Borrowing.


Section 2.17                      Illegality.


If any Change in Law shall make it unlawful or impossible for any Lender to
make, maintain or fund any Eurodollar Loan or Franchisee Loan Funding and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans and Franchisee Loan Fundings, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended.  In the case of the making of a Eurodollar Revolving Borrowing, such
Lender’s Revolving Loan shall be made as a Base Rate Loan as part of the same
Revolving Borrowing for the same Interest Period and if the affected Eurodollar
Loan is then outstanding, such Loan shall be converted to a Base Rate Loan
either (i) on the last day of the then current Interest Period applicable to
such
 
 
CHAR1\1185130v10
45

--------------------------------------------------------------------------------

 
 
Eurodollar Loan if such Lender may lawfully continue to maintain such Loan to
such date or (ii) immediately if such Lender shall determine that it may not
lawfully continue to maintain such Eurodollar Loan to such date.  In the case of
a Franchisee Loan Funding, such Lender’s Franchisee Loan Funding shall accrue at
the Base Rate plus the Applicable Margin for the applicable Franchisee Loan
Payment Period.  Notwithstanding the foregoing, the affected Lender shall, prior
to giving such notice to the Administrative Agent, designate a different
Applicable Lending Office if such designation would avoid the need for giving
such notice and if such designation would not otherwise be disadvantageous to
such Lender in the good faith exercise of its discretion.


Section 2.18                      Increased Costs.


(a)           If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate), the Issuing Bank or the Servicer;


(ii)           impose on any Lender, the Issuing Bank, the Servicer or the
eurodollar interbank market any other condition affecting this Agreement or any
Eurodollar Loans or Franchisee Loan Fundings made by such Lender or any Letter
of Credit or Franchisee Letters of Credit or any participation therein; or
 
(iii)           change the basis of taxation of the overall net income or
overall gross income by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the laws of which any Lender is
organized or has its lending office;
 
and the result of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or a
Franchisee Loan Funding or to increase the cost to such Lender, the Issuing Bank
or the Servicer of participating in or issuing any Letter of Credit or
Franchisee Letter of Credit or to reduce the amount received or receivable by
such Lender, the Issuing Bank or the Servicer hereunder (whether of principal,
interest or any other amount), then the Borrower shall promptly pay, upon
written notice from and demand by such Lender, Issuing Bank or Servicer on the
Borrower (with a copy of such notice and demand to the Administrative Agent), to
the Administrative Agent for the account of such such Lender, Issuing Bank or
Servicer, within ten (10) days after the date of such notice and demand,
additional amount or amounts sufficient to compensate such Lender, the Issuing
Bank or the Servicer, as the case may be, for such additional costs incurred or
reduction suffered.


(b)           If any Lender, the Issuing Bank or the Servicer shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital requirements has the effect of reducing the rate of return on
such Lender’s, Issuing Bank’s or Servicer’s capital (or on the capital of such
Lender’s, Issuing Bank’s or Servicer’s parent corporation) as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit or
Franchisee Letter of Credit to a level below that which such Lender, the Issuing
Bank or the Servicer or such Lender’s,
 
 
CHAR1\1185130v10
46

--------------------------------------------------------------------------------

 
 
Issuing Bank’s or Servicer’s parent corporation could have achieved but for such
Change in Law (taking into consideration such Lender’s, Issuing Bank’s or
Servicer’s policies or the policies of such Lender’s, Issuing Bank’s or
Servicer’s parent corporation with respect to capital adequacy) then, from time
to time, within ten (10) days after receipt by the Borrower of written demand by
such Lender, Issuing Bank or Servicer (with a copy thereof to the Administrative
Agent), the Borrower shall pay to such Lender, Issuing Bank or Servicer, as
applicable, such additional amounts as will compensate such Lender, the Issuing
Bank or the Servicer or such Lender’s, Issuing Bank’s or Servicer’s parent
corporation for any such reduction suffered.


(c)           A certificate of a Lender, the Issuing Bank or the Servicer
setting forth the amount or amounts necessary to compensate such Lender, the
Issuing Bank or the Servicer or such Lender’s, Issuing Bank’s or Servicer’s
parent corporation, as the case may be, specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower (with a copy to the
Administrative Agent) and shall be conclusive, absent manifest error.  The
Borrower shall pay any such Lender, the Issuing Bank or the Servicer, as the
case may be, such amount or amounts within ten (10) days after receipt thereof.


(d)           Failure or delay on the part of any Lender, the Issuing Bank or
the Servicer to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, the Issuing Bank’s or the Servicer’s right
to demand such compensation.


Section 2.19                      Funding Indemnity.


In the event of (a) the payment or prepayment of any principal of a Eurodollar
Loan or Franchisee Loan Funding other than on the last day of the Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion or continuation of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan or Franchisee Loan
Funding on the date or in the amount specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked) or (d) any
assignment of a Eurodollar Loan or Franchisee Loan Funding on a day other than
the last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 2.22(b) then, in any such event, the Borrower shall
compensate each Lender, within ten (10) days after written demand from such
Lender, for any loss, cost or expense attributable to such event.  A certificate
as to any additional amount payable under this Section 2.19 submitted to the
Borrower by any Lender (with a copy to the Administrative Agent) shall be
conclusive, absent manifest error.


Section 2.20                      Taxes.


(a)           Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, however, that if the Borrower shall
be required to deduct any Indemnified Taxes or Other Taxes from such payments,
then (i) the sum payable shall be increased as necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, the Servicer, any Lender
or the Issuing Bank (as the case may be) shall receive an amount equal to the
sum it
 
 
CHAR1\1185130v10
47

--------------------------------------------------------------------------------

 
 
 would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.


(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           (i) The Borrower shall indemnify the Administrative Agent, the
Servicer, each Lender and the Issuing Bank, within ten (10) days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
paid by the Administrative Agent, the Servicer, such Lender or the Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  The Borrower shall also, and does hereby, indemnify the
Administrative Agent and the Servicer, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender or the
Issuing Bank for any reason fails to pay indefeasibly to the Administrative
Agent as required by clause (ii) of this subsection.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or the
Issuing Bank, or by the Administrative Agent on its own behalf or on behalf of a
Lender or the Issuing Bank, shall be conclusive absent manifest error.


(ii)  Without limiting the provisions of subsection (a) or (b) above, each
Lender and the Issuing Bank shall, and does hereby, indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the Issuing Bank, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the Issuing Bank, as the case may be, to such
Borrower or the Administrative Agent pursuant to subsection (e).  Each Lender
and the Issuing Bank hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender or the Issuing Bank,
as the case may be, under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).  The agreements
in this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender or the Issuing Bank, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.


(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
 

 
CHAR1\1185130v10
48

--------------------------------------------------------------------------------

 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced
rate.  Without limiting the generality of the foregoing, each Foreign Lender
agrees that it will deliver to the Administrative Agent and the Borrower (or in
the case of a Participant, to the Lender from which the related participation
shall have been purchased), as appropriate, two (2) duly completed copies of (i)
Internal Revenue Service Form W-8 ECI, or any successor form thereto, certifying
that the payments received from the Borrower hereunder are effectively connected
with such Foreign Lender’s conduct of a trade or business in the United States;
or (ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest; or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service,
together with a certificate (A) establishing that the payment to the Foreign
Lender qualifies as “portfolio interest” exempt from U.S.  withholding tax under
Code section 871(h) or 881(c), and (B) stating that (1) the Foreign Lender is
not a bank for purposes of Code section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Foreign Lender, a loan agreement
entered into in the ordinary course of its trade or business, within the meaning
of that section; (2) the Foreign Lender is not a 10% shareholder of the Borrower
within the meaning of Code section 871(h)(3) or 881(c)(3)(B); and (3) the
Foreign Lender is not a controlled foreign corporation that is related to the
Borrower within the meaning of Code section 881(c)(3)(C); or (iv) such other
Internal Revenue Service forms as may be applicable to the Foreign Lender,
including Forms W-8 IMY or W-8 EXP.  Each such Foreign Lender shall deliver to
the Borrower and the Administrative Agent such forms on or before the date that
it becomes a party to this Agreement (or in the case of a Participant, on or
before the date such Participant purchases the related participation).  In
addition, each such Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender.  Each such Foreign Lender shall promptly notify the Borrower and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the Internal Revenue Service for such
purpose).


Section 2.21                      Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.


(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, Franchisee Loan Fundings or Franchisee LC Disbursements or of
amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to 12:00
noon, on the date when due, in immediately available funds, free and clear of
any defenses, rights of set-off, counterclaim, or withholding or deduction of
taxes.  Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon.  All such
payments shall be made to the Administrative Agent at the Payment Office, except
payments to be made directly to the Servicer, Issuing Bank
 
 
CHAR1\1185130v10
49

--------------------------------------------------------------------------------

 
 
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 2.18, 2.19 and 2.20 and 10.3 may be made directly to the
Persons entitled thereto.  The Administrative Agent shall distribute any such
payments received by it for the account of (i) the Lenders to each Lender in
accordance with its Pro Rata Share (or other applicable share as provided
herein) and (ii) any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments hereunder shall be made in Dollars.


(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, Franchisee Loan Fundings, Franchisee LC Disbursements, interest
and fees then due hereunder, such funds shall be applied (i) first, towards
payment of interest and fees then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, and (ii) second, towards payment of principal and unreimbursed LC
Disbursements, Franchisee Loan Fundings and Franchisee LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements, Franchisee Loan Fundings
and Franchisee LC Disbursements, then due to such parties.


(c)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or Franchisee Loan Fundings that would result in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and Franchisee Loan Fundings and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and Franchisee Loan Fundings of other Lenders to the extent necessary so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and Franchisee Loan Fundings; provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.24 or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans, Franchisee Loan Fundings or subparticipations in LC Exposure, Franchisee
LC Exposure or Swingline Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
 
CHAR1\1185130v10
50

--------------------------------------------------------------------------------

 


(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders, the Servicer or the Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders,
the Servicer or the Issuing Bank, as the case may be, the amount or amounts
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Lenders, the Servicer or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender, Servicer or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.6(b), 2.7(b), 2.21(d), 2.23(d), or 11.3(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.


Section 2.22                      Mitigation of Obligations; Replacement of
Lenders.


(a)           If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable under Section 2.18 or Section 2.20, as the
case may be,  in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous  to such
Lender.  The Borrower hereby agrees to pay all costs and expenses incurred by
any Lender in connection with such designation or assignment.


(b)           If any Lender requests compensation under Section 2.18, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority of the account of any Lender pursuant to Section 2.20, or
if any Lender is a Defaulting Lender, then the Borrower may, at its
sole  expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions set forth in Section 11.4(b))
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender); provided, that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not be
unreasonably withheld, conditioned or delayed, (ii) the Borrower shall have paid
to the Administrative Agent the assignment fee specified in Section 11.4(b),
(iii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the
 
 
CHAR1\1185130v10
51

--------------------------------------------------------------------------------

 
 
case of such outstanding principal and accrued interest) and from the Borrower
(in the case of all other amounts), (iv) such assignment does not conflict with
applicable Laws and (v) in the case of a claim for compensation under Section
2.18 or payments required to be made pursuant to Section 2.20, such assignment
will result in a reduction in future claims for such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


Section 2.23                      Letters of Credit.


(a)           (i) On any Business Day during the Availability Period, the
Issuing Bank, in reliance upon the agreements of the other Lenders pursuant to
this Section 2.23, agrees to issue, at the request of the Borrower, standby
Letters of Credit for the account of the Borrower on the terms and conditions
hereinafter set forth; provided, however, that (i) each Letter of Credit shall
expire on the earlier of (A) the date one year after the date of issuance of
such Letter of Credit (or in the case of any extension thereof, one year after
such extension) and (B) the date that is five (5) Business Days prior to the
Revolving Commitment Termination Date and (ii) the Borrower may not request any
Letter of Credit, if, after giving effect to such issuance (A) the aggregate LC
Exposure would exceed the LC Commitment, (B) the aggregate LC Exposure, plus the
aggregate outstanding Revolving Loans and Swingline Loans plus the aggregate
Franchisee LC Exposure plus the Franchisee Loan Exposure of all Lenders would
exceed the Aggregate Revolving Commitment Amount or (C) the aggregate
outstanding amount of the Revolving Loans of any Lender plus such Lender’s Pro
Rata Share of the outstanding amount of all LC Exposure plus such Lender’s Pro
Rata Share of the outstanding amount of all Swingline Loans plus such Lender’s
Pro Rata Share of the outstanding amount of all Franchisee LC Exposure plus such
Lender’s Pro Rata Share of the outstanding amount of all Franchisee Loan
Exposure would exceed such Lender’s Revolving Commitment.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the Letter of Credit so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.


(ii)  The Issuing Bank shall not be under any obligation to issue any Letter of
Credit if:  (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Law applicable to the Issuing Bank or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the Issuing Bank shall prohibit,
or request that the Issuing Bank refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Bank with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Bank is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Bank any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Bank in good faith deems material to it; (B)
the issuance of such Letter of Credit would violate one or more policies of the
Issuing Bank (provided, however, the Issuing Bank
 
 
CHAR1\1185130v10
52

--------------------------------------------------------------------------------

 
 
agrees that it will not adopt policies for the sole purpose of preventing the
issuance of Letters of Credit hereunder); (C) except as otherwise agreed by the
Administrative Agent and the Issuing Bank, such Letter of Credit is in an
initial stated amount less than $500,000.00; (D) such Letter of Credit is to be
denominated in a currency other than Dollars; or (E) any Lender is at that time
a Defaulting Lender, unless the Issuing Bank has entered into arrangements,
including the delivery of Cash Collateral, satisfactory to the Issuing Bank (in
its sole discretion) with the Borrower or such Lender to eliminate the Issuing
Bank’s actual or potential Fronting Exposure (after giving effect to Section
2.25(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other LC Exposure as to which the Issuing Bank has actual or potential Fronting
Exposure, as it may elect in its sole discretion.  The Issuing Bank shall not
amend any Letter of Credit if the Issuing Bank would not be permitted at such
time to issue the Letter of Credit in its amended form under the terms
hereof.  The Issuing Bank shall be under no obligation to amend any Letter of
Credit if (A) the Issuing Bank would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.  The Issuing Bank shall act on behalf of the Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the Issuing Bank shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by the Issuing Bank in connection with Letters of
Credit issued by it or proposed to be issued by it and LC Documents pertaining
to such Letters of Credit as fully as if the term “Administrative Agent” as used
in Article X included the Issuing Bank with respect to such acts or omissions,
and (B) as additionally provided herein with respect to the Issuing Bank.


(iii)  Upon the issuance of each Letter of Credit, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Issuing Bank without recourse a participation in such Letter of Credit equal to
such Lender’s Pro Rata Share of the aggregate amount available to be drawn under
such Letter of Credit.  Furthermore, each Lender acknowledges and confirms that
it has a participation interest in the liability of the Issuing Bank under the
Existing Letters of Credit equal to such Lender’s Pro Rata Share of the
Revolving Loans.  The Borrower’s reimbursement obligations in respect of the
Existing Letters of Credit, and each Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement.  Each issuance of a
Letter of Credit shall be deemed to utilize the Revolving Commitment of each
Lender by an amount equal to the amount of such participation.


(b)           To request the issuance of a Letter of Credit (or any amendment or
extension of an outstanding Letter of Credit), the Borrower shall give the
Issuing Bank and the Administrative Agent irrevocable written notice signed by a
Responsible Officer of the Borrower by 11:00 a.m. at least three (3) Business
Days prior to the requested date of such issuance (or such later date and time
as the Administrative Agent and the Issuing Bank may agree in a particular
instance in their sole discretion) the date (which shall be a Business Day) such
Letter of Credit is to be issued (or amended or extended as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend or extend such Letter of
Credit.  In addition to the satisfaction of the conditions in Article IV, the
issuance of such Letter of Credit (or any amendment which increases the amount
of such Letter of Credit) will be subject to the
 
 
CHAR1\1185130v10
53

--------------------------------------------------------------------------------

 
 
 further conditions that such Letter of Credit shall be in such form and contain
such terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, however,  that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.


(c)           At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Bank has received notice from any Lender, any Loan
Party or the Administrative Agent on or before the Business Day immediately
preceding the date the Issuing Bank is to issue the requested Letter of Credit
directing the Issuing Bank not to issue the Letter of Credit because such
issuance is not then permitted hereunder because of the limitations set forth in
Section 2.23(a) or that one or more conditions specified in Article IV are not
then satisfied, then, subject to the terms and conditions hereof, the Issuing
Bank shall, on the requested date, issue such Letter of Credit or enter into the
applicable amendment, as the case may be, in accordance with the Issuing Bank’s
usual and customary business practices.


(d)           The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof.  The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, however, that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank and the Lenders with respect to
such LC Disbursement.  The Borrower shall be irrevocably and unconditionally
obligated to reimburse the Issuing Bank for any LC Disbursements paid by the
Issuing Bank in respect of such drawing, without presentment, demand or other
formalities of any kind.  Unless the Borrower shall have notified the Issuing
Bank and the Administrative Agent prior to 11:00 a.m.  on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Revolving Loans, the Borrower shall be deemed to
have timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
the conditions precedent set forth in Section 4.2 (other than delivery of a
Notice of Borrowing) shall be applicable and provided, further that, after
giving effect to such Borrowing, the aggregate LC Exposure (plus the aggregate
outstanding Revolving Loans and Swingline Loans, aggregate Franchisee LC
Exposure and aggregate Franchisee Loan Exposure of all Lenders) shall not exceed
the Aggregate Revolving Commitment Amount.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available (and the Administrative Agent may apply Cash Collateral for such
purpose) to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.7.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.  Any notice given by the Issuing Bank or the
 
 
CHAR1\1185130v10
54

--------------------------------------------------------------------------------

 
 
 Administrative Agent pursuant to this Section 2.23(d) may be given by telephone
if immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.


(e)           If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then the Administrative Agent shall
promptly notify the Lenders of such unreimbursed LC Disbursement, and each
Lender (other than the Issuing Bank) shall be obligated to fund the
participation that such Lender purchased pursuant to subsection (a) in an amount
equal to its Pro Rata Share of such LC Disbursement on and as of the date which
such Base Rate Borrowing should have occurred.  If the Borrower shall fail to
reimburse the Issuing Bank as provided above for a LC Disbursement, the
unreimbursed amount shall bear interest at a rate equal to the Base Rate plus
the Applicable Margin plus an additional 2% per annum, it being understood and
agreed that such interest shall be for the account of each Lender on a pro forma
basis after its funding of its participation of such unreimbursed LC
Disbursement as provided below.  Each Lender’s obligation to fund its
participation shall be absolute and unconditional and shall not be affected by
any circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Lender or any other Person may have
against the Issuing Bank, the Borrower or any other Person for any reason
whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Aggregate Revolving Commitments, (iii) any adverse change in
the condition (financial or otherwise) of the Borrower or  any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Lender, (v) any amendment, renewal or extension of any Letter of Credit or (vi)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing; provided, however, that each Lender’s obligation to make
Base Rate Loans pursuant to Section 2.23(d) is subject to the conditions set
forth in Section 4.2 (other than delivery by the Borrower of a Notice of
Borrowing).  No such funding by a Lender of its Pro Rate Share of any LC
Disbursement shall relieve or otherwise impair the obligation of the Borrower to
reimburse the Issuing Bank for the amount of any payment made by the Issuing
Bank under any Letter of Credit, together with interest as provided herein.  On
the date that such participation is required to be funded, each Lender shall
promptly transfer, in immediately available funds, the amount of its
participation to the Administrative Agent for the account of the Issuing
Bank.  Whenever, at any time after the Issuing Bank has received from any such
Lender the funds for its participation in a LC Disbursement, the Issuing Bank
(or the Administrative Agent on its behalf) receives any payment on account
thereof (including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent or the Issuing Bank, as the case
may be, will distribute to such Lender its Pro Rata Share of such payment;
provided however, if any such payment received by the Administrative Agent for
the account of the Issuing Bank is required to be returned under any of the
circumstances described in Section 11.13 (including pursuant to any settlement
entered into by the Issuing Bank in its discretion), each Lender shall pay to
the Administrative Agent for the account of the Issuing Bank its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.  The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.
 
 
CHAR1\1185130v10
55

--------------------------------------------------------------------------------

 


(f)           To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) and (e) of this Section 2.23 on
the due date therefor then, without limiting the other provisions of this
Agreement, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the Issuing Bank in accordance with banking industry rules on
interbank compensation.  A certificate of the Issuing Bank submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.23(f) shall be conclusive absent manifest error.


(g)           The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:


(i)           Any lack of validity or enforceability of any Letter of Credit,
this Agreement or any other Loan Document;


(ii)           The existence of any claim, set-off, defense or other right which
the Borrower or any Subsidiary or Affiliate of the Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;


(iii)           Any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(iv)           Any payment by the Issuing Bank under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the Issuing Bank
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;


(v)           Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, defense available to, or provide a
right of setoff against, the Borrower or any Subsidiary; or


(vi)           The existence of a Default or an Event of Default.
 
 

 
CHAR1\1185130v10
56

--------------------------------------------------------------------------------

 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the Issuing Bank.  The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.


Each Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of the Issuing Bank, the Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of the Issuing Bank shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
LC Document.  The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement.  Neither the
Administrative Agent, the Issuing Bank, the Lenders nor any correspondent,
participant or assignee of the Issuing Bank nor any Related Party of any of the
foregoing shall have any liability or responsibility for any of the matters
described in clauses (i) through (v) of Section 2.23(g) or by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence  arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or exemplary damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts or other documents presented under a Letter of Credit
comply with the terms thereof.  The parties hereto expressly agree, that in the
absence of gross negligence or willful misconduct on the part of the Issuing
Bank (as finally determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit and and the Issuing Bank shall not be responsible
for the validity or sufficiency of any instrument transferring or assigning or
 
 
CHAR1\1185130v10
57

--------------------------------------------------------------------------------

 
 
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.


(h)           Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued, the rules of ISP shall apply to each
standby Letter of Credit and shall, as to matters not governed by the ISP, be
governed by and construed in accordance with the laws of the State of Georgia so
long as the Borrower has requested that Georgia law be applicable in such
circumstances in the letter of credit application executed by the Borrower in
connection with such Letter of Credit.


Section 2.24                      Cash Collateral.


(a)           Certain Credit Support Events.  Upon the request of the
Administrative Agent, the Servicer or the Issuing Bank, as the case may be, (i)
if the Issuing Bank has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an LC Borrowing or (ii) if,
five (5) Business Days prior to the Revolving Commitment Termination Date, any
LC Exposure, Franchisee LC Exposure or Franchisee Loan Exposure for any reason
remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then outstanding amount of all LC Exposure, Franchisee Loan
Exposure and/or Franchisee LC Exposure, as the case may be.  At any time that
there shall exist a Defaulting Lender, immediately upon the request of the
Administrative Agent, the Servicer, the Issuing Bank or the Swingline Lender,
the Borrower shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to Section
2.25(a)(iv) and any Cash Collateral provided by the Defaulting Lender).


(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent.  The
Borrower, and to the extent provided by any Lender, such Lender, hereby grants
to (and subjects to the control of) the Administrative Agent, for the benefit of
the Administrative Agent, the Servicer, the Issuing Bank and the Lenders
(including the Swingline Lender) and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to Section
2.24(c).  If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.


(c)           Application.  Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under any of this Section 2.24 or
Sections 2.6, 2.12, 2.23, 2.25, 3.10 or 8.2 in respect of Letters of Credit,
Franchisee Letters of Credit or Swingline Loans shall be held and applied in
satisfaction of the specific LC Exposure, Franchisee LC Exposure,
 
 
CHAR1\1185130v10
58

--------------------------------------------------------------------------------

 
 
Franchisee Loan Exposure, Swingline Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may be provided herein.


(d)           Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.24 may be
otherwise applied in accordance with Section 9.2) and (y) the Person providing
Cash Collateral and the Servicer, the Issuing Bank or Swingline Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.


Section 2.25                      Defaulting Lenders.


(a)           Adjustments.  Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)           Waivers and Amendment.  The Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 11.2.


(ii)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amount received by the Administrative Agent for the account of
that Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the Servicer, the
Issuing Bank or Swingline Lender hereunder; third, if so determined by the
Administrative Agent or requested by the Servicer, the Issuing Bank or the
Swingline Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swingline Loan, Franchisee
Letter of Credit or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan or
Franchisee Loan Funding in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans or
Franchisee Loan Fundings under this Agreement; sixth, to the payment of any
amounts owing to the
 
 
CHAR1\1185130v10
59

--------------------------------------------------------------------------------

 
 
Lenders, the Servicer, the Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Servicer, the Issuing Bank or Swingline Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans, LC Borrowings or Franchisee Loan
Fundings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans, LC Borrowings or Franchisee Loan Fundings
were made at a time when the conditions set forth in Section 4.2 were satisfied
or waived, such payment shall be applied solely to the pay the Loans of, and LC
Borrowings and Franchisee Loan Fundings owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or LC
Borrowings and Franchisee Loan Fundings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.25(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)           Certain Fees.  The Defaulting Lender (x) shall not be entitled
to receive any Commitment Fee pursuant to Section 2.14(b) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive letter
of credit fees as provided in Section 2.14(c).


(iv)           Reallocation of Pro Rata Shares to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit, Franchisee
Letters of Credit or Swingline Loans pursuant to Sections 2.23 and 2.6 and
Article III, the “Pro Rata Share” of each non-Defaulting Lender shall be
computed without giving effect to the Commitment of that Defaulting Lender;
provided, that, (x) each such reallocation shall be given effect only if, at the
date the applicable Lender becomes a Defaulting Lender, no Default or Event of
Default exists; and (y) the aggregate obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit, Franchisee
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate outstanding amount of the Revolving Loans and Franchisee Loan Fundings
of that Lender.


(b)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, Servicer, Swingline Lender and the Issuing Bank agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative Agent will so
 
 
CHAR1\1185130v10
60

--------------------------------------------------------------------------------

 
 
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may determined to
be necessary to cause the Revolving Loans and funded and unfunded participations
in Letters of Credit, Franchisee Letters of Credit and Swingline Loans to be
held on a pro rata basis by the Lenders in accordance with their Pro Rata Shares
(without giving effect to Section 2.25(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.


ARTICLE III


FRANCHISEE LOAN FACILITY


Section 3.1                      Establishment of Franchisee Facility
Commitment; Terms of Loans and Letters of Credit.


(a)           Commitment.  Subject to and upon the terms and conditions set
forth in this Agreement and the other Loan Documents, and in reliance upon the
guaranty of the Borrower and the Subsidiary Loan Parties set forth in the
applicable Loan Documents, the Servicer hereby establishes a commitment to the
Borrower to establish Franchisee Loan Commitments and make Franchisee Advances
to such Franchisees as may be designated by the Borrower in its Franchisee
Funding Approval Notices during a period commencing on the Closing Date and
ending five (5) days prior to the Revolving Commitment Termination Date in an
aggregate committed amount at any one time outstanding not to exceed FIFTY
MILLION AND NO/100 DOLLARS ($50,000,000) (the “Franchisee Facility Sublimit”).


(b)           Authorization of Franchisee Loan Commitments; Loan Terms; Letter
of Credit Terms.  Within the limits of the Franchisee Facility Sublimit and in
accordance with the procedures set forth in the Servicing Agreement, the
Borrower may authorize the Servicer to establish a Franchisee Loan Commitment in
favor of a Franchisee who meets the credit criteria established by the
Borrower.  The amount of each Franchisee Loan Commitment shall be determined by
the Borrower but shall not be less than $100,000 nor exceed $5,000,000 for any
Franchisee.  Pursuant to the Franchisee Loan Commitment, the Servicer shall
agree to make Franchisee Advances to the Franchisee Borrower thereunder in a
minimum amount of (i) $10,000 for Franchisee Loans in the amount of $100,000 to
$250,000 and in integral multiples of $1,000 and (ii) $25,000 for Franchisee
Loans in the amount of $250,001 to $5,000,000 and in integral multiples of
$1,000, such Franchisee Advances not to exceed four (4) per month unless the
Servicer shall otherwise agree, and except that any Franchisee Loan Commitments
outstanding on the date hereof that provide otherwise may remain in effect until
such time as such Franchisee Loan Commitments are renewed or refinanced.  In
addition, the Servicer shall agree to issue Franchisee Letters of Credit on
behalf of such Franchisee Borrower in an
 
CHAR1\1185130v10
61

--------------------------------------------------------------------------------

 
 
aggregate amount at any one time outstanding not to exceed $250,000; provided,
however, the Servicer shall not be obligated to issue any Franchisee Letter of
Credit unless the terms and provisions of such Franchisee Letter of Credit are
satisfactory to the Servicer in its reasonable discretion.  Each Franchisee Loan
shall bear interest at the Franchisee Borrower Rate designated by the Borrower
in the applicable Franchisee Funding Approval Notice, and interest shall be
payable on each Franchisee Loan Payment Date and on the Franchisee Loan Maturity
Date of such Franchisee Loan when all principal and interest shall be due and
payable in full.  Each Franchisee Loan may be prepaid in full or in part on any
Business Day, without premium or penalty.  The Franchisee Loan Term of each
Franchisee Loan shall not extend beyond the Revolving Commitment Termination
Date.  Each Franchisee Letter of Credit shall be for a term of not more than one
year (unless otherwise agreed by the Servicer) and shall mature on a date which
is at least ten (10) days prior to the Franchisee Loan Maturity Date or the
Revolving Commitment Termination Date, whichever is sooner.  If any drawing is
made upon a Franchisee Letter of Credit and not reimbursed by the applicable
Franchisee Borrower on the same Business Day, then the applicable Franchisee
Borrower shall be deemed to have requested a Franchisee Advance to repay such
amount and the Servicer shall make such Franchisee Advance regardless of the
minimum requirements set forth above and regardless of whether or not a Default
or Event of Default exists under the applicable Franchisee Loan Documents, which
amounts shall be Franchisee Advances for all purposes hereunder.


(c)           Obligation to Establish Franchisee Loan Commitments.  The
Servicer’s obligation to establish each Franchisee Loan Commitment under the
Loan Documents is subject to the fulfillment of the following conditions as of
the Franchisee Loan Closing Date of such Franchisee Loan:


(i)           this Agreement and each of the other Loan Documents shall be in
full force and effect;


(ii)           the representations and warranties of the Borrower contained in
Article V hereof shall be true and correct in all material respects with the
same effect as though such representations and warranties had been made on the
Franchisee Loan Closing Date of such Franchisee Loan, in each case before and
after giving effect thereto or, if such representations and warranties relate
solely to an earlier date, were true and correct as of such earlier date;


(iii)           the Servicer shall have received a Franchisee Funding Approval
Notice from the Borrower authorizing such Franchisee Loan Commitment;


(iv)           all precedents and conditions to the Franchisee Loan Commitment
specified in the Servicing Agreement, together with such additional precedents
and conditions as may, at the Borrower’s election, be included in the applicable
Franchisee Funding Approval Notice, shall have been completed to the Servicer’s
reasonable satisfaction; and


(v)           no Default or Event of Default shall have occurred and be
continuing.
 
 
CHAR1\1185130v10
62

--------------------------------------------------------------------------------

 
Section 3.2                      Conveyance of Franchisee Loan Interest.


(a)           The Servicer hereby sells, assigns, transfers and conveys to the
Lenders, without recourse or warranty, and each Lender hereby purchases from the
Servicer, an undivided percentage ownership interest (which percentage shall be
equal to each Lender’s Pro Rata Share) in (i) the Franchisee Loan Commitments,
(ii) the Franchisee Loans and Franchisee Letter of Credit Obligations, (iii) the
Franchisee Collateral, (iv) all rights against any guarantor of any Franchisee
Loan, including the Loan Parties, and (v) all right, title and interest to any
payment or right to receive payment with respect to the foregoing (collectively,
the “Franchisee Loan Interest”).  Notwithstanding the foregoing, each Lender’s
right to receive payments of interest, commitments fees, letter of credit fees
or other fees with respect to the Franchisee Loan Commitments, the Franchisee
Loans and the Franchisee Letter of Credit Obligations shall not exceed the
amounts which such Lender is entitled to receive pursuant to the terms of this
Agreement.


(b)           In accordance with the terms and conditions hereof, and in
consideration of the sale of the Franchisee Loan Interest to such Lender, each
Lender severally agrees from time to time, during the period commencing on the
Closing Date and ending on the Revolving Commitment Termination Date, to fund
its Pro Rata Share of outstanding Franchisee Loans (including Franchisee
Advances made by the Servicer in connection with unreimbursed drawing upon
outstanding Franchisee Letters of Credit) made by the Servicer; provided, that
in no event shall the aggregate principal amount of all outstanding Revolving
Loans and Swingline Loans, outstanding LC Exposure, outstanding Franchisee LC
Exposure and outstanding Franchisee Loan Exposure exceed at any time the
Aggregate Revolving Commitment Amount from time to time in effect.


Section 3.3                      Funding of Advances; Funding of Franchisee Loan
Interest in Loans; Purchase of Participation in Letters of Credit.


(a)           The Servicer shall fund Franchisee Advances requested by the
Franchisee Borrowers pursuant to the terms of the Franchisee Loan Documents in
accordance with the terms of the applicable Franchisee Loan Documents and the
Servicing Agreement.  The Servicer shall make such Franchisee Advance to the
applicable Franchisee Borrower provided that the sum of (x) the aggregate Funded
Franchisee Loan Interest plus (y) the aggregate Franchisee Letter of Credit
Outstandings shall not exceed the amount of the Franchisee Facility
Sublimit.  On the date of any such funding, the Servicer shall give written
notice to the Lenders of their respective Pro Rata Share of such Franchisee
Advance or Franchisee Advances to be made within three Business Days of such
notice, as provided in Section 3.3(b) below.  Notwithstanding the foregoing, in
order to refinance in full the franchisee advances made by the servicer and the
participants pursuant to the Franchisee Facility Credit Agreement on the Closing
Date, the Lenders shall, subject to the terms and conditions herein set forth,
fund on the Closing Date in the form of Franchisee Loan Fundings their Pro Rata
Share of such amount necessary to refinance such advances.  Such Franchisee Loan
Fundings shall bear interest at the Base Rate plus the Applicable Margin for
three Business Days before being converted to Franchisee Loan Fundings bearing
interest at the Adjusted LIBO Rate plus the Applicable Margin.  The Servicer
shall issue Franchisee Letters of Credit requested by the Franchisee Borrowers
pursuant to the
 
 
CHAR1\1185130v10
63

--------------------------------------------------------------------------------

 
 
terms of the Franchisee Loan Documents in accordance with the terms of the
applicable Franchisee Loan Documents and the Servicing Agreement.  The Lenders
shall be notified in each Servicing Report of the aggregate amount of Franchisee
Letter of Credit Outstandings.  Any Franchisee Letters of Credit issued pursuant
to the Franchisee Facility Credit Agreement are deemed to have been issued
pursuant to this Section 3.3.


(b)           Notification of Funding.  On the date of any requested funding of
a Franchisee Loan Funding pursuant to Section 3.3(a), the Servicer shall deliver
written or telecopy notice to the Lenders (or telephonic notice promptly
confirmed in writing or by telecopy) (a “Lender Franchisee Funding Request”) by
no later than 2:00 p.m. on the date three Business Days prior to the requested
date of the Franchisee Loan Funding with respect to such Franchisee Advance
which shall specify (x) the date of the Franchisee Loan Funding, which shall be
a Business Day, and (y) each Lender’s Pro Rata Share of the Franchisee Advance
or Advances outstanding to be funded in connection with such Franchisee Loan
Funding.


(c)           Funding Obligation.  Each Lender shall make its Franchisee Loan
Funding in the amount of its Pro Rata Share on the proposed date thereof by wire
transfer of immediately available funds to the Servicer by not later than 11:00
a.m.  Unless the Servicer shall have received notice from a Lender prior to the
date of any Franchisee Loan Funding that such Lender will not make available to
the Servicer such Lender’s Pro Rata Share of such Franchisee Loan Funding, the
Servicer may assume that the Lender has made such portion available to the
Servicer on the date of such Franchisee Loan Funding in accordance with this
subsection (c) and the Servicer may, in reliance on such assumption, make
available to the Franchisee Borrowers a corresponding amount.  If and to the
extent that such Lender shall not have made such portion available to the
Servicer, such Lender and the Borrower shall severally agree to repay the
Servicer forthwith (on demand in the case of the Lender and within three (3)
days of such demand in the case of the Borrower), without duplication, such
amount with interest at a rate per annum equal to the greater of the Federal
Funds Rate and a rate determined by the Servicer in accordance with banking
industry rules on interbank compensation and, until such time as such Lender has
repaid to the Servicer such amount, such Lender shall (i) have no right to vote
regarding any issue on which voting is required or advisable under this
Agreement or the other Loan Documents, except that (x) the Commitment of any
such Lender may not be increased or extended without the consent of such Lender
and (y) any waiver, amendment or modification requiring the consent of all
Lenders or each affected Lender that by its terms affects any such Lender more
adversely than other affected Lenders shall require the consent of such Lender,
and (ii) shall not be entitled to receive any payments of interest, fees or
repayment of the principal amount of such Franchisee Advance which the Lender
has failed to pay to the Servicer.  If such Lender shall repay to the Servicer
such amount, then such amount shall constitute part of such Lender’s Funded
Franchisee Loan Interest.


(d)           Lender’s Obligation Absolute and Unconditional.  Each Lender’s
obligations to fund its Pro Rata Share of any requested Franchisee Loan Funding
shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense, or other right which such Lender may have against the
Servicer, the Borrower, any Franchisee Borrower or any other Person for any
reason whatsoever, (ii) the occurrence of any Event of Default or Default, (iii)
the occurrence of any
 
 
CHAR1\1185130v10
64

--------------------------------------------------------------------------------

 
 
Franchisee Loan Default, (iv) any adverse change in the condition (financial or
otherwise) of the Borrower or any other Loan Party or any Franchisee Borrower,
(v) the acceleration or maturity of any Franchisee Loan or the Borrower’s
obligations hereunder or the termination of the Franchisee Facility Commitment,
the Franchisee Loan Commitments or the Revolving Commitments after the making of
any Franchisee Loan Funding, (vi) any breach of this Agreement by the Borrower,
any other Loan Party or any Lender, or (vii) any other circumstance, happening
or event whatsoever, whether or not similar to any of the foregoing.


(e)           Fundings Following Default.  Notwithstanding the foregoing
provisions of this Section 3.3, no Lender shall be required to fund its Pro Rata
Share of any requested Franchisee Loan Funding pursuant to subsection (d) above
if a Default, Event of Default or Franchisee Loan Default with respect to the
relevant Franchisee Loan has occurred and is continuing and, prior to the making
by the Servicer of such Franchisee Advance, the Servicer had received written
notice from Borrower, the relevant Franchisee Borrower or any Lender specifying
that such Default, Event of Default or Franchisee Loan Default had occurred and
was continuing (and identifying the same as a Default, Event of Default or
Franchisee Loan Default, as the case may be); provided that, in the case of a
Default or Event of Default where the Lenders are not pursuing remedies, the
Lenders will be obligated to fund their respective Pro Rata Shares of Franchisee
Loan Fundings as long as the aggregate amount of all such Franchisee Loan
Fundings in the aggregate does not exceed $2,000,000.  Each Lender expressly
agrees, however, that it shall be obligated to fund its Pro Rata Share of
requested Franchisee Loan Funding with respect to Franchisee Advances made by
the Servicer with respect to unreimbursed drawings upon outstanding Franchisee
Letters of Credit whether or not a Default, Event of Default or Franchisee Loan
Default has occurred and is continuing and whether or not made as a Franchisee
Advance.


Section 3.4                      Franchisee Facility Letter of Credit Fees.


(a)           Each Lender will receive from amounts paid by the Franchisee
Borrowers under the Franchisee Loan Documents and the Borrower under the Loan
Documents, a letter of credit fee (the “Franchisee Facility Letter of Credit
Fee”) with respect to the average daily amount of each Lender’s Pro Rata Share
of the Franchisee Letter of Credit Outstandings, for the period commencing on
the Closing Date and ending on the Revolving Commitment Termination Date, or
such earlier date as the Revolving Commitments shall expire or terminate, equal
to the Applicable Margin in effect from time to time, such Lender’s Franchisee
Facility Letter of Credit Fee to be payable quarterly in arrears on the first
Business Day after the end of each calendar quarter (“Quarterly Date”),
calculated on the basis of a 360-day year and the actual number of days elapsed.


(b)           All Franchisee Facility Letter of Credit Fees shall be paid on
each Quarterly Date, in immediately available funds, to the Lenders by the
Servicer from amounts received from the Franchisee Borrowers and the Borrower.


(c)           In the event that the Franchisee Facility Letter of Credit Fees
received by the Servicer from the Franchisee Borrowers and the Borrower are not
sufficient on any Quarterly Date to pay the Franchisee Facility Letter of Credit
Fees required pursuant hereto, the Borrower shall, upon demand of the Servicer,
immediately fund such difference to the Servicer (with such
 
 
CHAR1\1185130v10
65

--------------------------------------------------------------------------------

 
 
payment allocated to specific Franchisee Loan Payment Defaults as agreed by the
Borrower and the Servicer) and the Borrower shall promptly be reimbursed by the
Servicer upon receipt of such amount from the Franchisee Borrower.


Section 3.5                      Interest on Franchisee Funded Loan Interest.


(a)           Subject to the provisions of Section 3.6, each Lender’s Franchisee
Funded Loan Interest shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Franchisee Loan Payment Period in which such
Franchisee Loan Funding is outstanding (with the Franchisee Loan Payment Period
being automatically reset on the last Business Day of each month for the next
Franchisee Loan Payment Period regardless of the date of any Franchisee Loan
Funding hereunder) plus the Applicable Margin in effect from time to time.


(b)           Interest on each Lender’s Funded Franchisee Loan Interest shall be
payable by the Servicer to the Lenders on the last day of each Interest Period
applicable thereto (the “Lender Franchisee Payment Date”) from interest payments
received on the Franchisee Loans on the applicable Franchisee Loan Payment
Dates.


(c)           In the event that on any Lender Franchisee Payment Date the
interest received by the Servicer from the Franchisee Borrowers and the Borrower
is not sufficient to pay the interest to the Lenders required pursuant hereto,
the Borrower shall, upon demand of the Servicer, immediately fund such
difference to the Servicer (with such payment allocated to specific Franchisee
Loan Payment Defaults as agreed by the Borrower and the Servicer) and if such
shortfall results from Franchisee Loan Payment Defaults rather than interest
rate variances, either, at the election of the Borrower,  (x) the Borrower shall
be reimbursed by the Servicer upon receipt of such amount from the Franchisee
Borrower, (y) the Franchisee Loan Indebtedness shall be deemed to be reduced by
such amount upon a repayment or purchase of such Defaulted Franchisee Loan
by  the Borrower in accordance with the terms of this Agreement, or (z) such
amount shall be deemed to have satisfied the Borrower’s obligation to cure such
Franchisee Loan Payment Default hereunder.


Section 3.6                      Default Interest.


If an Event of Default has occurred or is continuing, and at any time after any
acceleration pursuant to the last paragraph of Section 9.1, any amount payable
to the Servicer or the Lenders by the Borrower under this Article III shall bear
interest (to the extent permitted by law) for each day from such date up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum, with respect to Franchisee Loan Fundings, at the rate
otherwise applicable for the then-current Interest Period plus an additional 2%
per annum until the last day of such Interest Period, and thereafter, and with
respect to all other Obligations under Article III, at an all-in rate in effect
for Base Rate Loans, plus an additional 2% per annum.
 
 

 
CHAR1\1185130v10
66

--------------------------------------------------------------------------------

 
Section 3.7                      Wind-Down Event.


In the event that (i) the Revolving Commitment Termination Date occurs, (ii) the
Borrower has made Franchisee Guaranty Payments of $5,000,000 or more in the
aggregate since the Closing Date, or (iii) three or more Franchisee Loans become
Defaulted Franchisee Loans since the Closing Date (provided, that for purposes
of this clause (iii), (A) any Defaulted Franchisee Loan that remains in the
Limited Guaranty Pool because a new Franchisee Partner has acquired an interest
in the Defaulted Franchisee Borrower shall be treated as a separate Franchisee
Loan for purposes of the three Defaulted Franchisee Loan test above and (B) any
Defaulted Franchisee Loans that are moved to the Fully Guaranteed Pool shall not
be treated as a Defaulted Franchisee Loan for purposes of the three Defaulted
Franchisee Loan test above unless and until such Franchisee Loan is returned to
the Limited Guaranty Pool and another Franchisee Loan Default occurs) (each, a
“Wind-Down Event”), then (y) the Franchisee Loan Term of all outstanding
Franchisee Loan Commitments shall be automatically shortened to the earlier of
(1) the existing termination date of the applicable Franchisee Loan Commitments
and (2) a date twelve months from the date of such Wind-Down Event and (z) the
Borrower shall not have the right to request that any further Franchisee Loan
Commitments be established or that any Franchisee Loan Commitments be extended
or renewed.  The occurrence of a Wind-Down Event shall not affect the obligation
of (x) the Servicer to make Franchisee Advances pursuant to existing Franchisee
Loan Commitments, (y) the Lenders to fund their Franchisee Loan Interest as
provided herein, or (z) the Loan Parties under the Loan Documents.


Section 3.8                      Payments.


(a)           The Borrower shall make each payment required to be made by the
Borrower under this Article III to any Lender or the Servicer not later than
1:00 p.m., on the date when due in dollars to the Servicer at the Administrative
Agent’s Office in immediately available funds.


(b)           Whenever any payment under this Article III shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next preceding Business Day.


Section 3.9                      Servicer’s Obligations with Respect to Loans;
Non-Recourse.


(a)           The Servicer shall, for itself and the benefit of all of the
Lenders and the Borrower, (i) document, close, manage, administer and collect
the Franchisee Loans and issue and administer the Franchisee Letters of Credit
in accordance with the terms of this Agreement and the Servicing Agreement and
exercise all discretionary powers involved in such management, administration
and collection and (ii) distribute the funds received with respect to the
Franchisee Loans and Franchisee Letter of Credit Obligations and from the
Borrower in accordance with the terms of this Agreement.  The Servicer agrees
that it will exercise the same care in administering the Franchisee Loans as it
exercises with respect to loans of similar size and type in which no
participations are allocated, and each of the Lenders agrees that the Servicer
shall have no further responsibility to the Lenders.
 
 

 
CHAR1\1185130v10
67

--------------------------------------------------------------------------------

 
(b)           The forms of the Franchisee Loan Agreement and Franchisee
Promissory Note used by the Servicer as documentation for each Franchisee Loan
shall be substantially in the forms attached hereto.  The Borrower shall have
the right to direct the Servicer to make modifications to such forms and
amendments thereto from time to time provided that, the Servicer shall receive
$300 from the Franchisee Borrower for each such modification and amendment and
provided further that, the Borrower may not direct the Servicer to revise or
amend such forms so as to be inconsistent with the terms of Section 3.1 hereof.


(c)           Notwithstanding anything in this Agreement to the contrary, each
of the Lenders acknowledges and agrees that the Servicer shall have no
obligation to the Lenders with respect to (i) the creation, perfection, priority
or continuation of any Lien on any Franchisee Collateral obtained by the
Servicer with respect to the Franchisee Loans at the request of the Borrower, or
(ii) the obtaining or retention of any guaranties required by the Borrower
(other than to distribute any proceeds therefrom in accordance with the terms of
this Article III).  The Lenders acknowledge and agree that the Borrower has the
right to release or modify the terms of any Franchisee Collateral or any
Franchisee Loan Personal Guaranty.


(d)           Each of the Lenders acknowledges and agrees that all payments made
to the Lenders pursuant to this Agreement by the Servicer shall be made solely
from amounts received from the Borrower, the Franchisee Borrowers and other
obligors or Franchisee Collateral under the applicable Franchisee Loan Documents
and the Servicer shall have no personal liability for any amounts payable to the
Lenders hereunder.


Section 3.10                      Application of Payments.


(a)           The Servicer and the Borrower shall instruct each Franchisee
Borrower to make payments with respect to Franchisee Loans, Franchisee Letter of
Credit Obligations and the Franchisee Loan Commitments directly to the Servicer,
either by mail, wire transfer or debit pursuant to an ACH Authorization (as such
term is defined in the Servicing Agreement).


(b)           On each Lender Franchisee Payment Date, all payments of interest
received by the Servicer from the Franchisee Borrowers and the Borrower pursuant
to the Franchisee Facility Guaranty Agreement with respect to the Franchisee
Loans and not previously distributed by the Servicer, shall be applied to pay
all accrued but unpaid interest on the Lenders’ Franchisee Loan Interest
pursuant to this Agreement, then to pay all accrued but unpaid Servicing Fees
and then to pay the Borrower’s Fee, in accordance with the terms of the
Servicing Agreement.


(c)           On each Quarterly Date, all payments of Franchisee Facility Letter
of Credit Fees received by the Servicer from the Franchisee Borrowers and the
Borrower pursuant to the Franchisee Facility Guaranty Agreement with respect to
the Franchisee Letter of Credit Obligations and not previously distributed by
the Servicer, shall be applied to pay all accrued but unpaid Franchisee Facility
Letter of Credit Fees on the Lenders’ Franchisee Loan Interest pursuant to this
Agreement, then to pay all accrued but unpaid Servicer’s Letter of Credit Fees
and then to pay the Borrower’s Letter of Credit Fee, in accordance with the
terms of the Servicing Agreement.
 
 

 
CHAR1\1185130v10
68

--------------------------------------------------------------------------------

 
(d)           On any Business Day on which the Servicer shall receive any
payment in respect of the principal amount of any Franchisee Loan, whether from
a Franchisee Borrower, the Borrower pursuant to the Franchisee Facility Guaranty
Agreement, or any other obligor with respect thereto, the Servicer may elect, in
its sole discretion to (i) apply such principal payment to fund any requested
Franchisee Advances or (ii) to distribute such amount to the Lenders to reduce
each Lender’s Franchisee Loan Interest.


(e)           If during any period when no Event of Default has occurred and is
continuing, amounts received by the Servicer are not capable of being allocated
to any specific Franchisee Loan Funding or Franchisee Letter of Credit
Obligations or, in the case of amounts allocable to a specific Franchisee Loan
Funding or Franchisee Letter of Credit Obligations, are not sufficient to repay
all obligations then due and owing with respect thereto, such amounts shall be
applied by the Servicer as follows: (i) first, to the payment of Franchisee
Facility Letter of Credit Fees owing to the Lenders hereunder, (ii) second, to
the payment of accrued interest on the Franchisee Loan Interests hereunder,
(iii) third, to the payment of the Servicing Fees and Servicer’s Letter of
Credit Fees owing under the Servicing Agreement, (iv) fourth, to the repayment
of the Franchisee Loan Interests outstanding hereunder, (v) fifth, to the
payment of all other amounts owing to the Servicer or any Lender hereunder, and
(vi) sixth, if all obligations of the Borrower pursuant to the Loan Documents
have been satisfied in full, to the Borrower.


(f)           If not sooner repaid, all amounts due and payable to the Servicer
and the Lenders shall be due and payable in full on the Revolving Commitment
Termination Date, and if any Franchisee Letter of Credit Obligations are
outstanding on such date, the Borrower shall be required to post Cash Collateral
for such Franchisee Letter of Credit Obligations in an amount equal to 105%
thereof.


Section 3.11                      Servicing Report.


On each Lender Franchisee Payment Date, the Servicer shall telecopy to the
Borrower and each Lender a servicing report in the form of Exhibit G attached
hereto (the “Servicing Report”) setting forth the following information with
respect the Franchisee Loans:


(a)           the aggregate principal balance of the Franchisee Loans as of the
close of business on the last Business Day of the preceding Franchisee Loan
Payment Period;


(b)           the aggregate amount of Franchisee Loans repurchased by the
Borrower or amounts collected with respect to the Franchisee Collateral for the
Loans;


(c)           the aggregate amount of Franchisee Letter of Credit Outstandings
as of the close of business on the last Business Day of the preceding Franchisee
Loan Payment Period;


(d)           the aggregate Franchisee Loan Commitments as of the close of
business on the last Business Day of the preceding Franchisee Loan Payment
Period; and


(e)           each Franchisee Loan which is fifteen days or more past due
(including the past due amount and the number of days past due).
 
 

 
CHAR1\1185130v10
69

--------------------------------------------------------------------------------

 
Section 3.12                      Default Notice Of Loan.


The Servicer shall notify the Borrower and the relevant Franchisee Borrower of a
Franchisee Loan Payment Default within fifteen (15) days following the
occurrence thereof and of any other Franchisee Loan Default in accordance with
the terms of the Servicing Agreement.


Section 3.13                      Waiver or Cure By The Borrower; Fully
Guaranteed Pool.


Unless a Default or Event of Default has occurred and is continuing, within the
Franchisee Loan Response Period, the Borrower shall be entitled (but not
obligated) to, in the case of a Franchisee Loan Payment Default, cure such
Franchisee Loan Payment Default and shall be entitled to waive any other
Franchisee Loan Default except as set forth in Section 3.15.  During a
Franchisee Loan Response Period, the Servicer shall refrain from taking any
legal action against the Defaulted Franchisee Borrower under the Defaulted
Franchisee Loan which is the subject of such Franchisee Loan Response Period,
and from accelerating payment of the Franchisee Loan Indebtedness under such
Defaulted Franchisee Loan but the Servicer shall cease funding any further
Franchisee Advances pursuant to the Franchisee Loan Commitment or issuing any
Franchisee Letters of Credit.  If the Borrower cures a Franchisee Loan Payment
Default prior to the expiration of a Franchisee Loan Response Period and waives
any other Franchisee Loan Default (subject to Section 3.15) prior to the
expiration of a Franchisee Loan Response Period, then as to each Franchisee Loan
Payment Default or other Franchisee Loan Default so waived or so cured, the
Defaulted Franchisee Borrower’s and the Servicer’s respective rights and
obligations under the Franchisee Loan Documents shall be restored to the same
status as if such waived or cured Franchisee Loan Default never occurred except
that, with respect to any Franchisee Loan Payment Default cured by the Borrower
hereunder, such Loan shall be deemed to have been moved from the Limited
Guaranty Pool into the Fully Guaranteed Pool and shall thereafter be guaranteed
fully and completely by the Borrower as provided in the Franchisee Facility
Guaranty Agreement.


Section 3.14                      Franchisee Loan Standstill Period; Defaulted
Franchisee Loan Guaranty Demand.


(a)           In the event that following the end of a Franchisee Loan Response
Period, a Franchisee Loan Payment Default is not cured or in the event that any
other Franchisee Loan Default is not then waived, then unless an Event of
Default has occurred and is continuing, the Servicer will continue to refrain
from exercising remedies against such Franchisee Borrower during the Franchisee
Loan Standstill Period provided that the Borrower immediately pays all past due
interest and fees owing to the Servicer pursuant to the applicable Franchisee
Loan Documents, if any, on such Defaulted Franchisee Loans.  After the
Franchisee Loan Standstill Period ends, the Servicer shall have the right at any
time thereafter, to demand payment of the entire Franchisee Loan Indebtedness
with respect to such Loan from the Borrower pursuant to the Franchisee Facility
Guaranty Agreement (unless the events set forth in Section 3(b)(ii) or (iii) of
the Franchisee Facility Guaranty Agreement have occurred), which amount, subject
to the limitations set forth therein, shall be due and payable on the date which
is five (5) days following demand.  The Borrower hereby acknowledges and agrees
that the requirement for payment in
 
 
CHAR1\1185130v10
70

--------------------------------------------------------------------------------

 
 
 full of the Franchisee Loan Indebtedness shall include the posting of Cash
Collateral with the Servicer in an amount equal to 105% of the outstanding
Franchisee Letter of Credit Obligations of such Franchisee Borrower, unless the
outstanding Franchisee Letters of Credit are canceled and returned to the
Servicer.  The provisions of this Section 3.14(a) are subject in all respects to
Section 2 of the Franchisee Facility Guaranty Agreement.


(b)           In the event that the Borrower is not obligated to repay the
Franchisee Loan Indebtedness with respect to a Defaulted Franchisee Loan
pursuant to the Franchisee Facility Guaranty Agreement or in the event that an
Event of Default has occurred and is continuing and the Borrower has not
purchased all outstanding Franchisee Loans hereunder, the Borrower agrees that
the Servicer shall be released from its obligations to the Borrower hereunder
with respect to administering and enforcing all Franchisee Loans and may
administer and enforce such Franchisee Loans and Franchisee Letter of Credit
Obligations as it deems appropriate, without regard to any limitations or
restrictions set forth herein (but subject to Sections 3.9 through 3.11 hereof
in all events) or in any other Loan Document.


Section 3.15                      No Waiver or Cure Available.


(a)           Notwithstanding anything contained in this Article to the
contrary, but subject to the limitations set forth in Section 2 of the
Franchisee Facility Guaranty Agreement, the Borrower shall, within seven (7)
days of receipt of a written demand from the Servicer instructing it to do so,
make payment of the Franchisee Loan Indebtedness of any Franchisee Loan and
assume the Franchisee Loan Commitment of a Defaulted Franchisee Borrower whose
Franchisee Loan Default either arises from the bankruptcy or insolvency of the
Franchisee Borrower or the termination of the Franchise Documents with such
Franchisee Borrower.  The Borrower hereby acknowledges and agrees that, subject
to the limitations set forth in Section 2 of the Franchisee Facility Guaranty
Agreement, the requirement for payment in full of the Franchisee Loan
Indebtedness shall include the posting of cash collateral with the Servicer in
an amount equal to 105% of the outstanding Franchisee Letter of Credit
Obligations of such Franchisee Borrower.


(b)           During the sixty-day period immediately following the date that
the Borrower delivers a certificate to the Servicer setting forth any Franchisee
Loan Default, the Borrower shall have the right, by written notice to the
Servicer, to move the Franchisee Loan with respect to which the Franchisee Loan
Default has occurred from the Limited Guaranty Pool and into the Fully
Guaranteed Pool.  If such Franchisee Loan has not been moved into the Fully
Guaranteed Pool at the end of such sixty-day period, then the Borrower must
purchase such Franchisee Loan and assume the related Franchisee Loan Commitment
for a purchase price equal to the outstanding Franchisee Loan Indebtedness,
including the posting of cash collateral with the Servicer in an amount equal to
105% of the outstanding Franchisee Letter of Credit Obligations of such
Franchisee Borrower (unless the outstanding Franchisee Letters of Credit are
canceled and returned to the Servicer), on the date which is 120 days after the
date that the Borrower delivers a certificate to the Servicer setting forth any
Franchisee Loan Default, unless prior to the expiration of such 120-day period,
the events set forth in Section 3(c)(i) or (ii) of the Franchisee Facility
Guaranty Agreement have occurred with respect to such Franchisee Loan.  Any
amounts paid by the Borrower to repurchase such Franchisee Loans from the
Limited Guaranty Pool shall
 
 
CHAR1\1185130v10
71

--------------------------------------------------------------------------------

 
 
be deemed Franchisee Guaranty Payments and shall be subject to the limitations
set forth in Section 2 of the Franchisee Facility Guaranty Agreement.


Section 3.16                      Movement of Franchisee Loans into and out of
Fully Guaranteed Pool.


(a)           If no Franchisee Loan Payment Default or Franchisee Loan Default
has occurred for two consecutive fiscal quarters with respect to any Franchisee
Loan in the Fully Guaranteed Pool, the Borrower shall have the right, by written
notice to the Servicer, to move such Franchisee Loan out of the Fully Guaranteed
Pool and into the Limited Guaranty Pool.


(b)           If a Franchisee Loan that otherwise must be repurchased by the
Borrower pursuant to Section 3(b) or 3(c) of the Franchisee Facility Guaranty
Agreement instead remains in the Limited Guaranty Pool as a result of the events
described in Sections 3(b)(ii) or 3(c)(ii) of the Franchisee Facility Guaranty
Agreement, the Borrower shall have the right to place such Franchisee Loan in
the Fully Guaranteed Pool within thirty (30) days of such new Franchisee
acquiring an interest in the applicable Franchisee Borrower, by delivering
written notice thereof to the Servicer.  The Borrower shall also have the right
to move any Franchisee Loan placed in the Fully Guaranteed Pool pursuant to this
Section 3.16(b) from the Fully Guaranteed Pool and into the Limited Guaranty
Pool at any time by delivering written notice thereof to the Servicer.


Section 3.17                      Extension of Maturity Date of Defaulted
Franchisee Loans during the Franchisee Loan Response Period and the Franchisee
Loan Standstill Period.


The Servicer, the Lenders and the Borrower agree that (x) during any Franchisee
Loan Response Period, the maturity date of any Franchisee Loans that have
matured prior to, or mature during, such Franchisee Loan Response Period shall
automatically be extended to the last day of such Franchisee Loan Response
Period and (y) during any Franchisee Loan Standstill Period, the maturity date
of any Franchisee Loans that have matured prior to, or mature during, such
Franchisee Loan Standstill Period shall automatically be extended to the last
day of such Franchisee Loan Standstill Period.


Section 3.18                      Existing Franchisee Loans and Franchisee
Letters of Credit.


All advances, loans and letters of credit extended by the servicer and the
participants under the Franchisee Facility Credit Agreement shall, to the extent
outstanding on the Closing Date, be deemed to be advanced and/or issued pursuant
to this Agreement and deemed Franchisee Advances advanced and Franchisee Letters
of Credit issued by the Servicer and the Lenders in accordance with the terms of
this Agreement.
 

 
CHAR1\1185130v10
72

--------------------------------------------------------------------------------

 
ARTICLE IV


CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 4.1                      Conditions To Effectiveness.


The obligations of the Lenders (including the Swingline Lender) to make initial
Loans hereunder, the obligation of the Issuing Bank to issue any initial Letter
of Credit hereunder and the obligation of the Servicer to make Franchisee Loans
and to issue Franchisee Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 11.2):


(a)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including reimbursement
or payment of all out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel to the Administrative Agent) required to be reimbursed
or paid by the Borrower hereunder, under any other Loan Document and under any
agreement with the Administrative Agent or MLPF&S, as Lead Arranger.


(b)           The Administrative Agent (or its counsel) shall have received the
following:


(i)           a counterpart of this Agreement signed by or on behalf of each
party hereto or written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement;


(ii)           if requested by any Lender, the duly executed Notes payable to
such Lender;


(iii)           the duly executed Subsidiary Guaranty Agreement, Franchisee
Facility Guaranty Agreement and Servicing Agreement;


(iv)           a certificate of the Secretary or Assistant Secretary of each
Loan Party, attaching and certifying copies of its bylaws and of the resolutions
of its boards of directors, authorizing the execution, delivery and performance
of the Loan Documents to which it is a party and certifying the name, title and
true signature of each officer of such Loan Party executing the Loan Documents
to which it is a party;


(v)           certified copies of the articles of incorporation or other charter
documents of each Loan Party, together with certificates of good standing or
existence, as may be available from the Secretary of State of the jurisdiction
of incorporation or formation of such Loan Party;
 
 
CHAR1\1185130v10
73

--------------------------------------------------------------------------------

 


(vi)           a favorable written opinion of Hunton & Williams, LLP, counsel to
the Loan Parties, and Scarlett May, General Counsel of the Borrower, addressed
to the Administrative Agent and each of the Lenders, and covering such matters
relating to the Loan Parties, the Loan Documents and the transactions
contemplated therein as the Administrative Agent or the Required Lenders shall
reasonably request;


(vii)           a certificate, dated the Closing Date and signed by a
Responsible Officer, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.2;


(viii)           duly executed Notices of Borrowing, if applicable;


(ix)           certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired;


(x)           evidence satisfactory to the Administrative Agent that each of the
Existing Credit Agreement and the Franchisee Facility Credit Agreement has been
terminated and all interest, fees and principal accrued thereunder through the
Closing Date will be paid in full from the initial Revolving Loans under this
Agreement;


(xi)            a copy of an amendment to the Senior Note Purchase Agreement,
certified by a Responsible Officer of the Borrower and in form and substance
satisfactory to the Administrative Agent; and


(xii)           all other documents and information as the Administrative Agent
reasonably requests.


Without limiting the generality of the provisions of Section 10.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


Section 4.2                      Each Credit Event.


The obligation of each Lender to make a Loan on the occasion of any Borrowing,
of the Issuing Bank to issue, amend, renew or extend any Letter of Credit and of
the Servicer to make
 
 
CHAR1\1185130v10
74

--------------------------------------------------------------------------------

 
 
Franchisee Loans and issue Franchisee Letters of Credit is subject to the
satisfaction of the following conditions:


(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist or would
result;


(b)           all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of such Letter of Credit, in each case before and after giving effect
thereto or, if such representations and warranties relate solely to an earlier
date, were true and correct as of such earlier date; and


(c)           the Administrative Agent shall have received such other
documents,  certificates, information or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request, all in form and substance
reasonably satisfactory to the Administrative Agent or the Required Lenders.


Each Borrowing and Franchisee Advance and each issuance, amendment, extension or
renewal of any Letter of Credit and Franchisee Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (a), (b) and (c) of this Section 4.2.


Section 4.3                      Delivery of Documents.


All of the Loan Documents, certificates, legal opinions and other documents and
papers referred to in this Article IV, unless otherwise specified, shall be
delivered to the Administrative Agent for the account of each of the Lenders
and, except for the Notes, in sufficient counterparts or copies for each of the
Lenders and shall be in form and substance satisfactory in all respects to the
Administrative Agent.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and each Lender
as follows:


Section 5.1                      Existence; Power.


The Borrower and each of its Subsidiaries (i) is duly organized, validly
existing and in good standing as a corporation or limited liability company
under the laws of the jurisdiction of its organization, (ii) has all requisite
power and authority to carry on its business as now conducted, and (iii) is duly
qualified to do business, and is in good standing, in each jurisdiction
 
 
CHAR1\1185130v10
75

--------------------------------------------------------------------------------

 
 
where such qualification is required, except where a failure to be so qualified
could not reasonably be expected to result in a Material Adverse Effect.


Section 5.2                      Organizational Power; Authorization.


The execution, delivery and performance by each Loan Party of the Loan Documents
to which it is a party are within such Loan Party’s organizational powers and
have been duly authorized by all necessary organizational, and if required,
shareholder action.  This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrower or such Loan Party (as the case
may be), enforceable against the Borrower or such Loan Party (as the case may
be) in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.


Section 5.3                      Governmental Approvals; No Conflicts.


The execution, delivery and performance by the Borrower of this Agreement, and
by each Loan Party of the other Loan Documents to which it is a party (a) do not
require any consent or approval of, registration or filing with, or any action
by, any Governmental Authority, except those as have been obtained or made and
are in full force and effect, (b) will not violate any applicable law, rule or
regulation or the charter, bylaws or other organizational documents of the
Borrower or any of its Subsidiaries or any judgment, order or ruling of any
Governmental Authority, (c) will not violate or result in a default under any
indenture, material agreement or other material instrument binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents or Permitted Liens.


Section 5.4                      Financial Statements.


The Borrower has furnished to each Lender the audited consolidated balance sheet
of the Borrower and its Subsidiaries as of June 1, 2010 and the related
consolidated statements of income, shareholders’ equity and cash flows for the
fiscal year then ended audited by KPMG L.L.P.  Such financial statements fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied.  Since June 1, 2010,
there have been no changes with respect to the Borrower and its Subsidiaries
which have had or could reasonably be expected to have, singly or in the
aggregate, a Material Adverse Effect.


Section 5.5                      Litigation and Environmental Matters.


(a)           No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened
 
 
CHAR1\1185130v10
76

--------------------------------------------------------------------------------

 
 
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability against the Borrower or any Loan Party of this
Agreement or any other Loan Document.


(b)           Neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any applicable Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, except for any failure
or Environmental Liability that would not have a Material Adverse Effect.


Section 5.6                      Compliance with Laws and Agreements.


The Borrower and each Subsidiary is in compliance with (a) all applicable laws,
rules, regulations, judgments, orders and rulings of any Governmental Authority,
and (b) all indentures, agreements or other instruments binding upon it or its
properties, except in either case where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


Section 5.7                      Investment Company Act, Etc.


Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”,
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.


Section 5.8                      Taxes.


The Borrower and its Subsidiaries and each other Person for whose taxes the
Borrower or any Subsidiary could become liable have timely filed or caused to be
filed all Federal income tax returns and all other material tax returns that are
required to be filed by them, and have paid all taxes shown to be due and
payable on such returns or on any assessments made against it or its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority, except  (i) to the extent the failure to do so
would not have a Material Adverse Effect or (ii) where the same are currently
being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  As of the Closing Date, the charges,
accruals and reserves on the books of the Borrower and its Subsidiaries in
respect of such taxes are adequate, and no tax liabilities that could be
materially in excess of the amount so provided are anticipated.
 
 
CHAR1\1185130v10
77

--------------------------------------------------------------------------------

 

Section 5.9                      Margin Regulations.


None of the proceeds of any of the Loans or Letters of Credit will be used for
“purchasing” or “carrying” any “margin stock” with the respective meanings of
each of such terms under Regulation U as now and from time to time hereafter in
effect or for any purpose that violates the provisions of the applicable Margin
Regulations.


Section 5.10                      ERISA.


No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, could reasonably be expected to result in a Material Adverse
Effect.  The present value of all accumulated benefit obligations under each
Plan (based on the assumptions used for purposes of Statement of Financial
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions used for purposes of Statement
of Financial Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans.


Section 5.11                      Ownership of Property.


(a)           As of the Closing Date, each of the Borrower and its Subsidiaries
has good title to, or valid leasehold or other appropriate legal interests in,
all of its real and personal property material to the operation of its business
free and clear of any Liens except Permitted Liens.


(b)           Each of the Borrower and its Subsidiaries owns, or is licensed, or
otherwise has the right, to use, all patents, trademarks, service marks, trade
names, copyrights, franchises, licenses, and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe on the rights of any other Person, except for any
such infringements that, individually or in the aggregate, would not have a
Material Adverse Effect.


Section 5.12                      Disclosure.


The Borrower has disclosed to the Lenders all agreements, instruments, and
corporate or other restrictions to which the Borrower or any of its Subsidiaries
is subject, and all other matters known to any of them, that, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.  None of the other reports (including without limitation all reports
that the Borrower is required to file with the SEC), financial statements,
certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender or anyone on their behalf in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contain any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading.
 

 
CHAR1\1185130v10
78

--------------------------------------------------------------------------------

 
Section 5.13                      Labor Relations.


There are no strikes, lockouts or other material labor disputes, or grievances
against the Borrower or any of its Subsidiaries, or, to the Borrower’s
knowledge, threatened against or affecting the Borrower or any of its
Subsidiaries, and no significant unfair labor practice, charges or grievances
are pending against the Borrower or any of its Subsidiaries, or to the
Borrower’s knowledge, threatened against any of them before any Governmental
Authority.  All payments due from the Borrower or any of its Subsidiaries
pursuant to the provisions of any collective bargaining agreement have been paid
or accrued as a liability on the books of the Borrower or any such Subsidiary,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


Section 5.14                      Subsidiaries; Equity Interests.


As of the Closing Date, Schedule 5.14 sets forth the name of each Subsidiary and
identifies each Material Subsidiary, together with (i) jurisdiction of
formation, (ii) number of shares of each class of Equity Interests outstanding,
(iii) number and percentage of outstanding shares of each class owned (directly
or indirectly) by any Loan Party or any Subsidiary and (iv) number and effect,
if exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto.  The outstanding
Equity Interests of each Subsidiary of any Loan Party are validly issued, fully
paid and non assessable.


Section 5.15                      Solvency.


The Borrower and its Subsidiaries are Solvent on a consolidated basis.


Section 5.16                      Senior Notes.


The Obligations rank at least pari passu in right of payment with all
obligations of the Loan Parties under the Senior Note Purchase Agreement (and
the Senior Notes).  The Senior Note Purchase Agreement, after giving effect to
the amendment thereto on the Closing Date, is unsecured Indebtedness and does
not contain any covenants or defaults, taken as a whole, that are materially
more restrictive than those contained in this Agreement.
 

 
CHAR1\1185130v10
79

--------------------------------------------------------------------------------

 


ARTICLE VI


AFFIRMATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan, Franchisee Loan Funding
remains unpaid or any fee or any LC Disbursement or Franchisee LC Disbursement
remains unpaid or any Letter of Credit or Franchisee Letter of Credit remains
outstanding:


Section 6.1                      Financial Statements and Other Information.


The Borrower will deliver to the Administrative Agent and each Lender:


(a)           as soon as available and in any event upon the earlier of the date
that is 90 days after the end of each fiscal year of Borrower and the date that
is 2 days after such information is filed with the SEC, a copy of the annual
audited report for such fiscal year for the Borrower and its Subsidiaries,
containing consolidated balance sheets of the Borrower and its Subsidiaries as
of the end of such fiscal year and the related consolidated statements of
income, stockholders’ equity and cash flows (together with all footnotes
thereto) of the Borrower and its Subsidiaries for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and reported on by KPMG L.L.P. or other independent
public accountants of nationally recognized standing (without a “going concern”
or like qualification, exception or explanation  and without any qualification
or exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Borrower and its Subsidiaries for such fiscal
year on a consolidated basis in accordance with GAAP and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with generally accepted auditing standards;


(b)           as soon as available and in any event upon the earlier of the date
that is 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower and the date that is 2 days after such information
is filed with the SEC, an unaudited consolidated balance sheet of the Borrower
and its Subsidiaries as of the end of such fiscal quarter and the related
unaudited consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for such fiscal quarter and the then elapsed portion of such
fiscal year, setting forth in each case in comparative form the figures for the
corresponding quarter and the corresponding portion of Borrower’s previous
fiscal year, all certified by the chief financial officer or treasurer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP, subject to normal year-end audit adjustments and
the absence of footnotes;


(c)           concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a certificate of the chief financial
officer or treasurer, (i) certifying as to whether there exists a Default or
Event of Default on the date of such
 
 
CHAR1\1185130v10
80

--------------------------------------------------------------------------------

 
 
certificate, and if a Default or an Event of Default then exists, specifying the
details thereof and the action which the Borrower has taken or proposes to take
with respect thereto, (ii) setting forth in reasonable detail calculations
demonstrating compliance with Article VII, (iii) setting forth whether the
Borrower is in compliance with Section 6.11 and (iv) stating whether any change
in GAAP or the application thereof has occurred since the date of the Borrower’s
most recent audited financial statements referred to in Section 5.4 or which
have been previously delivered hereunder and, if any change has occurred,
specifying the effect  of such change on the financial statements accompanying
such certificate;
 
(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
SEC, or any Governmental Authority succeeding to any or all functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and


(e)           promptly following any request therefor, such other information
regarding the results of operations, business affairs and  financial condition
of the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request;


(f)           concurrently with the financial statement referred to in clause
(a) above, beginning with the fiscal year ending May 31, 2011 (i) financial
projections for the Borrower and its Subsidiaries containing pro forma income
statement, balance sheet and cash flow statement for each quarter of the next
fiscal year and (ii) an updated corporate chart for the Borrower and its
Subsidiaries; and


(g)           commencing with the Borrower’s first fiscal quarter for which the
Borrower is required, and continuing for so long as the Borrower is required,
pursuant to FASB Accounting Standards of Codification No. 810, as amended (“ASC
810”), or any other authoritative accounting guidance (collectively,
“Authoritative Guidance”), to consolidate its Franchisees or any other less than
100% owned entity not previously required, under GAAP as in effect on December
31, 2002, to be so consolidated (collectively, the “Consolidated Entities”),
each set of financial statements delivered pursuant to paragraphs (a) and (b)
above shall be accompanied by unaudited financial statements of the character
and for the dates and periods as in said paragraphs (a) and (b) covering each of
the following:


(i)           the Borrower and its Subsidiaries on a consolidated basis, before
giving effect to any consolidation of the Consolidated Entities;


(ii)           the Consolidated Entities on a consolidated basis; and


(iii)           consolidating statements reflecting eliminations or adjustments
required in order to reconcile the consolidated statements referred to in
subclauses (i) and (ii) above with the consolidated financial statements of the
Borrower and its Subsidiaries delivered pursuant to paragraphs (a) and (b)
above,
 
 
CHAR1\1185130v10
81

--------------------------------------------------------------------------------

 


setting forth in each case (commencing, in the case of the consolidation of any
Consolidated Entity pursuant to Authoritative Guidance, with the Borrower’s
fiscal quarter that is four fiscal quarters following such consolidation) in
comparative form the figures for the corresponding periods in the previous
fiscal year.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the Issuing Bank materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrower or its
securities) (each, a “Public Lender”).  The Borrower hereby agrees that (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, means that the
word “PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Arranger, the Issuing Bank and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”


Section 6.2                      Notices of Material Events.


The Borrower will furnish to the Administrative Agent and each Lender prompt
written notice of the following:


(a)           the occurrence of any Default or Event of Default;


(b)           the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


(c)           the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval  required under any Environmental Law, (ii) becomes subject to
any Environmental Liability, (iii) receives notice of any claim with respect to
any Environmental Liability, or (iv) becomes aware of any basis for any
Environmental Liability, and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;
 
 
CHAR1\1185130v10
82

--------------------------------------------------------------------------------

 


(d)           the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000; and


(e)           any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect; and


(f)           the occurrence of a Control Event.


Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.


Section 6.3                      Existence; Conduct of Business.


The Borrower will, and will cause each of its Subsidiaries to, do or cause to be
done all things necessary to preserve, renew and maintain in full force and
effect its legal existence and its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business and will continue to engage in the same business
as presently conducted or such other businesses that are reasonably related
thereto; provided, however, that nothing in this Section shall prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 8.2.


Section 6.4                      Compliance with Laws, Etc.


The Borrower will, and will cause each of its Subsidiaries to, comply with all
laws, rules, regulations and requirements of any Governmental Authority
applicable to its business and properties, including without limitation, all
Environmental Laws, ERISA and OSHA, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


Section 6.5                      Payment of Obligations.


The Borrower will, and will cause each of its Subsidiaries to, pay and discharge
at or before maturity, all of its obligations and liabilities (including without
limitation all tax liabilities and claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (i) (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (ii) the
failure to make payment thereof, when aggregated with all other such unpaid
obligations and liabilities, could not reasonably be expected to result in a
Material Adverse Effect or (iii) the failure to make payment thereof could not
result in a statutory Lien.
 
 
CHAR1\1185130v10
83

--------------------------------------------------------------------------------

 


Section 6.6                      Books and Records.


The Borrower will, and will cause each of its Subsidiaries to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities to the
extent necessary to prepare the consolidated financial statements of Borrower in
conformity with GAAP.


Section 6.7                      Visitation, Inspection, Etc.


The Borrower will, and will cause each of its Subsidiaries to, permit any
representative of the Administrative Agent or any Lender, to visit and inspect
its properties, to examine its books and records and to make copies and take
extracts therefrom, and to discuss its affairs, finances and accounts with any
of its officers and with its independent certified public accountants, all at
such reasonable times and as often as the Administrative Agent or any Lender may
reasonably request after reasonable prior notice to the Borrower; provided,
however, if an Event of Default has occurred and is continuing, no prior notice
shall be required.


Section 6.8                      Maintenance of Properties; Insurance.


The Borrower will, and will cause each of its Subsidiaries to, (a) keep and
maintain good and marketable title to all property subject to no Liens except
Permitted Liens and keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted, except where the failure to do so, either individually or it the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations.


Section 6.9                      Use of Proceeds and Letters of Credit.


The Borrower will use the proceeds of all Loans to refinance or retire existing
Indebtedness on the Closing Date, and, thereafter, to fund future permitted
acquisitions, to finance working capital needs, to finance capital expenditures
and for other general and/or lawful corporate purposes of the Borrower and its
Subsidiaries, including share repurchases permitted hereunder and Investments in
franchise operators permitted hereunder.  No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that would violate
any rule or regulation of the Board of Governors of the Federal Reserve System,
including Regulations T, U or X.  All Letters of Credit will be used for general
corporate purposes.


Section 6.10                      Additional Subsidiaries.


If any additional Material Domestic Subsidiary is acquired or formed after the
Closing Date or any Subsidiary becomes a Material Domestic Subsidiary after the
Closing Date, the Borrower will, within thirty (30) days after such Material
Domestic Subsidiary is acquired or formed or such Subsidiary becomes a Material
Domestic Subsidiary, notify the Administrative
 
 
CHAR1\1185130v10
84

--------------------------------------------------------------------------------

 
 
Agent and the Lenders thereof and will (A) cause such Material Domestic
Subsidiary to become a Loan Party by executing an agreement in the form of Annex
I to Exhibit D in form and substance satisfactory to the Administrative Agent
and (B) cause such Material Domestic Subsidiary to deliver simultaneously
therewith similar documents applicable to such Material Domestic Subsidiary
required under Section 4.1 as reasonably requested by the Administrative Agent
including, without limitation, favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clauses (A) and (B), all
in form and substance reasonably satisfactory to the Administrative Agent.


Section 6.11                      Additional Guaranties.


If at the end of any Fiscal Quarter of the Borrower:


(a)           the total assets of Subsidiaries that are not Guarantors
constitute more than five percent (5%) of the total assets of the Consolidated
Companies, or


(b)           the Consolidated Net Income of Subsidiaries that are not
Guarantors constitute more than five percent (5%) of the Consolidated Net Income
of the Consolidated Companies,


then the Borrower shall (i) notify the Administrative Agent thereof in the
certificate delivered pursuant to Section 6.1(c) for such fiscal quarter and
(ii) within 15 days thereafter, (A) cause the appropriate number of Subsidiaries
to become Guarantors (by execution of an agreement in the form of Annex I to
Exhibit D in form and substance satisfactory to the Administrative Agent and (B)
cause such Subsidiary to deliver simultaneously therewith similar documents
required under Section 4.1 as reasonably requested by the Administrative Agent,
including without limitation, favorable opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in clauses (A) and (B), all
in form and substance reasonably satisfactory to the Administrative Agent.


Section 6.12                      Additional Guarantors.


Notwithstanding the provisions of Section 6.10, if at any time any Domestic
Subsidiary that is not a Guarantor provides a guarantee of any Person’s
obligations with respect to the Senior Note Purchase Agreement, then promptly
(and in any event within five (5) days), the Borrower will cause such Domestic
Subsidiary to (A) become a Guarantor by executing and delivering to the
Administrative Agent executing an agreement in the form of Annex I to Exhibit D
in form and substance satisfactory to the Administrative Agent or such other
documents as the Administrative Agent shall reasonably deem appropriate for such
purpose and (B) deliver simultaneously therewith similar documents applicable to
such Domestic Subsidiary required under Section 4.1 as reasonably requested by
the Administrative Agent including, without limitation, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clauses (A) and (B)), all in form, content and scope reasonably satisfactory to
the Administrative Agent.
 
 

 
CHAR1\1185130v10
85

--------------------------------------------------------------------------------

 


ARTICLE VII


FINANCIAL COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on or any Loan, Franchisee Advance or
Franchisee Loan Funding remains unpaid or any fee or any LC Disbursement or
Franchisee LC Disbursement remains unpaid or any Letter of Credit or Franchisee
Letter of Credit remains outstanding:


Section 7.1                      Minimum Fixed Charge Coverage Ratio.


The Consolidated Companies will maintain as of the last day of each Fiscal
Quarter, a Fixed Charge Coverage Ratio of not less than (a) 2.25 to 1.0 from the
Closing Date through and including February 28, 2012 and (b) 2.50 to 1.0
thereafter.


Section 7.2                      Maximum Adjusted Total Debt to EBITDAR Ratio.


The Consolidated Companies will maintain, as of the last day of each Fiscal
Quarter, an Adjusted Total Debt to EBITDAR Ratio of not greater than (a) 3.75 to
1.0 from the Closing Date through and including March 1, 2011, (b) 3.50 to 1.0
from March 2, 2011 through and including February 28, 2012 and (c) 3.25 to 1.0
thereafter.


Section 7.3                      Consolidated Net Worth.


 Until such time as the Senior Notes outstanding on the Closing Date have been
paid in full, the Borrower will not, at any time, permit Consolidated Net Worth
(as defined in the Senior Note Purchase Agreement) to be less than the sum of
(a) $300,000,000 and (b) an aggregate amount equal to 25% of its Consolidated
Net Income (as defined in the Senior Note Purchase Agreement) (but, each case,
only if a positive number) for each completed fiscal year ending after June 4,
2003.


 

 
CHAR1\1185130v10
86

--------------------------------------------------------------------------------

 
ARTICLE VIII


NEGATIVE COVENANTS


The Borrower covenants and agrees that so long as any Lender has a Commitment
hereunder or the principal of or interest on any Loan, Franchisee Advance or
Franchisee Loan Funding remains unpaid or any fee or any LC Disbursement or
Franchisee LC Disbursement remains unpaid or any Letter of Credit or Franchisee
Letter of Credit remains outstanding:


Section 8.1                      Negative Pledge.


The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien on any of its assets or property now
owned or hereafter acquired or, except:


(a)           Permitted Encumbrances;


(b)           any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 8.1; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;


(c)           Liens securing Indebtedness permitted under Section 8.12(d);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness, (ii) the Indebtedness secured
thereby does not exceed the cost of the property being acquired on the date of
acquisition and (iii) such Liens attach to such property concurrently with or
within ninety days after the acquisition thereof;


(d)           Liens securing Indebtedness permitted by Section 8.12(e) assumed
by the Borrower or any Subsidiary in connection with a Permitted Acquisition;


(e)           extensions, renewals, or replacements of any Lien referred to in
paragraphs (a) and (b) of this Section; provided, however, that the principal
amount of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby; and


(f)           any Liens on Cash Collateral in favor of the Administrative Agent
as contemplated by the terms hereof.


Section 8.2                      Fundamental Changes.


(a)           Except as permitted in Section 8.5, the Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or all or substantially all of the
stock of any of its Subsidiaries (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided,
 
CHAR1\1185130v10
87

--------------------------------------------------------------------------------

 
 
however,  that if at the time thereof and immediately after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing
(i) the Borrower or any Subsidiary may merge with a Person if the Borrower (or
such Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided,
however,  that if any party to such merger is a Subsidiary Loan Party, the
Subsidiary Loan Party shall be the surviving Person, (iii) any Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or to a Subsidiary Loan Party and (iv) any Subsidiary may
liquidate or dissolve into a Subsidiary Loan Party or into the Borrower if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided, however, that any such merger involving a Person that is not
a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 8.3.


(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.


Section 8.3                      Investments, Loans, Etc.


The Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger with any Person that was not a
wholly owned Subsidiary prior to such merger), any common stock, evidence of
indebtedness or other securities (including any option, warrant, or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, Guaranty any obligations of, or make or permit to exist any
investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:


(a)           Investments (other than Permitted Investments) existing on the
Closing Date and set forth on Schedule 8.3 (including Investments in
Subsidiaries);


(b)           Permitted Investments;


(c)           Guaranties of Indebtedness (i) pursuant to the Franchisee Facility
Guaranty Agreement and (ii) other Indebtedness in an amount not to exceed
$25,000,000 in the aggregate at any one time outstanding;


(d)           Investments made by any Loan Party in or to any other Loan Party;


(e)           loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses;


(f)           Hedging Agreements permitted by Section 8.8;
 
 
CHAR1\1185130v10
88

--------------------------------------------------------------------------------

 


(g)           Investments in franchise operators through the Franchise Partner
Program; provided, that (i) no Default or Event of Default shall have occurred
and be continuing before or after giving effect to such Investment, (ii) the
Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis after giving effect to
such Investment is less than 3.25 to 1.0 and (iii) the Borrower shall have at
least $50,000,000 of unrestricted cash on its balance sheet and/or availability
under the Aggregate Revolving Commitments after giving effect to such
Investment;


(h)           Investments in franchise operators through the Traditional
Franchisee program pursuant to the purchase option agreements entered into with
those operators; provided, that (i) no Default or Event of Default shall have
occurred and be continuing before or after giving effect to such Investment,
(ii) the Adjusted Total Debt to EBITDAR Ratio on a Pro Forma Basis after giving
effect to such Investment is less than 3.25 to 1.0 and (iii) Borrower shall have
at least $50,000,000 of unrestricted cash on its balance sheet and/or
availability under the Aggregate Revolving Commitments after giving effect to
such Investment;


(i)           Investments received in settlement of Indebtedness created in the
ordinary course of business;


(j)           Acquisitions by any Loan Party meeting the following requirements
(each such Acquisition constituting a “Permitted Acquisition”):


(i)           as of the date of the consummation of such Acquisition, no Default
or Event of Default shall have occurred and be continuing or would result from
such Acquisition, and the representations and warranties contained herein shall
be true both before and after giving effect to such Acquisition;


(ii)           such Acquisition is consummated on a non-hostile basis pursuant
to a negotiated acquisition agreement approved by the board of directors or
other applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition shall be pending or threatened by any
shareholder or director of the seller or entity to be acquired;


(iii)           the business to be acquired in such Acquisition is similar or
related to one or more of the lines of business in which the Borrower and its
Subsidiaries are engaged on the Closing Date;


(iv)           as of the date of consummation of such Acquisition, all material
approvals required in connection therewith shall have been obtained;


(v)           the Borrower shall have delivered to the Administrative Agent not
less than five (5) days prior to the consummation of such Acquisition a pro
forma compliance certificate demonstrating that the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis (after giving effect to such Acquisition) is
less than 3.25 to 1.0 and
 
 
CHAR1\1185130v10
89

--------------------------------------------------------------------------------

 


(vi)           the Borrower has at least $50,000,000 of unrestricted cash on its
balance sheet and/or availability under the Aggregate Revolving Commitments
after giving effect to such Acquisition.


(k)           Investments in Equity Interests of the Borrower to the extent
permitted under Section 8.4;


(l)           Investments in joint ventures not to exceed $25,000,000 in the
aggregate at any one time outstanding.


Investments under Section 8.3 shall not be permitted if, before or after giving
effect to the making of such Investment, a Default or an Event of Default has
occurred and is continuing.


Section 8.4                      Restricted Payments.


The Borrower will not, and will not permit its Subsidiaries to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that:


(a)           each Subsidiary may make Restricted Payments to the Borrower or
any  Guarantor; and


(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the Equity Interests of such
Person; and


(c)           the Borrower may pay cash dividends on, and make cash redemptions
of, the Equity Interests of the Borrower; provided, that (i) no Default or Event
of Default shall have occurred and be continuing before or after giving effect
to the payment of such dividend or redemption, (ii) the Adjusted Total Debt to
EBITDAR Ratio on a Pro Forma Basis after giving effect to the payment of any
such dividend or redemption is less than 3.25 to 1.0 and (iii) the Borrower has
at least $50,000,000 of unrestricted cash on its balance sheet and/or
availability under the Aggregate Revolving Commitments after giving effect to
the payment of such dividend or redemption.


Section 8.5                      Sale of Assets.


The Borrower will not, and will not permit any of its Subsidiaries to, convey,
sell, lease, assign, transfer or otherwise dispose of, any of its assets,
business or property, whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s common stock to
any Person other than the Borrower or any wholly owned Subsidiary of the
Borrower or a Subsidiary Loan Party (or to qualify directors if required by
applicable law), except:


(a)           the sale or other disposition for fair market value of obsolete or
worn out property or other property not necessary for operations, disposed of in
the ordinary course of business;
 

 
CHAR1\1185130v10
90

--------------------------------------------------------------------------------

 
(b)           the sale of inventory and Permitted Investments in the ordinary
course of business;


(c)           the sale, lease or transfer of assets of any Subsidiary to the
Borrower or any other Loan Party; provided, that if the sale, lease or transfer
of assets is made by a Subsidiary that is not a Loan Party, such sale, lease or
transfer must not be for consideration that exceeds the fair market value of the
assets sold, leased or transferred;


(d)           the sale of any assets pertaining to Ruby Tuesday units pursuant
to the Borrower’s Traditional Franchisee program and/or Franchise Partner
Program, provided that the aggregate book value of the units sold pursuant to
this Section 8.5(d) subsequent to the Closing Date shall not exceed $50,000,000
in the aggregate in any fiscal year and/or $150,000,000 in the aggregate during
the term of this Agreement; provided, however, that no Default or Event of
Default has occurred and is continuing or would occur as a result of such
transaction; and


(e)           sales of Consolidated Assets pursuant to Sale and Leaseback
Transactions with an aggregate book value, when aggregated with all other such
sales since the Closing Date pursuant to Sale and Leaseback Transactions, not
exceeding $150,000,000 on the date of such transfer; provided, that no Default
or Event of Default has occurred and is continuing or would occur as a result of
such transaction.


Section 8.6                      Transactions with Affiliates.


The Borrower will not, and will not permit any of its Subsidiaries to enter into
or permit to exist any transaction of any kind with any of its Affiliates,
except (a) in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from unrelated third parties, (b) transactions
between or among the Loan Parties not involving any other Affiliates and (c) any
Restricted Payment permitted by Section 8.4.


Section 8.7                      Restrictive Agreements.


The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets, revenues
or properties, whether now owned or hereafter acquired, (b) the ability of any
Subsidiary to guarantee the Obligations or otherwise be a Loan Party pursuant to
the Loan Documents or (c) the ability of any Subsidiary to pay dividends or
other distributions with respect to its common stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guaranty Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided,
however,  that (i) the foregoing shall not apply to restrictions or conditions
set forth in Schedule 8.7 or restrictions or conditions imposed by law or by
this Agreement or any other Loan Document or the Senior Note Purchase Agreement,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
 
CHAR1\1185130v10
91

--------------------------------------------------------------------------------

 
 
provided such restrictions and conditions apply only to the Subsidiary that is
sold and such sale is permitted hereunder and (iii) clause (a) shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted hereby if such restrictions and conditions apply only to
the property or assets securing such Indebtedness.


Section 8.8                      Hedging Agreements.


The Borrower will not, and will not permit any of the Subsidiaries to, enter
into any Hedging Agreement, other than Hedging Agreements entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.  Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Agreement entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Agreement under
which the Borrower or any of the Subsidiaries is or may become obliged to make
any payment (i) in connection with the purchase by any third party of any common
stock or any Indebtedness or (ii) as a result of changes in the market value of
any common stock or any Indebtedness) is not a Hedging Agreement entered into in
the ordinary course of business to hedge or mitigate risks.


Section 8.9                      Amendment to Material Documents.


The Borrower will not, and will not permit any Subsidiary to, amend, modify or
waive any of its rights in a manner materially adverse to the Borrower’s or
Subsidiary’s duties or the Lenders’ rights under this Agreement under (a) its
certificate of incorporation, bylaws or other organizational documents or (b)
any contract, agreement, document, or instrument to which the Borrower or
Subsidiary is a party.


Section 8.10                      Accounting Changes.


The Borrower will not, and will not permit any Subsidiary to, make any
significant change in accounting treatment or reporting practices, except as
required by GAAP or approved by the Borrower’s independent accountants, or
change the fiscal year of the Borrower or of any Subsidiary, except to change
the fiscal year of a Subsidiary to conform its fiscal year to that of the
Borrower and except that Borrower or any Subsidiary may, upon 30 days prior
written notice to the Administrative Agent, change its fiscal year end to the
Tuesday closest to any calendar quarter end.


Section 8.11                      ERISA.


The Borrower will not, and will not permit any Subsidiary to engage in any
transaction in connection with which the Borrower or such Subsidiary could
reasonably be expected to be subject to a civil penalty assessed pursuant to
ERISA which would have a Material Adverse Effect on the Borrower or such
Subsidiary.
 
 
CHAR1\1185130v10
92

--------------------------------------------------------------------------------

 


Section 8.12                      Indebtedness.


The Borrower will not create, incur, assume or suffer to exist, or permit any
Subsidiary to create, incur, assume or suffer to exist, any Indebtedness,
except:


(a)           Indebtedness under the Loan Documents;


(b)           unsecured Indebtedness of the Borrower and the Guarantors under
the Senior Note Purchase Agreement in an aggregate principal amount not to
exceed $150,000,000; provided that the covenants and defaults, taken as a whole,
contained in the Senior Note Purchase Agreement or a successor agreement thereto
or any related documentation are not materially more restrictive than those
contained in this Agreement;


(c)           Indebtedness of the Borrower and its Subsidiaries existing on the
Closing Date and set forth in Schedule 8.12;


(d)           purchase money Indebtedness (including Capital Lease Obligations
or Synthetic Lease Obligations) incurred by the Borrower or any of its
Subsidiaries to finance the purchase of fixed assets, and renewals, refinancings
and extensions thereof; provided, that (i) the aggregate principal amount of all
such Indebtedness at any one time outstanding shall not exceed $20,000,000, (ii)
such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed; and (iii) no such Indebtedness shall be refinanced for a
principal amount in excess of the principal balance outstanding thereon at the
time of such refinancing;


(e)           secured Indebtedness of the Loan Parties assumed in connection
with a Permitted Acquisition so long as such Indebtedness (i) was not incurred
in anticipation of or in connection with the respective Permitted Acquisition
and (ii) does not exceed $50,000,000 in the aggregate at any time outstanding;


(f)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Hedging Agreement, provided that (i)
such obligations are (or were) entered into by such Person in the ordinary
course of business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Hedging Agreement does not contain any provision exonerating the non
defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(g)           Indebtedness in the form of Guaranties of Indebtedness permitted
by Section 8.3(c);


(h)           other unsecured Indebtedness of the Borrower and its Subsidiaries
not to exceed $10,000,000 in the aggregate at any one time outstanding; and


(i)           the SunTrust Letter of Credit.
 
 
CHAR1\1185130v10
93

--------------------------------------------------------------------------------

 


Section 8.13                      Prepayment of Other Indebtedness, Etc.


The Borrower will not make (or give any notice with respect thereto), or permit
any Subsidiary to make (or give notice with respect thereto), any voluntary or
optional payment or prepayment or redemption or acquisition for value of
(including without limitation, by way of depositing money or securities with the
trustee with respect thereto before due for the purpose of paying when due),
refund, refinance or exchange of any Indebtedness, including without limitation
Indebtedness under the Senior Note Purchase Agreement and/or the Senior Notes
except Indebtedness under the Loan Documents and intercompany debt owed to any
Loan Party; provided, however, that the Borrower may prepay (a) Indebtedness
under the Senior Note Purchase Agreement so long as no Default or Event of
Default shall have occurred and be continuing before or after giving effect to
the prepayment of such Indebtedness and (b) Indebtedness of the Loan Parties
assumed in connection with a Permitted Acquisition so long as no Default or
Event of Default shall have occurred and be continuing before or after giving
effect to the prepayment of such Indebtedness.




ARTICLE IX


EVENTS OF DEFAULT


Section 9.1                      Events of Default.


If any of the following events (each an “Event of Default”) shall occur:


(a)           the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or


(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days; or


(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Exhibits and Schedules attached thereto) and
any amendments or modifications hereof or waivers hereunder, or in any
certificate, report, financial statement or other document submitted to the
Administrative Agent or the Lenders by any Loan Party or any representative of
any Loan Party pursuant to or in connection with this Agreement or any other
Loan Document shall prove to be incorrect in any material respect when made or
deemed made or submitted; or
 

 
CHAR1\1185130v10
94

--------------------------------------------------------------------------------

 
(d)           the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 6.1, 6.2, 6.3 (with respect to the Borrower’s
existence), 6.9 or Articles VII or VIII; or


(e)           any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or any other Loan Document (other than
those referred to in clauses (a), (b) and (d) above), and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of the
Borrower becomes aware of such failure, or (ii) written notice thereof shall
have been given to the Borrower by the Administrative Agent or any Lender; or


(f)           the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of or premium or
interest on any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing such Material Indebtedness; or any other event shall occur
or condition shall exist under any agreement or instrument relating to such
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Material Indebtedness; or any such Material Indebtedness shall be declared to be
due and payable; or required to be prepaid or redeemed (other  than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Material Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
or


(g)           the Borrower or any Material Subsidiary shall (i) commence a
voluntary case or other proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect or seeking the
appointment of a custodian, trustee, receiver, liquidator or other similar
official of it or any substantial part of its property, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (i) of this Section, (iii) apply for
or consent to the appointment of a custodian, trustee, receiver, liquidator or
other similar official for the Borrower or any such Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, or (vi) take any action for the
purpose of effecting  any of the foregoing; or


(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or any
substantial part of its assets,  under any federal, state or foreign bankruptcy,
insolvency or other similar law now or hereafter in effect  or (ii) the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for the Borrower or any Material Subsidiary or for a substantial part
 
 
CHAR1\1185130v10
95

--------------------------------------------------------------------------------

 
 of its assets, and in any such case, such  proceeding or petition shall remain
undismissed for a period of 60 days or an order or decree approving or ordering
any of the foregoing shall be entered; or


(i)           the Borrower or any Material Subsidiary shall become unable to
pay, shall admit in writing its inability to pay, or shall fail to pay, its
debts as they become due; or


(j)           an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $25,000,000; or


(k)           one or more judgments or orders for the payment of money in excess
of $25,000,000 in the aggregate shall be rendered against the Borrower or any
Subsidiary, and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be a period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or


(l)           any nonmonetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or


(m)           a Change in Control shall occur or exist; or


(n)           any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or the Borrower or any Subsidiary Loan Party contests in any manner the
validity or enforceability of any Loan Document; or the Borrower or any
Subsidiary Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any Loan
Document;


then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall,  by notice to the Borrower, take
any or all of the following actions, at the same or different times:  (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately; (ii) declare the principal of and any accrued interest on
the Loans and Franchisee Loan Fundings, and all other Obligations owing
hereunder, to be, whereupon the same shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; (iii) exercise all remedies contained in any
other Loan Document; and (iv) exercise any other remedies available at law or in
equity; and  that, if an Event of Default specified in either clause (g) or (h)
shall occur, the Commitments
 
 
CHAR1\1185130v10
96

--------------------------------------------------------------------------------

 
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon, and all fees, and all other Obligations
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.


Section 9.2                      Application of Funds.


After the exercise of remedies provided for in Section 9.1 (or after the Loans
and Franchisee Loan Fundings have automatically become due and payable and all
other Obligations have automatically become due and payable as set forth in the
last paragraph of Section 9.1), any amounts received on account of the
Obligations shall be applied by the Administrative Agent in the following order:


First, to payment of that portion of such Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article II) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of such Obligations constituting fees,
indemnities and other amounts (other than principal, interest and letter of
credit fees) payable to the Lenders, the Servicer and the Issuing Bank
(including fees, charges and disbursements of counsel to the respective Lenders,
the Servicer and the Issuing Bank and amounts payable under Article II), ratably
among them in proportion to the amounts described in this clause Second payable
to them;


Third, to payment of that portion of such Obligations constituting accrued and
unpaid letter of credit fees and interest on the Loans, Franchisee Loan
Fundings, LC Borrowings and unreimbursed Franchisee LC Disbursements and fees,
premiums and scheduled periodic payments, and any interest accrued thereon, due
under any Hedging Agreement to the extent such Hedging Agreement is permitted
hereunder, ratably among the Lenders (and, in the case of such Hedging
Agreement, Hedging Banks) in proportion to the respective amounts described in
this clause Third held by them;


Fourth, to (a) payment of that portion of such Obligations constituting unpaid
principal of the Loans, Franchisee Loan Fundings, LC Borrowings and unreimbursed
Franchisee LC Disbursements, (b) payment of breakage, termination or other
payments, and any interest accrued thereon, due under any Hedging Agreement or
Treasury Management Agreement, to the extent such Hedging Agreement or Treasury
Management Agreement is permitted hereunder, and to Cash Collateralize that
portion of LC Exposure and Franchisee LC Exposure comprised of the aggregate
undrawn amount of Letters of Credit and Franchisee Letters of Credit, ratably
among the Lenders (and, in the case of such Hedging Agreements and Treasury
Management Agreements, Hedging Banks and Treasury Management Banks) and the
Issuing Bank in proportion to the respective amounts described in this clause
Fourth held by them; and
 
 
CHAR1\1185130v10
97

--------------------------------------------------------------------------------

 


Last, the balance, if any, after all of such Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law;


provided that, subject to Section 2.23, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to such other Obligations, if any, in the order set forth above.




ARTICLE X


THE ADMINISTRATIVE AGENT AND THE SERVICER


Section 10.1                     Appointment and Authority.


(a)           Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Bank of America to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent, the Servicer, the Lenders and the Issuing Bank, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.


(b)           To the extent of its ownership interest in the Franchisee Loans,
each Lender hereby designates the Servicer as its agent to administer all
matters concerning the Franchisee Loans and to act as herein specified.  Each
Lender hereby irrevocably authorizes the Servicer to take such actions on its
behalf under the provisions of this Agreement, the other Loan Documents, and all
other instruments and agreements referred to herein or therein, and to exercise
such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Servicer by the terms hereof and
thereof and such other powers as are reasonably incidental thereto.  The
Servicer may perform any of its duties hereunder by or through its agents or
employees.


Section 10.2                     Rights as a Lender.


The Person(s) serving as the Administrative Agent and the Servicer hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
or the Servicer and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Person(s) serving as the Administrative Agent and the Servicer hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with any Loan Party or any
Subsidiary or any Franchisee Borrower or other Affiliate
 
 
CHAR1\1185130v10
98

--------------------------------------------------------------------------------

 
 thereof as if such Person were not the Administrative Agent or the Servicer
hereunder and without any duty to account therefor to the Lenders.


Section 10.3                     Exculpatory Provisions.


The Administrative Agent and the Servicer shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent and the Servicer:


(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;


(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent or the Servicer is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent and the Servicer shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent or the Servicer, as the case may be, to
liability or that is contrary to any Loan Document, Franchisee Loan Document or
applicable law; and


(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Servicer or any of its Affiliates in any capacity.


The Administrative Agent and the Servicer shall not be liable for any action
taken or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent or the Servicer, as the case may be,
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.1 and 11.2) or (ii) in the absence of its own gross
negligence or willful misconduct.  If the Administrative Agent or the Servicer
shall request instructions from the Required Lenders with respect to any action
or actions (including the failure to act) in connection with this Agreement, the
Administrative Agent or Servicer, as the case may be, shall be entitled to
refrain from such act or taking such act, unless and until the Administrative
Agent or Servicer, as the case may be, shall have received instructions from the
Required Lenders; and the Administrative Agent or the Servicer, as the case may
be, shall not incur liability in any Person by reason of so refraining.  The
Administrative Agent and the Servicer shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent and the Servicer by the Borrower, a Lender or the Issuing
Bank.


The Administrative Agent and the Servicer shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection
 
CHAR1\1185130v10
99

--------------------------------------------------------------------------------

 
 
with this Agreement or any other Loan Document or any other document
contemplated hereby or thereby, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent or the Servicer.


Section 10.4                      Reliance by Administrative Agent and Servicer.


The Administrative Agent and the Servicer shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent and the
Servicer also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan or Franchisee Loan Funding, or the issuance of
a Letter of Credit or Franchisee Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, the
Administrative Agent or the Servicer, as the case may be, may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent or the Servicer, as the case may be, shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or Franchisee Loan or the issuance of such Letter of Credit or
Franchisee Letter of Credit.  The Administrative Agent and the Servicer may
consult with legal counsel (who may be counsel for the Loan Parties) independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.


Section 10.5                      Delegation of Duties.


The Administrative Agent and the Servicer may perform any and all of its duties
and exercise its rights and powers hereunder or under any other Loan Document by
or through any one or more sub-agents appointed by the Administrative Agent or
the Servicer; provided, however, that such appointment shall not relieve the
Administrative Agent or the Servicer of any responsibility or liability with
respect to the duties, rights and/or powers performed or exercised by such
sub-agents.  The Administrative Agent, the Servicer and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent or the Servicer and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
as Servicer.
 

 
CHAR1\1185130v10
100

--------------------------------------------------------------------------------

 
Section 10.6                      Resignation of Administrative Agent.


The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank, the Servicer and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, with such successor to have combined capital and
surplus and undivided profits of not less than $500,000,000.  If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders, the Servicer and the Issuing Bank, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender, the Servicer
and the Issuing Bank directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as Servicer, Issuing Bank and
Swingline Lender.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Servicer, Issuing Bank and Swingline Lender, (b) the retiring Servicer, Issuing
Bank and Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, (c) the
successor Issuing Bank shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit and (d) the successor Servicer shall issue letters of credit in
substitution for the Franchisee Letters of Credit, if any, outstanding at the
time of such succession or make other arrangement satisfactory to the retiring
Servicer to effectively assume the obligations of the retiring Servicer with
respect to such Franchisee Letters of Credit.
 

 
CHAR1\1185130v10
101

--------------------------------------------------------------------------------

 
Section 10.7                      Non-Reliance on Administrative Agent and Other
Lenders.


Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, the Servicer or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or the
Servicer or any other Lender or any of their Related Parties and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.


Section 10.8                      Administrative Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure, Franchisee
Loan Exposure or Franchisee LC Exposure shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, LC Exposure, Franchisee
Loan Exposure, Franchisee LC Exposure and all other Obligations (other than
obligations under Hedging Agreements or Treasury Management Agreements to which
the Administrative Agent is not a party) that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Servicer, the Issuing Bank and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Servicer, the Issuing Bank and
the Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Servicer, the Issuing Bank and the Administrative
Agent under Sections 2.14 and 11.3) allowed in such judicial proceeding; and


(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders, the Servicer and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.14 and 11.3.
 

 
CHAR1\1185130v10
102

--------------------------------------------------------------------------------

 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the
Servicer or the Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.


Section 10.9                      Guaranty Matters.


The Lenders, the Servicer and the Issuing Bank irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any
Guarantor from its obligations under the Subsidiary Guaranty Agreement if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.  Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under the Subsidiary Guaranty Agreement
pursuant to this Section 10.9.


Section 10.10                                No Other Duties, Etc.


Anything herein to the contrary notwithstanding, none of the book managers,
arrangers, syndication agents, documentation agents or co-agents listed on the
cover page hereof shall have any powers, duties, or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Servicer, Lender, Issuing Bank or
Swingline Lender.




ARTICLE XI


MISCELLANEOUS


Section 11.1                      Notices.


(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:


To the Borrower:                                  Ruby Tuesday, Inc.
150 West Church Avenue
Maryville, TN 37801
Attention: Chief Financial Officer
Telecopy: 865-379-6817
 

 
CHAR1\1185130v10
103

--------------------------------------------------------------------------------

 
To the Administrative Agent,
Servicer, Issuing Bank and
Swingline Lender:                                 Borrowings and Paydowns:
Bank of America, N.A.
Credit Services
Attn. Karen Barr
101 N. Tryon Street
Mailcode: NC1-001-04-39
Charlotte, NC 28255-0001
Phone: 980-386-2596
Fax: 704-409-0034
Email: karen.barr@baml.com


Bank of America, N.A.
New York, NY
ABA# 026-006-593
Account# 136-621-225-0600
Attention:  Credit Services
Ref:  Ruby Tuesday


Financial Reports and Bank Group Information:
Bank of America, N.A.
Agency Management
Attn. Erik Truette
101 S. Tryon Street
Mailcode: NC1-002-15-36
Charlotte, NC 28255-0001
Phone: 980-387-5451
Fax: 704-409-0015
Email: erik.m.truette@baml.com
In either case,
with a copy to:                                      Bank of America, N.A.
        100 Federal Street
         Boston, MA  02110
Attention:  John H. Schmidt


To any other Lender:                           the address set forth in the
Administrative
Questionnaire


Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered  to the
Administrative Agent, the
 
 
CHAR1\1185130v10
104

--------------------------------------------------------------------------------

 
Servicer, the Issuing Bank or the Swingline Lender shall not be effective until
actually received by such Person at its address specified in this Section 11.1.


(b)           Any agreement of the Administrative Agent and the Lenders herein
to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower.  The Administrative Agent and
the Lenders shall be entitled to rely on the authority of any Person purporting
to be a Person authorized by the Borrower to give such notice and the
Administrative Agent and Lenders shall not have any liability to the Borrower or
other Person on account of any action taken or not taken by the Administrative
Agent or the Lenders in reliance upon such telephonic or facsimile notice.  The
obligation of the Borrower to repay the Loans and all other Obligations
hereunder shall not be affected in any way or to any extent by any failure of
the Administrative Agent and the Lenders to receive written confirmation of any
telephonic or facsimile notice or the receipt by the Administrative Agent and
the Lenders of a confirmation which is at variance with the terms understood by
the Administrative Agent and the Lenders to be contained in any such telephonic
or facsimile notice.


Section 11.2                      Waiver; Amendments.


(a)           No failure or delay by the Administrative Agent, the Servicer, the
Swingline Lender, the Issuing Bank or any Lender in exercising any right or
power hereunder or any other Loan Document, and no course of dealing between the
Borrower and the Administrative Agent, the Servicer, the Issuing Bank or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or
thereunder.  The rights and remedies of the Administrative Agent, the Servicer,
the Swingline Lender, the Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies provided by law.  No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given.  Without limiting the
generality of the foregoing, the making of a Loan or Franchisee Loan Funding or
the issuance of a Letter of Credit or Franchisee Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, the Servicer, the Swingline Lender, any Lender or the
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.


(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment or waiver shall: (i)
increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or Franchisee Loan Funding
or LC Disbursement or Franchisee LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder,
 
 
CHAR1\1185130v10
105

--------------------------------------------------------------------------------

 
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or
Franchisee Loan Funding or LC Disbursement or Franchisee LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the termination or
reduction of any Commitment, without the written consent of each Lender affected
thereby, (iv) change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision  hereof specifying the number or
percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination  or grant any consent hereunder, without the
consent of each Lender; (vi) release any guarantor or limit the liability of any
such guarantor under any guaranty agreement without the written consent of each
Lender; or (vii) release all or substantially all collateral (if any) securing
any of the Obligations, without the written consent of each Lender; provided
further, that no such agreement shall amend, modify or otherwise affect the
rights, duties or obligations of the Administrative Agent, the Servicer, the
Swingline Lender or the Issuing Bank without the prior written consent of such
Person.


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (iii) each Lender is entitled to vote as such
Lender sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Lender acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code of the United States supersedes the unanimous consent provisions
set forth herein and (iv) the Required Lenders shall determine whether or not to
allow a Loan Party to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders.


Section 11.3                      Expenses; Indemnification.


(a)           The Loan Parties shall pay (i) all reasonable, out-of-pocket costs
and expenses of the Administrative Agent, MLPF&S and their Affiliates including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent and MLPF&S actually incurred, in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of the Loan Documents and any amendments,
modifications or waivers thereof (whether or not the transactions contemplated
in this Agreement or any other Loan Document shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by each Issuing Bank and the Servicer
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all out-of-pocket costs
and expenses (including, without limitation, the reasonable fees, charges and
 
CHAR1\1185130v10
106

--------------------------------------------------------------------------------

 
 
disbursements of outside counsel, fees of inside counsel, accountants,
consultants, and other similar professional fees) actually incurred by the
Administrative Agent, MLPF&S, the Servicer, the Issuing Bank or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section, or in connection with the Loans made or any Letters of Credit issued
hereunder or Franchisee Advances under or Franchisee Letters of Credit issued in
connection herewith, including all such out-of-pocket expenses incurred during
any workout, restructuring or negotiations in respect of such Loans, Franchisee
Advances, Letters of Credit and Franchisee Letters of Credit.


(b)           The Loan Parties shall indemnify the Administrative Agent (and any
sub-agent thereof), the Servicer, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing (each, an “Indemnitee”) against, and hold
each of them harmless from, any and all costs, losses, liabilities, claims,
damages and related expenses, including the actual and reasonable fees, charges
and disbursements of any counsel for any Indemnitee, and shall indemnify and
hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, which may be incurred by
or asserted against any Indemnitee arising out of, in connection with or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation  of any of the transactions contemplated hereby or thereby,
(ii) any Loan, Franchisee Advance, Letter of Credit or Franchisee Letter of
Credit or any actual or proposed use of the proceeds therefrom (including any
refusal by the applicable Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned by any Loan Party or any Subsidiary or any Environmental
Liability  related in any way to any Loan Party or any Subsidiary or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided, that the
Borrower shall not be obligated to indemnify any Indemnitee for any of the
foregoing arising out of such Indemnitee’s gross negligence, willful misconduct
or material breach of such Indemnitee’s obligations under the Loan Documents, as
determined by a court of competent jurisdiction in a final and nonappealable
judgment.


(c)           The Borrower shall pay, and hold the Administrative Agent, MLPF&S
and each of the Lenders harmless from and against, any and all present and
future stamp, documentary, and other similar taxes with respect to this
Agreement and any other Loan Documents, any collateral described therein, or any
payments due thereunder, and save the Administrative Agent, MLPF&S and each
Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.


(d)           To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, MLPF&S, the Servicer, the Issuing Bank
or the Swingline Lender under clauses (a), (b) or (c) hereof, each Lender
severally agrees to pay to the Administrative Agent, MLPF&S, the Servicer, the
Issuing Bank or the Swingline Lender, as the case may be, such
 
CHAR1\1185130v10
107

--------------------------------------------------------------------------------

 
 
Lender’s Pro Rata Share (determined as of the time that the unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided, however,  that
the unreimbursed expense or indemnified payment, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, MLPF&S, the Servicer, the Issuing Bank or the Swingline
Lender in its capacity as such.


(e)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan, Franchisee Advance, Letter of
Credit or Franchisee Letter of Credit or the use of proceeds thereof.


(f)           All amounts due under this Section shall be payable promptly after
written demand therefor.


Section 11.4                      Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this Section
(and any other attempted assignment or transfer by any party hereto shall be
null and void).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in LC Exposure, Franchisee LC Exposure, Franchisee Loan Exposure
and Swingline Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:


(i)           Minimum Amounts.
 
  (A)   in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans and Funded Franchisee Loan
 
 
CHAR1\1185130v10
108

--------------------------------------------------------------------------------

 
 
Interest at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
 
 
     (B)        in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans and Funded Franchisee Loan Interest
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Acceptance, as of the Trade Date, shall not be less than $5,000,000 unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;



(ii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any such assignment to a
Person that is not a Lender with a Commitment in respect of the Commitment
subject to such assignment, an Affiliate of such Lender or an Approved Fund with
respect to such Lender;


(C)           the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding);


(D)           the consent of the Swingline Lender (such consent not to
unreasonably withheld or delayed) shall be required for any assignment; and
 

 
CHAR1\1185130v10
109

--------------------------------------------------------------------------------

 
(E)           the consent of the Servicer (such consent not to be unreasonably
withheld or delayed) shall be required for any such assignment to a Person that
is not a Lender with a Commitment in respect of the Commitment subject to such
assignment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.


(iii)           Assignment and Acceptance.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to wave such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(iv)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B) or (C) to a natural person.


(v)           Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans and Franchisee Loan
Fundings previously requested but not funded by the Defaulting Lender, to each
of which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Administrative Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and Franchisee Loan Fundings and participations in Letters of Credit,
Franchisee Letters of Credit and Swingline Loans in accordance with its Pro Rata
Share.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Acceptance, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning
 
CHAR1\1185130v10
110

--------------------------------------------------------------------------------

 
 
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20, 11.2 and 11.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Upon request, the
Borrower (at its expense) shall execute and deliver a Note to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection (d) of this Section.


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans, LC Exposure, Franchisee Loan
Exposure and Franchisee LC Exposure owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person, a Defaulting Lender or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in LC Exposure, Franchisee LC Exposure, Franchisee Loan
Exposure and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Servicer,
the other Lenders and the Issuing Bank shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.2 that affects such Participant.  Subject to subsection
(e) of this Section, the Borrower agrees that each Participant shall be entitled
to the benefits of Sections 2.18, 2.19, and 2.20 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
(b) of this Section.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 11.7 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.21 as though it were
a Lender.
 

 
CHAR1\1185130v10
111

--------------------------------------------------------------------------------

 
(e)           Limitation on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 2.18 or 2.20 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.20(e) as though it were a
Lender.


(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Acceptance
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.


(h)           Resignation as Servicer, Issuing Bank or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans and Funded
Franchisee Loan Interest pursuant to subsection (b) above, Bank of America may,
(i) upon thirty days’ notice to the Borrower and the Lenders, resign as Servicer
and Issuing Bank and/or (ii) upon thirty days’ notice to the Borrower, resign as
Swingline Lender.  In the event of any such resignation as Servicer, Issuing
Bank or Swingline Lender, the Borrower shall be entitled to appoint from among
the Lenders a successor Servicer, Issuing Bank or Swingline Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America as Servicer, Issuing Bank or
Swingline Lender, as the case may be.  If Bank of America resigns as Issuing
Bank, it shall retain all the rights, powers, privileges and duties of the
Issuing Bank hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as Issuing Bank and all LC Exposure with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in LC Borrowings pursuant to Section
2.23).  If Bank of America resigns as Servicer, it shall retain all the rights
of the Servicer provided for hereunder with respect to Franchisee Loans made by
it and Franchisee Letters of Credit issued by it and outstanding as of the
effective date of such resignation.  If Bank of America resigns as Swingline
Lender, it shall retain all the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.6(c).
 
 
CHAR1\1185130v10
112

--------------------------------------------------------------------------------

 
Upon the appointment of a successor Servicer, Issuing Bank and/or Swingline
Lender, (1) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Servicer, Issuing Bank or
Swingline Lender, as the case may be, (2) the successor Issuing Bank shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit and (3) the successor Servicer shall issue letters of
credit in substitution for the Franchisee Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Franchisee Letters of Credit.


Section 11.5                      Governing Law; Jurisdiction; Consent to
Service of Process.


(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof) of the State of Georgia.


(b)           The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Northern District of Georgia, and of any state court of
the State of Georgia located in Fulton County and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia state court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against the Borrower or its properties in the courts of
any jurisdiction.


(c)           The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section and brought in
any court referred to in paragraph (b) of this Section.  Each of the parties
hereto irrevocably waives, to the fullest extent permitted by applicable law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 11.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
 

 
CHAR1\1185130v10
113

--------------------------------------------------------------------------------

 
Section 11.6                      WAIVER OF JURY TRIAL.


EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


Section 11.7                      Right of Setoff.


In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, each Lender, the Servicer and the
Issuing Bank shall have the right, at any time or from time to time upon the
occurrence and during the continuance of an Event of Default, without prior
notice to the Borrower, any such notice being expressly waived by the Borrower
to the extent permitted by applicable law, to set off and apply against all
deposits (general or special, time or demand, provisional or final) of the
Borrower at any time held or other obligations at any time owing by such Lender,
the Servicer and the Issuing Bank to or for the credit or the account of the
Loan Parties against any and all Obligations held by such Lender, the Servicer
or the Issuing Bank, as the case may be, irrespective of whether such Lender,
the Servicer or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.25 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  Each Lender,
the Servicer and the Issuing Bank agree promptly to notify the Administrative
Agent and the Loan Parties after any such set-off and any application made by
such Lender and the Issuing Bank, as the case may be; provided, however, that
the failure to give such notice shall not affect the validity of such set-off
and application.


Section 11.8                      Counterparts; Integration.


This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees
 
CHAR1\1185130v10
114

--------------------------------------------------------------------------------

 
 
payable to the Administrative Agent constitute the entire agreement among the
parties hereto and thereto regarding the subject matters hereof and thereof and
supersede all prior agreements and understandings, oral or written, regarding
such subject matters.


Section 11.9                      Survival.


All covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans or Franchisee Advances and issuance of any
Letters of Credit or Franchisee Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent, the Issuing Bank or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan,
Franchisee Advances or Franchisee Loan Funding or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
or Franchisee Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated.  The provisions of Sections 2.18, 2.19, 2.20,
and 11.3 and Article X shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, Franchisee Advances and Franchisee Loan Fundings, the
expiration or termination of the Letters of Credit, Franchisee Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof.  All representations and warranties made herein, in the certificates,
reports, notices, and other documents delivered pursuant to this Agreement shall
survive the execution and delivery of this Agreement and the other Loan
Documents, and the making of the Loans, Franchisee Advances and Franchisee Loan
Fundings and the issuance of the Letters of Credit and Franchisee Letters of
Credit.


Section 11.10                                Severability.


Any provision of this Agreement or any other Loan Document held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Without limiting
the foregoing provisions of this Section 11.10, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, the Servicer, the Issuing Bank or the Swingline
Lender, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.


Section 11.11                                Confidentiality.


Each of the Administrative Agent, the Issuing Bank and each Lender agrees to
take normal and reasonable precautions to maintain the confidentiality of any
information designated
 
CHAR1\1185130v10
115

--------------------------------------------------------------------------------

 
 
 in writing as confidential and provided to it by the Borrower or any
Subsidiary, except that such information may be disclosed (i) to any Related
Party of the Administrative Agent, the Issuing Bank or any such Lender,
including without limitation accountants, legal counsel and other advisors, (ii)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (iii) to the extent requested by any regulatory agency or
authority, (iv) to the extent that such information becomes publicly available
other than as a result of a breach of this Section, or which becomes available
to the Administrative Agent, the Issuing Bank, any Lender or any Related Party
of any of the foregoing on a nonconfidential basis from a source other than the
Borrower, (v) in connection with the exercise of any  remedy hereunder or any
suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (vi) subject to provisions substantially similar to this
Section 11.11, to any actual or prospective assignee or Participant, or (vii)
with the consent of the Borrower.  Any Person required to maintain the
confidentiality of any information as provided for in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
information as such Person would accord its own confidential information.


Section 11.12                                Interest Rate Limitation.


Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Loan or Franchisee Loan Funding, together with all fees,
charges and other amounts which may be treated as interest on such Loan or
Franchisee Loan Funding under applicable law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan or Franchisee Loan Funding in accordance with applicable law, the rate of
interest payable in respect of such Loan or Franchisee Loan Funding hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges  that would
have been payable in respect of such Loan or Franchisee Loan Funding but were
not payable as a result of the operation of this Section shall be cumulated and
the interest and Charges payable to such Lender in respect of other Loans or
Franchisee Loan Fundings or periods shall be increased (but not above the
Maximum Rate therefor) until such cumulated amount, together with interest
thereon at the Federal Funds Rate to the date of repayment, shall have been
received by such Lender.


Section 11.13                                Payments Set Aside.


To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of set-off, and such payment or the proceeds of such set-off
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
and the Issuing Bank severally agrees to pay to the Administrative Agent upon
 
CHAR1\1185130v10
116

--------------------------------------------------------------------------------

 
 
 demand its applicable share of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders and the Issuing
Bank under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.


Section 11.14                                Patriot Act Notice.


Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.


Section 11.15                                No Advisory or Fiduciary
Responsibility.


In connection with all aspects of each transaction contemplated hereby, the
Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent and
the Arranger, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and the
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower or any of its
Affiliates, stockholders, creditors or employees or any other Person; (iii)
neither the Administrative Agent nor the Arranger has assumed or will assume an
advisory, agency or fiduciary responsibility in favor of the Borrower with
respect to any of the transactions contemplated hereby or the process leading
thereto, including with respect to any amendment, waiver or other modification
hereof or of any other Loan Document (irrespective of whether the Administrative
Agent or the Arranger has advised or is currently advising the Borrower or any
of its Affiliates on other matters) and neither the Administrative Agent nor the
Arranger has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and neither the Administrative Agent
nor the Arranger has any obligation to disclose any of such interests by virtue
of any advisory, agency or fiduciary relationship; and (v) the Administrative
Agent and the Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and
 
CHAR1\1185130v10
117

--------------------------------------------------------------------------------

 
 
tax advisors to the extent it has deemed appropriate.  The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent or the Arranger with respect to any
breach or alleged breach of agency or fiduciary duty.


Section 11.16                                Waiver of Notice of Termination.


Those Lenders party hereto which are also party to the Existing Credit Agreement
and/or the Franchisee Facility Credit Agreement hereby waive any prior notice
requirement under the Existing Credit Agreement and/or the Franchisee Facility
Credit Agreement, as applicable, with respect to the termination of commitments
thereunder and the making of any prepayments thereunder.




(remainder of page left intentionally blank)


 

CHAR1\1185130v10




 
118

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
 





 
                  RUBY TUESDAY, INC.,
                  as Borrower




                  By   /s/ Marguerite N. Duffy
                  Name: Marguerite N. Duffy
                  Title: Senior Vice President




                  BANK OF AMERICA, N.A.,
                  as Administrative Agent




                  By   /s/ William A. Cessna
                  Name: William A. Cessna
                  Title: Vice President




                  BANK OF AMERICA, N.A.,
                  as a Lender, Servicer, an Issuing Bank and
                        Swingline Lender


 
                  By   /s/ John H. Schmidt
                  Name: John H. Schmidt
                  Title: Vice President




 
                  REGIONS BANK,
                  as a Lender




                  By   /s/A. Clyde Tisdale
                  Name: A. Clyde Tisdale
                  Title: Executive Vice President







CHAR1\1185130v10






 
 

--------------------------------------------------------------------------------

 

                 FIFTH THIRD BANK,
                 as a Lender




                 By   /s/John K. Perez
                 Name: John K. Perez
                 Title: Vice President




                 US BANK NATIONAL ASSOCIATION,
                 as a Lender




                 By   /s/Charles D. O’Dell
                 Name: Charles D. O’Dell
                   Title: Senior Vice President




                 WELLS FARGO BANK, NATIONAL ASSOCIATION,
                 as a Lender
   



                 By   /s/David Corts
                 Name: David Corts
                     Title: Managing Director




                BRANCH BANKING AND TRUST COMPANY,
                 as a Lender




                By   /s/R. Andrew Beam
               Name: R. Andrew Beam
                  Title: Senior Vice President




CHAR1\1185130v10






 
119

--------------------------------------------------------------------------------

 

SCHEDULE 1.1(a)


PRICING GRID


 
Pricing
Level
 
Adjusted Total Debt to EBITDAR Ratio
 
Applicable Margin for Eurodollar Loans/Franchisee Loan Fundings
 
Applicable Margin for Base Rate Loans
 
Applicable Commitment Fee Percentage
 
I
 
< 1.50:1.0
1.25%
0.25%
0.300%
 
II
 
≥ 1.50:1.0 but < 2.00:1.0
1.50%
0.50%
0.300%
 
III
 
≥ 2.00:1.0 but < 2.50:1.0
1.75%
0.75%
0.350%
 
IV
 
≥ 2.50:1.0 but < 3.0:1.0
2.00%
1.00%
0.375%
 
V
≥ 3.0:1.0
2.25%
1.25%
0.375%



 
 
CHAR1\1185130v10




 
120

--------------------------------------------------------------------------------

 



SCHEDULE 1.1(b)        Letters of Credit                     
LOC
LOC
Expiration
Bank Name
Beneficiary
Number
Amount
Date
         
Bank of America
Hartford Fire Insurance Company
3058771
6,825,000.00
09/08/11
Bank of America
National Union Fire Insurance Company
3065198
365,000.00
09/08/11
Bank of America
National Union Fire Insurance Company
3065199
292,513.00
09/08/11
Bank of America
Greensboro ABC Board
3060220
2,000.00
12/15/10
Bank of America
Nolin
3072448
7,000.00
01/05/11
Bank of America
GE Capital Commercial
3063377
3,573,159.45
01/13/11
Bank of America
The Travelers Indemnity Group
3061048
650,000.00
01/31/11
Bank of America
Industrial Commission of Arizona
3062109
106,000.00
03/20/11
Bank of America
North Wales Water Authority
3077718
42,090.00
11/14/11
Bank of America
Zurich American Insurance Company
3056168
300,000.00
05/21/11
Bank of America
Safeco Insurance Company of America
3097949
6,952,913.00
12/12/10
Bank of America
Pennsylvania Self Insurance Division
3114502
600,000.00
09/28/11
                             


 
 
 

--------------------------------------------------------------------------------

 
 



SCHEDULE 1.2
     
REVOLVING COMMITMENTS
     
Lender
Revolving Commitment
Pro Rata Share
Bank of America, N.A.
$100,000,000.00
31.250000000%
Regions Bank
$75,000,000.00
23.437500000%
Wells Fargo Bank, National Association
$40,000,000.00
12.500000000%
Fifth Third Bank
$40,000,000.00
12.500000000%
U.S. Bank National Association
$40,000,000.00
12.500000000%
Branch Banking and Trust Company
$25,000,000.00
7.812500000%
     
Total
$320,000,000.00
100.000000000%


 
 

--------------------------------------------------------------------------------

 
 




SCHEDULE 5.14


SUBSIDIARIES


PERCENTAGE OF OWNERSHIP OF SUBSIDIARIES AND RESTRICTIONS THEREON


1.           The following are subsidiaries of Borrower (owned, in the
percentage indicated, by Borrower unless otherwise noted):


Subsidiary
State of Formation (i)
Number of Shares of each class of Equity Interests (ii)
Number of Shares Owned or Percentage of Membership/Partnership Interests Held
(iii)
Number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and other similar rights (iv)
RTBD, Inc. (A)
Delaware
1000 shares
$.01 par common
100 Shares – Ruby Tuesday, Inc.
None
RT Finance, Inc. (A)
Delaware
1000 shares
$.01 par common
100 shares – RTBD, Inc.
None
Ruby Tuesday GC Cards, Inc. (A)
Colorado
1000 shares
$.01 par common
100 shares – RTGC, LLC
None
RT Tampa Franchise, L.P. (A)
Delaware
None issued
1% - RT Tampa, Inc. (General Partner)  
               99%-RT Florida Equity, LLC
N/A
RT Orlando Franchise, L.P. (A)
Delaware
None issued
1% - RT Orlando, Inc. (General Partner)           
            99% - RT Florida Equity, LLC
N/A
RT South Florida Franchise, L.P. (A)
Delaware
None issued
1% - RT South Florida, Inc. (Gen. Partner)  
                     99% - RT Florida Equity, LLC
N/A
RT New York Franchise, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT Southwest Franchise, LLC (A)
Delaware
None issued
1% - RT One Percent Holdings, Inc.       
          99%- RT Franchise Acquisition, LLC
N/A
RT Michiana Franchise, LLC (A)
Delaware
None issued
1% - RT One Percent Holdings, LLC    
             99% -Ruby Tuesday, Inc.
N/A
RT Franchise Acquisition, LLC (A)
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Kentucky Restaurant Holdings, LLC (A)
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Florida Equity, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RTGC, LLC (A)
Colorado
None issued
100% - Ruby Tuesday, Inc.
N/A
RT West Palm Beach Franchise, L.P. (A)
Delaware
None issued
1% - RT West Palm Beach, Inc.
(Gen.Partner)                                      
        99% - RT Florida Equity, LLC
N/A
RT Michigan Franchise, LLC (A)
Delaware
None issued
100% - RT Franchise Acquisition, LLC
N/A
RT Detroit Franchise, LLC (A)
Delaware
None issued
100% - RT Franchise Acquisition, LLC
N/A
Ruby Tuesday, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT Long Island Franchise, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT New England Franchise, LLC (A)
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
Quality Outdoor Services, Inc.
Tennessee
200 shares with no par or nominal value
All 90 shares outstanding purchased by Ruby Tuesday, Inc. per Stock Purchase
Agreement—NO CERTIFICATE ISSUED
None
RT Airport, Inc.
Delaware
1000 shares     
          $.01 par common
100 shares subscribed to Ruby Tuesday, Inc. per Share Subscription Agt --  NO
CERTIFICATE ISSUED
None
RT Louisville Franchise, LLC
Delaware
None issued
99% - RT Franchise Acquisition, LLC   
  1%   - RT Louisville, Inc.
N/A
RT McGhee Tyson, LLC
Delaware
None issued
99% - Ruby Tuesday, Inc.               
               1%   - RT Airport, Inc.
N/A
RT One Percent Holdings, LLC
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT One Percent Holdings, Inc.
Delaware
1000 shares     
          $.01 par common
100 Shares - Ruby Tuesday, Inc.
None
RT Minneapolis Holdings, LLC
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Omaha Holdings, LLC
Delaware
None issued
100% - RTBD, Inc.
N/A

 
 
 
 

--------------------------------------------------------------------------------

 
 
Subsidiary
 
 
 
 State of Formation (i)  Number of Shares of each class of Equity Interests (ii
 Number of Shares Owned or Percentage of Membership/Partnership Interests Held
(iii)
Number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and other similar rights (iv)
 
RT Denver, Inc.
Georgia
1000 shares     
          $.01 par common
100 Shares – Ruby Tuesday, Inc.
None
RT Louisville, Inc.
Georgia
1000 Shares         
   $.01 par common
100 Shares – Ruby Tuesday, Inc.
None
RT Orlando, Inc.
Georgia
1000 Shares       
     $.01 par common
100 Shares – Ruby Tuesday, Inc.
None
RT South Florida, Inc.
Georgia
1000 Shares       
     $.01 par common
100 Shares – Ruby Tuesday, Inc.
None
RT Tampa, Inc.
Georgia
1000 Shares   
         $.01 par common
100 Shares – Ruby Tuesday, Inc.
None
RT West Palm Beach, Inc.
Georgia
1000 Shares       
     $.01 par common
100 Shares – Ruby Tuesday, Inc.
None
RT New Hampshire Restaurant Holdings, LLC
Delaware
None issued
100% - RTBD, Inc.
N/A
RT Restaurant Services, LLC
Delaware
None issued
100% - Ruby Tuesday, Inc.
N/A
RT Northern California Franchise, LLC
Delaware
None issued
99% -   RT Franchise Acquisition, LLC   
       1%   -   RT Finance, Inc.
N/A
Wok Hay 2, LLC
Delaware
None issued
100% -   Ruby Tuesday, Inc.
N/A
RTTA, L.P.
Texas
None issued
1%   -   RTBD, Inc. (Gen. Partner)         
           99% -   RT Franchise Acquisition, LLC
N/A
RT Distributing, LLC
Tennessee
None issued
100% - Ruby Tuesday, Inc.
N/A



(A) Material Subsidiary


2.           The following “liquor clubs/corporations” are owned by the members
thereof and controlled by a Board of Directors, who are typically employees of
Borrower or its Subsidiaries and Affiliates.  These “clubs” enter into service
agreements with Borrower to provide the services necessary to conduct alcoholic
beverage sales and related service at Borrower’s restaurants located in the
relevant states.


                      Name                                                                    State
of Organization
                      4721 RT of Pennsylvania, Inc.                             
     Pennsylvania
                      Orpah,
Inc.                                                                    Maryland
                      RT Hospitality – York
JV                                            Pennsylvania
                      Ruby Tuesday of St. Mary’s, Inc.                       
    Maryland
                      Ruby Tuesday of Allegany County, Inc.           
    Maryland
                      Ruby Tuesday of Columbia,
Inc.                              Maryland
                      Ruby Tuesday of Linthicum,
Inc.                             Maryland
                      Ruby Tuesday of Salisbury,
Inc.                              Maryland
                      Ruby Tuesday of Frederick, Inc.                         
     Maryland
                      RT of Cecil County,
Inc.                                             Maryland
                      RT of Clarksville,
Inc.                                                  Maryland
                      RT of Riverside,
Inc.                                                    Maryland
                      Ruby Tuesday of Pocomoke City,
Inc.                     Maryland
                      RT of Fruitland,
Inc.                                                     Maryland
                      RTMB Lodging Joint
Venture                                   Pennsylvania
                      RT Stonebridge Joint
Venture                                   Pennsylvania
                      RT of Annapolis,
Inc.                                                  Maryland
                      Ruby Tuesday of Marley Station,
Inc.                     Maryland
  RTT Texas,
Inc.                                                           Texas
                      RTTT,
LLC                                                                   Texas
                      RT/Sayosha Chambersburg Joint
Venture              Pennsylvania


Schedule 5 14.doc
 
 

--------------------------------------------------------------------------------

 

 
Schedule 8.1


Existing Liens


1.  
Liens arising from or related to indebtedness incurred by RT Tampa Franchise,
LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, and in favor of AMRESCO Capital, LP or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 8.12, Item 7 for a listing of such Debt and sites).



2.  
Liens arising from or related to indebtedness incurred by RT Michiana Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, and in favor of AMRESCO Capital, LP or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 8.12, Item 7 for a listing of such Debt and sites).



3.  
Liens arising from or related to indebtedness incurred by RT Orlando Franchise,
LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 8.12, Item 7 for a listing of
such Debt and sites).



4.  
Liens arising from or related to indebtedness incurred by RT South Florida
Franchise, LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, which secures assets or
property of such Subsidiary at the sites identified (see Schedule 8.12, Item 7
for a listing of such Debt and sites).



5.  
Liens arising from or related to indebtedness incurred by RT West Palm Beach
Franchise, LP, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, which secures assets or
property of such Subsidiary at the sites identified (see Schedule 8.12, Item 7
for a listing of such Debt and sites).



6.  
Liens arising from or related to indebtedness incurred by RT Detroit Franchise,
LLC, a Subsidiary (see Schedule 5.14 in favor of GE Capital Franchise Finance
Corporation or its affiliates, and in favor of Irwin Franchise Capital or its
affiliates, which secures assets or property of such Subsidiary at the sites
identified (see Schedule 8.12, Item 7 for a listing of such Debt and sites).



7.  
Liens arising from or related to indebtedness incurred by RT Michigan Franchise,
LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital Franchise Finance
Corporation or its affiliates, which secures assets or property of such
Subsidiary at the sites identified (see Schedule 8.12, Item 7 for a listing of
such Debt and sites).



8.  
Liens arising from or related to indebtedness incurred by RT New England
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, in favor of Irwin Franchise
Capital or its affiliates, and Zions Bank or its affiliates, which secures
assets or property of such Subsidiary at the sites identified (see Schedule
8.12, Item 7 for a listing of such Debt and sites).



9.  
Liens arising from or related to indebtedness incurred by RT Long Island
Franchise, LLC, a Subsidiary (see Schedule 5.14), in favor of GE Capital
Franchise Finance Corporation or its affiliates, in favor of Irwin Franchise
Capital or its affiliates, and in favor of P&P Holdings or its affiliates, which
secures assets or property of such Subsidiary at the sites identified (see
Schedule 8.12, Item 7 for a listing of such Debt and sites).






 
 

--------------------------------------------------------------------------------

 



Schedule 8.3


EXISTING INVESTMENTS


See Schedule 5.14 for a listing of direct and indirect Subsidiaries of Borrower
in which Borrower has made an Investment.


Various promissory notes issued to Borrower by franchise partners or other
entities as listed below on this Schedule 8.3.


Limited liability company interests or limited partner interests held by
Borrower or a Subsidiary in franchise partners as follows:


(a)  
50% ($501,000) in connection with RT Minneapolis Franchise, LLC;

(b)  
50% ($501,000) in connection with RT Omaha Franchise, LLC;

(c)  
50% ($501,000) in connection with RT KCMO Franchise, LLC;

(d)  
50% ($501,000) in connection with RT Western Missouri Franchise, LLC;

(e)  
50% ($501,000) in connection with RT St. Louis Franchise, LLC;

(f)  
1% each ($1,000 each) in connection with each other Franchisee and the right to
increase such ownership to 50% or more as allowed in the Franchise Partner
Program.




 
 

--------------------------------------------------------------------------------

 

Outstanding balances as of August 31, 2010:



 
Original
Outstanding
Note
Payoff
 
Debt
Balance
Date
Date
         
   RT Chicago Franchise, LLC……………….
  7,038,000
    161,000
03/27/00
03/27/11
   RT St. Louis Franchise, LLC………………
  2,055,000
    1,987,000
12/05/01
12/05/15
   RT Indianapolis Franchise, LLC…………...
  1,250,000
    806,000
12/05/01
12/05/12
                             
RTI Lines of credit:
       
     RT Minneapolis Franchise, LLC….……
 
    640,000
   
     RT Denver Franchise, LP…………….…
 
   100,000
   
     RT KCMO Franchise, LLC…………….
 
                246,000
   
     RT Utah Franchise, LP.……………….
 
                257,000
   
     RT Seattle Franchise, LLC……………..
 
    25,000
   
     RT Las Vegas, LLC……..………..……
 
    132,000
                 
 
       
 4,354,000
             



 
 
 

--------------------------------------------------------------------------------

 




Schedule 8.7


Restrictive Agreements






1.           None.
2.           None.




 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 8.12


INDEBTEDNESS






1.           Indebtedness in the estimated contingent amount of $384,517 arising
under the Program and Support Agreement by and between Company and General
Electric Capital Business Asset Funding Corporation dated as of January 2002,
whereby Company guarantees no more than 30% of the then outstanding aggregate of
franchisee loans subject to the Program and Support Agreement if an unpaid
balance remains under any such loan to a franchisee after lender has realized
its rights in the collateral subject to the loan.  The Program and Support
Agreement was terminated effective July 1, 2004.


2.           Indebtedness in the estimated contingent amount of $3,629,951
arising under the Financing Agreement by and between Company and CitiCorp
Leasing, Inc. dated as of July 1, 2004, whereby Company guarantees a portion or
all of a participating franchisee’s loan subject to the program.  The Financing
Agreement was terminated on July 1, 2007.


3.           Indebtedness totaling $16,442,516 evidenced pursuant to various
letters of credit issued primarily in connection with Company’s workers
compensation and casualty insurance programs.


4.           From time to time, Company indemnifies certain lenders to Company’s
franchisees, wherein Company agrees to pay a portion of franchisee debt
allocated to specific leased property encumbered by such debt if such franchisee
defaults under its loan to the indemnified lender due to a failure to obtain (i)
certain landlord consents to subletting the property by the Company to the
franchisee or (ii) lease extensions for specific leased property.  In the event
of such payment, the indemnified lender assigns to Company all of its rights in
the related collateral.


5.           Company’s covenants in favor of Metropolitan Knoxville Airport
Authority (the “Authority”) in connection with the Food and Beverage Concession
Agreement dated September 1, 1999, between the Authority and RT McGhee-Tyson,
LLC, a Subsidiary, wherein Company agrees to provide continuing working capital
to RT McGhee Tyson, LLC during the term of the Concession Agreement.


6.           The Company has entered into a Distribution Agreement and an
Agreement Respecting Employee Benefit Matters (collectively referred to as
sharing agreements) with Morrison Fresh Cooking, Inc. (acquired by Piccadilly
Cafeterias, Inc.) and Morrison Management Specialists, Inc. (formerly Morrison
Health Care, Inc. and acquired by Compass Group, PLC) providing for the
assumption of liabilities and cross-indemnities designed to allocate, generally,
among these three companies, financial responsibility for liabilities arising
out of or in connection with business activities prior to the March, 1996
“spin-off” transaction.




 
 

--------------------------------------------------------------------------------

 




7. FORMER FRANCHISE PARTNER (ACQUIRED) INDEBTEDNESS *
 
   (all figures in 000's)
 
MORTGAGEE
TOTAL
         
RT Tampa Franchise, LP Debt:
     
GE - Cooper Creek Construction......
486
   
GE - Healthpark Construction........
939
 
RT Michiana Franchise, LLC Debt:
     
GE - Acquisition - Note 28525...................................
1,551
   
GE - Acquisition - Note 28651...................................
2,292
   
GE - Battle Creek Construction.......
724
 
RT Orlando Franchise, LP Debt:
     
GE - Bellair.......................................
617
   
GE - Leesburg.................................
640
   
GE - Palm Coast Construction.............
1,309
 
RT South Florida Franchise, LP Debt:
     
GE - Deerfield Construction.............
439
   
GE - Homestead Construction.............
365
   
GE - Pompano Construction.............
662
 
RT West Palm Beach Franchise, LP Debt:
     
GE - Palm City Construction.............
1,352
   
GE - Palm City FF&E.........................
28
   
GE - Royal Palm Construction.............
1,318
   
GE - Sebastian.................................
1,446
   
GE - Stuart.......................................
1,416
   
GE - Acquisition Debt.......................
451
 
RT Detroit Franchise, LLC Debt:
     
GE - Saline Construction...............
1,237
   
GE - Saline FF&E..........................
61
   
GE - Novi Construction.................
1,727
   
GE - Novi FF&E............................
139
   
GE - S. Canton Construction.........
1,104
   
GE - S. Canton FF&E.....................
166
   
GE - Acquisition Debt.....................
1,798
 
RT Michigan Franchise, LLC Debt:
     
GE - Cadillac Construction............
1,199
   
GE - Port Huron Construction........
669
   
GE - Gaylord Construction.............
1,450
   
GE - Traverse  City Construction....
234
   
GE - Traverse  City FF&E...............
58
   
GE - Acquisition Debt....................
4,055
   
GE - Clarkston Construction...........
1,102
   
GE - Clarkston FF&E.....................
107
   
GE - Mt. Pleasant Construction.....
1,086
  RT Long Island      
GE – Acquisition Debt
1,145
   
GE – Commack
511
  RT New England Debt      
GE – Acquisition Debt
759
   
GE – Waterville
1,230
   
GE – Westbrook
721
   
GE – Topsham
714
         
Total GE Capital
             37,307
                 
Irwin – RT Detroit Franchise, LLC
 
              2,282
 
Irwin – RT Long Island Franchise
 
           3,340
 
P&P Holdings – RT Long Island Franchise
 
              548
 
Irwin – RT New England Franchise
 
           2,742
 
Zions Bank – RT New England Franchise
 
           1,007
 
Amresco – RT Tampa Franchise, LP
 
                 905
 
Amresco – RT Orlando Franchise, LP
 
                 640
 
Other
                 329
 
  TOTAL  RUBY TUESDAY, INC.
            49,100
                       
* Former franchise partner (acquired) indebtedness balances are as of August 31,
2010.




 
 

--------------------------------------------------------------------------------

 





EXHIBIT A


REVOLVING CREDIT NOTE


 _______________


FOR VALUE RECEIVED, the undersigned, Ruby Tuesday, Inc., a Georgia corporation
(the “Borrower”), hereby promises to pay to ________________ (the “Lender”) or
its registered assigns, in accordance with the provisions of that certain
Revolving Credit Agreement dated as of December 1, 2010, (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent for the lenders, the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower pursuant to the Credit Agreement, in lawful money of the United
States of America in immediately available funds, and to pay interest from the
date hereof on the principal amount thereof from time to time outstanding, in
like funds at the rate or rates per annum and payable on such dates as provided
in the Credit Agreement.  In addition, should legal action or an attorney-at-law
be utilized to collect any amount due hereunder, the Borrower further promises
to pay all costs of collection, including the reasonable attorneys’ fees of the
Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.


This Revolving Credit Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified.  THIS REVOLVING CREDIT NOTE
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


[SIGNATURE PAGE FOLLOWS]

CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

RUBY TUESDAY, INC.




By:
______________________                                                               
Name:
Title:





CHAR1\1185962v4


 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


SWINGLINE NOTE


_______________


FOR VALUE RECEIVED, the undersigned, Ruby Tuesday, Inc., a Georgia corporation
(the “Borrower”), hereby promises to pay to Bank of America, N.A. (the
“Swingline Lender”) or its registered assigns, in accordance with the provisions
of that certain Revolving Credit Agreement dated as of December 1, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders from time to time
party thereto and Bank of America, N.A., as administrative agent for the
lenders, the principal amount of each Swingline Loan from time to time made by
the Swingline Lender to the Borrower pursuant to the Credit Agreement, in lawful
money of the United States of America in immediately available funds, and to pay
interest from the date hereof on the principal amount thereof from time to time
outstanding, in like funds, at said office, at the rate or rates per annum and
payable on such dates as provided in the Credit Agreement.  In addition, should
legal action or an attorney-at-law be utilized to collect any amount due
hereunder, the Borrower further promises to pay all costs of collection,
including the reasonable attorneys’ fees of the Swingline Lender.


The Borrower promises to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.


This Swingline Note is issued in connection with, and is entitled to the
benefits of, the Credit Agreement which, among other things, contains provisions
for the acceleration of the maturity hereof upon the happening of certain
events, for optional and mandatory prepayment of the principal hereof prior to
the maturity hereof and for the amendment or waiver of certain provisions of the
Credit Agreement, all upon the terms and conditions therein specified.  THIS
SW1NGLINE NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF GEORGIA AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.


[SIGNATURE PAGE FOLLOWS]

CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

RUBY TUESDAY, INC.




By:  ___________________________                                                              
Name:
Title:



CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


FORM OF
ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit, the Franchisee Letters of
Credit, the Franchisee Loan Fundings and the Swingline Loans and the Guaranties
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.
 


 

 1.    Assignor:  _______________________________         2. Assignee: 
_______________________________[and is an           Affiliate/Approved Fund of
[identify Lender]]         3.  Borrower: Ruby Tuesday, Inc., a Georgia
corporation         4.    Administrative Agent:  Bank of America, N.A., as the
administrative agent under the      Credit Agreement 

 
 
CHAR1\1185962v4
 

--------------------------------------------------------------------------------

 

       5.  Credit Agreement:  Revolving Credit Agreement dated as of December 1,
2010 (as amended, modified, supplemented or extended from time to time, the
“Credit Agreement”) among Ruby Tuesday, Inc., a Georgia corporation(the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent, Servicer, Swingline Lender and Issuing Bank.    
   6. Assigned Interest:         

 
Aggregate Amount of
Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned1
Percentage Assigned of Commitment/Loans2
                 

 
 
 

 7. Trade Date:  _______________________        8.  Effective Date:
 _______________________

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR:                                                                           [NAME
OF ASSIGNOR]


By: ________________                                                     
Name:
Title:


ASSIGNEE:
[NAME OF ASSIGNEE]



                                                                By:
________________
 

 
Name:

 
Title:




--------------------------------------------------------------------------------

 
1 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
 
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

CHAR1\1185962v4


 
 

--------------------------------------------------------------------------------

 



[Consented to and]3 Accepted:


BANK OF AMERICA, N.A.,
as Administrative Agent


By: _________________                                                     
Name:
Title:




[Consented to:]4


BANK OF AMERICA, N.A.,
as Servicer


By: _________________                                                                                                  
Name:
Title:




[Consented to:]5


RUBY TUESDAY, INC.,
a Georgia corporation


By: _________________                                                                                                          
Name:
Title:




[Consented to:] 6


BANK OF AMERICA, N.A.,
as Issuing Bank


By: _________________                                                                                                           
Name:
Title:










[Consented to:]7


BANK OF AMERICA, N.A.,
as Swingline Lender


By: _________________                                                                                                        
Name:
Title:



--------------------------------------------------------------------------------

 
3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 
4 To be added only if the consent of the Servicer is required by the terms of
the Credit Agreement.
 
5 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 
6 To be added only if the consent of the Issuing Bank is required by the terms
of the Credit Agreement.
 
7 To be added only if the consent of the Swingline Lender is required by the
terms of the Credit Agreement.
 

CHAR1\1185962v4


 
 

--------------------------------------------------------------------------------

 

Annex 1 to Assignment and Acceptance


STANDARD TERMS AND CONDITIONS


1.  Representations and Warranties.


1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.4(b)(ii) and (iv) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
11.4(b)(ii) of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.


3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.  This Assignment and Acceptance shall be
governed by, and construed in accordance with, the laws of the State of Georgia.







CHAR1\1185962v4


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


FORM OF SUBSIDIARY GUARANTY AGREEMENT


THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of December 1, 2010 (the
“Subsidiary Guaranty Agreement”) is entered into among each of the Subsidiaries
(each such subsidiary individually, a “Guarantor” and collectively, the
“Guarantors”) of Ruby Tuesday, Inc., a Georgia corporation (the “Borrower”) from
time to time party hereto, and Bank of America, N.A., a national banking
association as administrative agent (the “Administrative Agent”) for the Lenders
(as defined in the Credit Agreement referred to below).


Reference is made to the Revolving Credit Agreement dated as of December 1, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the lenders from time to time party
thereto (the “Lenders”) and Bank of America, N.A., as Administrative Agent,
servicer (in such capacity, the “Servicer”), swingline lender (in such capacity,
the “Swingline Lender”) and issuing bank (in such capacity, the “Issuing
Bank”).  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


The Lenders have agreed to make Loans to the Borrower, the Issuing Bank has
agreed to issue Letters of Credit for the account of the Borrower and the
Servicer, on behalf of the Lenders, has agreed to make Franchisee Loans to
certain franchisees of the Borrower and to issue Franchisee Letters of Credit
for the account of such franchisees of the Borrower, pursuant to, and upon the
terms and subject to the conditions specified in, the Credit Agreement.  Each of
the Guarantors is a direct or indirect wholly-owned Subsidiary of the Borrower
and acknowledges that it will derive substantial benefit from the making of the
Loans by the Lenders, the making of the Franchisee Loans by the Servicer on
behalf of the Lenders, the issuance of Franchisee Letters of Credit by the
Servicer and the issuance of the Letters of Credit by the Issuing Bank.  The
obligations of the Lenders to make Loans, of the Servicer to make Franchisee
Loans on behalf of the Lenders, of the Servicer to issue Franchisee Letters of
Credit and of the Issuing Bank to issue Letters of Credit are conditioned on,
among other things, the execution and delivery by the Guarantors of this
Subsidiary Guaranty Agreement.  As consideration therefor and in order to induce
the Lenders to make Loans, the Servicer to make Franchisee Loans on behalf of
the Lenders and to issue Franchisee Letters of Credit and the Issuing Bank to
issue Letters of Credit, each of the Guarantors is willing to execute this
Subsidiary Guaranty Agreement.


Accordingly, the parties hereto agree as follows:


SECTION 1.                      Definitions.  Capitalized terms used but not
otherwise defined shall have the meanings provided in the Credit Agreement.  As
used herein:


“Guaranteed Obligations” shall mean (i) all amounts owing by the Borrower to the
Administrative Agent, the Servicer, the Issuing Bank or any Lender (including
the Swingline Lender) pursuant to or in connection with the Credit Agreement,
any other Loan Document or any Franchisee Loan Document, including without
limitation, all principal, interest (including interest accruing at the default
rate and any interest accruing after the filing of any petition in bankruptcy or
the commencement of any insolvency,
 
 
 

--------------------------------------------------------------------------------

 
 
reorganization or like proceeding relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
all reimbursement obligations, fees, expenses, indemnification and reimbursement
payments, costs and expenses (including all fees and expenses of counsel to the
Administrative Agent, the Servicer, the Issuing Bank and any Lender (including
the Swingline Lender) incurred pursuant to the Credit Agreement, any other Loan
Document or the Franchisee Loan Documents), whether direct or indirect, absolute
or contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder and (ii) all obligations of the Loan Parties arising
under Hedging Agreements entered into with a Hedging Bank and Treasury
Management Agreements entered into with a Treasury Management Bank to the extent
such Hedging Agreement or Treasury Management Agreement is permitted under the
Credit Agreement, and all obligations and liabilities incurred in connection
with collecting and enforcing the foregoing, together with all renewals,
extensions, modifications or refinancings thereof.


SECTION 2.                      The Guaranty.  Each of the Guarantors hereby
jointly and severally guarantees to the Administrative Agent, the Servicer, the
Issuing Bank, each Lender (including the Swingline Lender), each Hedging Bank
and each Treasury Management Bank as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Guaranteed Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise) strictly in accordance with the
terms thereof.  The Guarantors hereby further agree that if any of the
Guaranteed Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.


Notwithstanding any provision to the contrary contained in the Credit Agreement,
any of the other Loan Documents, Franchisee Loan Documents, Hedging Agreements
or Treasury Management Agreements, the obligations of each Guarantor under this
Subsidiary Guaranty Agreement and the other Loan Documents shall be limited to
an aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law.


SECTION 3.                      Guaranteed Obligations Unconditional.  The
obligations of the Guarantors hereunder are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, Franchisee Loan Documents, Hedging Agreements,
Treasury Management Agreements or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Guaranteed Obligations, and, to the
fullest extent permitted by applicable Law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor, it being the intent of this
Section 3 that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances.  Each Guarantor agrees that such
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Borrower or any other Guarantor for amounts
 
 
 

--------------------------------------------------------------------------------

 
paid hereunder until such time as the Guaranteed Obligations have been paid in
full and the Commitments have expired or terminated.  Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by Law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:


(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Guaranteed
Obligations shall be extended, or such performance or compliance shall be
waived;


(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, Franchisee Loan Documents, any Hedging Agreement between any
Loan Party and any Hedging Bank, any Treasury Management Agreement between any
Loan Party and any Treasury Management Bank or any other agreement or instrument
referred to in the Loan Documents, Franchisee Loan Documents, or such Hedging
Agreements and Treasury Management Agreements shall be done or omitted;


(c)           the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents, Franchisee Loan Documents, any Hedging Agreement between any Loan
Party and any Hedging Bank, any Treasury Management Agreement between any Loan
Party and any Treasury Management Bank, or any other agreement or instrument
referred to in the Loan Documents, Franchisee Loan Documents, or such Hedging
Agreements or Treasury Management Agreements shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;


(d)           any Lien granted to, or in favor of, the Administrative Agent, the
Servicer, the Issuing Bank, any Lender or any of the holder of Guaranteed
Obligations as security for any of the Guaranteed Obligations shall fail to
attach or be perfected; or


(e)           any of the Guaranteed Obligations shall be determined to be void
or voidable (including, without limitation, for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent, the Servicer, the
Issuing Bank, any Hedging Bank, any Treasury Management Bank or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any of the Franchisee Loan Documents, any Hedging Agreement
between any Loan Party and any Hedging Bank, any Treasury Management Agreement
between any Loan Party and any Treasury Management Bank or any other agreement
or instrument referred to in the Loan Documents, Franchisee Loan Documents, such
Hedging Agreements, such Treasury Management Agreements or against any other
Person under any other guarantee of, or security for, any of the Guaranteed
Obligations.
 
 
 

--------------------------------------------------------------------------------

 


SECTION 4.                      Reinstatement.  The obligations of the
Guarantors hereunder shall be automatically reinstated if and to the extent that
for any reason any payment by or on behalf of any Person in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Administrative Agent, the Servicer, the Issuing Bank and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, the fees, charges and disbursements of external counsel) incurred by
the Administrative Agent, the Servicer, the Issuing Bank or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.


SECTION 5.                      Certain Additional Waivers.  Each Guarantor
agrees that such Guarantor shall have no right of recourse to security for the
Guaranteed Obligations, except through the exercise of rights of subrogation
pursuant to Section 3 and through the exercise of rights of contribution
pursuant to Section 7.


SECTION 6.                      Remedies.  The Guarantors agree that, to the
fullest extent permitted by Law, as between the Guarantors, on the one hand, and
the Administrative Agent, the Servicer, the Issuing Bank and the Lenders, on the
other hand, the Guaranteed Obligations may be declared to be forthwith due and
payable as provided in Section 9.1 of the Credit Agreement (and shall be deemed
to have become automatically due and payable in the circumstances provided in
Section 9.1 of the Credit Agreement) for purposes of Section 2 notwithstanding
any stay, injunction or other prohibition preventing such declaration (or
preventing the Guaranteed Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Guarantors for purposes of Section
2.


SECTION 7.                      Rights of Contribution.  The Guarantors agree
among themselves that, in connection with payments made hereunder, each
Guarantor shall have contribution rights against the other Guarantors as
permitted under applicable law.  Such contribution rights shall be subordinate
and subject in right of payment to the obligations of such Guarantors under the
Loan Documents and no Guarantor shall exercise such rights of contribution until
all Guaranteed Obligations have been paid in full and the Commitments have
terminated.


SECTION 8.                      Guaranty of Payment: Continuing Guaranty.  The
guarantee in this Subsidiary Guaranty Agreement is a guaranty of payment and not
of collection, and is a continuing guaranty and shall apply to all Guaranteed
Obligations whenever arising.


SECTION 9.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrower’s financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the
Administrative Agent, the Servicer, the Issuing Bank or the Lenders will have
any duty to advise any of the Guarantors of information known to it or any of
them regarding such circumstances or risks.


 
 

--------------------------------------------------------------------------------

 
SECTION 10.  Representations and Warranties.  Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of the Borrower) contained in the Credit Agreement are true and
correct.


SECTION 11.  Termination.  The guaranties made hereunder (a) shall terminate
when all the Guaranteed Obligations have been paid in full in cash and the
Lenders have no further commitment to lend under the Credit Agreement, the LC
Exposure has been reduced to zero, the Issuing Bank has no further obligation to
issue Letters of Credit under the Credit Agreement, the Franchisee LC Exposure
has been reduced to zero and the Servicer has no further obligation to issue
Franchisee Letters of Credit under the Credit Agreement or Franchisee Loan
Documents and (b) shall continue to be effective or be reinstated, as the case
may be, if at any time payment, or any part thereof, of any Obligation is
rescinded or must otherwise be restored by any Lender or any Guarantor upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.  In
connection with the foregoing, the Administrative Agent shall execute and
deliver to such Guarantor or Guarantor’s designee, at such Guarantor’s expense,
any documents or instruments which such Guarantor shall reasonably request from
time to time to evidence such termination and release.


SECTION 12.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns.  This Agreement shall become effective
as to any Guarantor when a counterpart hereof executed on behalf of such
Guarantor shall have been delivered to the Administrative Agent, and a
counterpart hereof shall have been executed on behalf of the Administrative
Agent, and thereafter shall be binding upon such Guarantor and the
Administrative Agent and their respective successors and assigns, and shall
inure to the benefit of such Guarantor, the Administrative Agent and the
Lenders, and their respective successors and assigns, except that no Guarantor
shall have the right to assign its rights or obligations hereunder or any
interest herein (and any such attempted assignment shall be void).  If all of
the capital stock or other equity interest of a Guarantor is sold, transferred
or otherwise disposed of pursuant to a transaction permitted by the Credit
Agreement, such Guarantor shall be released from its Guaranteed Obligations
under this Agreement without further action, and upon request of such Guarantor
or the Borrower, the Administrative Agent will execute and deliver to the
Borrower, at the Borrower’s expense, such additional documents, instruments or
agreements (all of which shall be prepared by the Borrower) as the Borrower or
Guarantor shall reasonably request to further evidence the termination of this
Guaranty.  This Agreement shall be construed as a separate agreement with
respect to each Guarantor and may be amended, modified, supplemented, waived or
released with respect to any Guarantor without the approval of any other
Guarantor and without affecting the Guaranteed Obligations of any other
Guarantor hereunder.


SECTION 13.  Waivers; Amendment.  (a) No failure or delay of the Administrative
Agent in exercising any power or right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent hereunder
and of the Lenders and the Servicer under the other Loan Documents and
Franchisee
 
 
 

--------------------------------------------------------------------------------

 
Loan Documents are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) below, and then
such waiver and consent shall be effective only in the specific instance and for
the purpose for which given.  No notice or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice in similar or other
circumstances.


(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Guarantors with respect to which such waiver, amendment or modification
relates and the Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).


SECTION 14.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.


SECTION 15.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 11.1 of the Credit Agreement.  All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.


SECTION 16.  Survival of Agreement; Severability.


(a) All covenants, agreements representations and warranties made by the
Guarantors herein and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement, the other Loan
Documents or the Franchisee Loan Documents shall be considered to have been
relied upon by the Administrative Agent, the Servicer, the Issuing Bank and the
Lenders and shall survive the making by the Lenders of the Loans, the issuance
of the Letters of Credit by the Issuing Bank, the making by the Servicer on
behalf of the Lenders of the Franchisee Loans and the issuance by the Servicer
of the Franchisee Letters of Credit regardless of any investigation made by any
of them or on their behalf, and shall continue in full force and effect as long
as the principal of or any accrued interest on any Loan or Franchisee Loan or
any other fee or amount payable under the Credit Agreement, any other Loan
Document or any Franchisee Loan Document is outstanding and unpaid or the LC
Exposure does not equal zero or the Franchisee LC Exposure does not equal zero
and as long as the Commitments have not been terminated.


(b)           In the event one or more of the provisions contained in the Credit
Agreement or in any other Loan Document or in any Franchisee Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.


 
 

--------------------------------------------------------------------------------

 
SECTION 17.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 12), and shall become
effective as provided in Section 12.  Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 18.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.


SECTION 19.  Jurisdiction; Consent to Service of Process.


(a) Each Guarantor hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any Georgia State court or
Federal court of the United States of America sitting in Atlanta, Georgia, and
any appellate court from any thereof, in any action or proceeding arising out of
or relating to this Agreement or the other Loan Documents or any Franchisee Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Georgia State court or, to the extent permitted by law, in such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that the Administrative
Agent, the Servicer, the Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or the other Loan Documents
or the Franchisee Loan Documents against any Guarantor or its properties in the
courts of any jurisdiction.


(b)           Each Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents or the Franchisee Loan Documents in any Georgia State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 15.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 20.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
FRANCHISEE LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN
 
 
 

--------------------------------------------------------------------------------

 
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE
FRANCHISEE LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.


SECTION 21.  Waiver of Certain Damages.  To the extent permitted by applicable
law, no Guarantor shall assert, and each Guarantor hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to actual or direct damages)
arising out of, in connection with or as a result of, this Subsidiary Guaranty
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Loan, any Franchisee Loan, any Franchisee Letter of
Credit or any Letter of Credit or the use of proceeds thereof.


SECTION 22.  Additional Subsidiary Loan Parties.  Pursuant to Section 6.10 of
the Credit Agreement, each Subsidiary Loan Party that was not in existence on
the date of the Credit Agreement is required to enter into this Agreement as a
Guarantor upon becoming Subsidiary Loan Party.  Upon execution and delivery
after the date hereof by the Administrative Agent and such Subsidiary Loan Party
of an instrument in the form of Annex 1, such Subsidiary Loan Party shall become
a Guarantor hereunder with the same force and effect as if originally named as a
Guarantor herein.  The execution and delivery of any instrument adding an
additional Guarantor as a party to this Agreement shall not require the consent
of any other Guarantor hereunder.  The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.


SECTION 23.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the Servicer and the Issuing Bank are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Lender, the Servicer or the Issuing Bank to or for the credit or the
account of any Guarantor against any or all the Guaranteed Obligations of such
Guarantor now or hereafter existing under this Agreement and the other Loan
Documents or the Franchisee Loan Documents held by such Lender, the Servicer or
the Issuing Bank, irrespective of whether or not such Person shall have made any
demand under this Agreement or any other Loan Document or the Franchisee Loan
Documents and although such Guaranteed Obligations may be unmatured.  The rights
of each Lender, the Servicer and the Issuing Bank under this Section 23 are in
addition to other rights and remedies (including other rights of setoff) which
such Lender, the Servicer or the Issuing Bank, as the case may be, may have.


SECTION 24.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, each Guarantor acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for under the Credit Agreement and any related arranging or
other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document or
Franchisee Loan Document) are an arm’s-length commercial transaction between
each Loan Party, Franchisee Borrower and their respective Affiliates, on the one
hand, and the Administrative Agent, the Servicer and the Arranger, on the other
hand, and each Loan Party is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents and Franchisee Loan
Documents (including any amendment, waiver or other modification hereof or
 
 
 

--------------------------------------------------------------------------------

 
 
 thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent, the Servicer and the Arranger each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
any Loan Party, Franchisee Borrower or any of their respective Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Administrative Agent, the Servicer  nor the Arranger has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of any Loan Party or
Franchisee Borrower with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document or any Franchisee
Loan Document (irrespective of whether the Administrative Agent, the Servicer or
the Arranger has advised or is currently advising any Loan Party, Franchisee
Borrower or any of their respective Affiliates on other matters) and neither the
Administrative Agent, the Servicer nor the Arranger has any obligation to any
Loan Party, any Franchisee Borrower or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and in the Franchisee
Loan Documents; (iv) the Administrative Agent, the Servicer and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of any Loan Party, any Franchisee
Borrower and their respective Affiliates, and neither the Administrative Agent,
the Servicer nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent, the Servicer and the Arranger have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document or of any Franchisee
Loan Document) and each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate.  Each
Guarantor hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Administrative Agent, the Servicer or
the Arranger with respect to any breach or alleged breach of agency or fiduciary
duty.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


RTBD, INC.


By:  _______________                                                   
Name:
Title:




RT FINANCE, INC.
 
                        By:  _______________                                                              
Name:
Title:




RUBY TUESDAY GC CARDS, INC.


By:  _______________                                                                                                            
Name:
Title:




RT TAMPA FRANCHISE, L.P.


By:  _______________                                                                                                                  
Name:
Title:




RT ORLANDO FRANCHISE, L.P.


By:  _______________                                                                                                                 
Name:
Title:




RT SOUTH FLORIDA FRANCHISE, L.P.


By:  _______________                                                                                                            
Name:
Title:
 

 
 
 

--------------------------------------------------------------------------------

 




RT NEW YORK FRANCHISE, LLC


By:  _______________                                                                                                               
Name:
Title:




RT SOUTHWEST FRANCHISE, LLC


By:  _______________                                                                                                                    
Name:
Title:




RT MICHIANA FRANCHISE, LLC


By:  _______________                                                                                                                   
Name:
Title:




RT FRANCHISE ACQUISITION, LLC


By:  _______________                                                                                                                    
Name:
Title:




RT KENTUCKY RESTAURANT HOLDINGS, LLC


By:  _______________                                                                                                                   
Name:
Title:




RT FLORIDA EQUITY, LLC


By:  _______________                                                                                                                    
Name:
Title:


RTGC, LLC


By:  _______________                                                                                                                    
Name:
 
 
 
 

--------------------------------------------------------------------------------

 
Title:
 
RT DETROIT FRANCHISE, LLC


By:  _______________                                                                                                                 
Name:
Title:


RT MICHIGAN FRANCHISE, LLC


By:  _______________                                                                                                                    
Name:
Title:


RT WEST PALM BEACH FRANCHISE, L.P.


By:  _______________                                                                                                                    
Name:
Title:


RT NEW ENGLAND FRANCHISE, LLC


By:  _______________                                                                                                                    
Name:
Title:


RT LONG ISLAND FRANCHISE, LLC
                                     
                        By:  _______________                                 
Name:
Title:




RUBY TUESDAY, LLC


By:  _______________                                                      
Name:
Title:






 
 

--------------------------------------------------------------------------------

 








BANK OF AMERICA, N.A., as
Administrative Agent


By:  _______________                                                    
Name:
Title:







CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

SCHEDULE I TO THE SUBSIDIARY GUARANTY AGREEMENT


Guarantor(s)                                                                Address


RTBD,
Inc.                                                                Attn:            Griffin
Corporate Services,
Victoria Garrett
300 Delaware Avenue, 9th Floor
Wilmington, DE 19801


with a copy to:


Attn:            Legal Department
150 West Church Avenue
Maryville, TN 37801


RT FINANCE,
INC.                                                              Attn:            Legal
Department
150 West Church Avenue
Maryville, TN 37801


RUBY TUESDAY GC CARDS,
INC.                                  Attn:            Legal Department
150 West Church Avenue
Maryville, TN 37801


RT TAMPA FRANCHISE,
L.P.                                         Attn:            Legal Department
150 West Church Avenue
Maryville, TN 37801


RT ORLANDO FRANCHISE,
L.P.                                     Attn:            Legal Department
150 West Church Avenue
Maryville, TN 37801


RT SOUTH FLORIDA FRANCHISE, L.P.                         Attn:           Legal
Department
150 West Church Avenue
Maryville, TN 37801


RT NEW YORK FRANCHISE,
LLC                                   Attn:            Legal Department
150 West Church Avenue
Maryville, TN 37801


RT SOUTHWEST FRANCHISE, LLC                                Attn:           Legal
Department
150 West Church Avenue
Maryville, TN 37801


RT MICHIANA FRANCHISE,
LLC                                   Attn:           Legal Department
150 West Church Avenue
Maryville, TN 37801


 
 
 

--------------------------------------------------------------------------------

 
RT FRANCHISE ACQUISITION, LLC                              Attn:           Legal
Department
150 West Church Avenue
Maryville, TN 37801


RT KENTUCKY RESTAURANT                                     Attn:           Legal
Department
HOLDINGS, LLC                                                                150
West Church Avenue
Maryville, TN 37801


RT FLORIDA EQUITY,
LLC                                              Attn:            Legal
Department
150 West Church Avenue
Maryville, TN 37801


RTGC,
LLC                                                                    Attn:            Legal
Department
150 West Church Avenue
Maryville, TN 37801




RT DETROIT FRANCHISE,
LLC                                       Attn:           Legal Department
150 West Church Avenue
Maryville, TN 37801




RT MICHIGAN FRANCHISE,
LLC                                   Attn:           Legal Department
150 West Church Avenue
Maryville, TN 37801


RT WEST PALM BEACH FRANCHISE,                         Attn:           Legal
Department
L.P.                                                                        150
West Church Avenue
Maryville, TN 37801


RT NEW ENGLAND FRANCHISE,                                  Attn:           Legal
Department
LLC                                                                       150
West Church Avenue
Maryville, TN 37801


RT LONG ISLAND
FRANCHISE,                                     Attn:           Legal Department
LLC                                                                       150
West Church Avenue
Maryville, TN 37801


RUBY TUESDAY,
LLC                                                       Attn:            Legal
Department
150 West Church Avenue
Maryville, TN 37801









CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO THE SUBSIDIARY GUARANTY AGREEMENT


SUPPLEMENT NO. [ ] dated as of [ ], to the Subsidiary Guaranty Agreement (the
“Guaranty Agreement”) dated as of December 1, 2010 among each of the
subsidiaries listed on Schedule I thereto (each such Subsidiary individually, a
“Guarantor” and collectively, the “Guarantors”) of RUBY TUESDAY, INC., a Georgia
corporation (the “Borrower”) and BANK OF AMERICA, N.A., a national banking
association, as Administrative Agent (the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement referred to below).


A.           Reference is made to the Revolving Credit Agreement dated as of
December 1, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Borrower, the lenders from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as
Administrative Agent, servicer (in such capacity, the “Servicer”), swingline
lender (in such capacity, the “Swingline Lender”) and issuing bank (in such
capacity, the “Issuing Bank”).  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.


B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Guaranty Agreement and the
Credit Agreement.


C.           The Guarantors have entered into the Guaranty Agreement in order to
induce the Lenders to make Loans, the Servicer to make Franchisee Loans and to
issue Franchisee Letters of Credit and the Issuing Bank to issue Letters of
Credit.  Pursuant to Section 6.10 of the Credit Agreement, each Subsidiary Loan
Party that was not in existence or not a Subsidiary Loan Party on the date of
the Credit Agreement is required to enter into the Guaranty Agreement as a
Guarantor upon becoming a Subsidiary Loan Party.  Section 22 of the Guaranty
Agreement provides that additional Subsidiaries of the Borrower may become
Guarantors under the Guaranty Agreement by execution and delivery of an
instrument in the form of this Supplement.  The undersigned Subsidiary of the
Borrower (the “New Guarantor”) is executing this Supplement in accordance with
the requirements of the Credit Agreement to become a Guarantor under the
Guaranty Agreement in order to induce the Lenders to make additional Loans, the
Servicer to make additional Franchisee Loans and to issue additional Franchisee
Letters of Credit and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans and Franchisee Loans previously made and Letters of
Credit and Franchisee Letters of Credit previously issued.


Accordingly, the Administrative Agent and the New Guarantor agree as follows:


SECTION 1.  In accordance with Section 22 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor and the New Guarantor hereby (a) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date
hereof.  Each reference to a Guarantor in the Guaranty Agreement shall be deemed
to include the New Guarantor.  The Guaranty Agreement is hereby incorporated
herein by reference.


 
 

--------------------------------------------------------------------------------

 
SECTION 2.  The New Guarantor represents and warrants to the Administrative
Agent, the Servicer, the Issuing Bank and the Lenders that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.


SECTION 3.  This Supplement may be executed in counterparts each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative
Agent.  Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.


SECTION 4.  Except as expressly supplemented hereby, the Guaranty Agreement
shall remain in full force and effect.


SECTION 5.  THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF GEORGIA.


SECTION 6.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision hereof in a particular jurisdiction shall not in and of itself affect
the validity of such provision in any other jurisdiction).  The parties hereto
shall endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.


SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 15 of the Guaranty Agreement.  All communications
and notices hereunder to the New Guarantor shall be given to it at the address
set forth under its signature below, with a copy to the Borrower.


SECTION 8.  The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges actually incurred of counsel
for the Administrative Agent.


 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.


[Name of New Guarantor]


By: __________________                                                     
Name:
Title:
Address:




BANK OF AMERICA, N.A., as
Administrative Agent


By: __________________                                                       
Name:
Title:





CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


FORM OF FRANCHISEE FACILITY GUARANTY AGREEMENT


This FRANCHISEE FACILITY GUARANTY AGREEMENT dated as of December 1, 2010 (this
“Agreement”), is entered into among Ruby Tuesday, Inc., a Georgia corporation
(the “Parent Guarantor”) in favor of Bank of America, N.A., a national banking
association, as administrative agent (the “Administrative Agent”) for the
Lenders and as servicer (the “Servicer”) for the Lenders (as defined in the
Credit Agreement referred to below).


Reference is made to the Revolving Credit Agreement dated as of December 1, 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Parent Guarantor, as borrower, the banks and financial
institutions from time to time party thereto (the “Lenders”) and Bank of
America, N.A., as Administrative Agent, Servicer, Issuing Bank and Swingline
Lender.  Capitalized terms used herein and not defined herein shall have the
meanings assigned to such terms in the Credit Agreement.


The Servicer, on behalf of the Lenders, has agreed to make Franchisee Loans to
certain franchisees of the Parent Guarantor and to issue Franchisee Letters of
Credit for the account of such franchisees of the Parent Guarantor, pursuant to,
and upon the terms and subject to the conditions specified in, the Credit
Agreement.  Each of the Franchisee Borrowers is a Franchisee of the Parent
Guarantor and the Parent Guarantor acknowledges that it will derive substantial
benefit from the making of the Franchisee Loans by the Servicer, on behalf of
the Lenders, and the issuance of the Franchisee Letters of Credit by the
Servicer, on behalf of the Lenders.  The obligations of the Servicer, on behalf
of the Lenders, to make Franchisee Loans and to issue Franchisee Letters of
Credit is conditioned on, among other things, the execution and delivery by the
Parent Guarantor of this Agreement.  As consideration therefor and in order to
induce the Servicer, on behalf of the Lenders to make Franchisee Loans and to
issue Franchisee Letters of Credit, the Parent Guarantor is willing to execute
this Agreement.


In addition to its obligations to repurchase the Franchisee Loans upon the
occurrence of an Event of Default and its other obligations under the Credit
Agreement, the Parent Guarantor hereby agrees as follows:


SECTION 1.      Unconditional Guaranty.


The Parent Guarantor hereby unconditionally and irrevocably guarantees to the
Servicer, each Lender and any permitted assignee thereof, the full and prompt
payment of all Franchisee Facility Guaranteed Obligations and all costs, charges
and expenses (including reasonable attorneys’ fees) actually incurred or
sustained by the Servicer or any Lender in enforcing the obligations of the
Parent Guarantor hereunder or the obligations of the Franchisee Borrowers under
the applicable Franchisee Loan Documents.  If any portion of the Franchisee
Facility Guaranteed Obligations is not paid when due, the Parent Guarantor
hereby agrees to and will immediately pay same, without resort by the Servicer
or any Lender to any other person or party.  The obligation of the Parent
Guarantor to the Servicer and each Lender hereunder is primary, absolute and
unconditional, except as may be specifically set forth herein.  This is a
guaranty of payment and not of collection.  This guaranty is subject to the
limitations set forth in Sections 2 and 3 below.


 
 

--------------------------------------------------------------------------------

 
SECTION 2.      Limitation on Guaranty of Loans.


The obligation of the Parent Guarantor pursuant to this Agreement with respect
to the Limited Guaranty Pool shall be limited, as of any date that Franchisee
Guaranty Payments are made by the Parent Guarantor, or demanded by the Servicer,
with respect to any Franchisee Loans in the Limited Guaranty Pool, to an amount
(the “Maximum Amount”) equal to the greater of (a) fifty percent (50%) of the
aggregate outstanding principal amount of the Franchisee Loans on such date
(after giving effect to any payments, recoveries on Franchisee Collateral or
other recoveries made by the Servicer or any Lender on such date with respect to
the Franchisee Loans), (b) three (3) times the largest aggregate outstanding
Franchisee Loan, or (c) $10,000,000; provided that the maximum cumulative amount
of Franchisee Guaranty Payments that the Parent Guarantor shall be required to
make with respect to Franchisee Loans in the Limited Guaranty Pool shall be
$25,000,000 (the “Maximum Cumulative Amount”).


The foregoing limitation shall not in any way limit the obligation of the Parent
Guarantor with respect to the Franchisee Facility Guaranteed Obligations
relating to the Fully Guaranteed Pool or any obligation of the Parent Guarantor
to purchase the Franchisee Loans and assume the Franchisee Loan Commitments
relating thereto upon the occurrence of an Event of Default without regard to
any limitations set forth in this Agreement.


SECTION 3.       Obligations of Parent Guarantor With Respect to Loans.


(a)           If a Franchisee Loan Payment Default occurs and is not cured by
the Parent Guarantor during the Franchisee Loan Response Period, or if a
Franchisee Loan Default other than a Franchisee Loan Payment Default occurs and
is not waived by the Parent Guarantor during the Franchisee Loan Response
Period, then the Franchisee Loan Standstill Period shall commence and the Parent
Guarantor shall immediately pay all past due interest and fees owing to the
Servicer pursuant to the applicable Franchisee Loan Documents, if any, on such
Defaulted Franchisee Loans and shall continue to make timely payment of interest
and fees, if any, on such Defaulted Franchisee Loans during the Franchisee Loan
Standstill Period, which payment of interest and fees shall not constitute
Franchisee Guaranty Payments made against Franchisee Loans in the Limited
Guaranty Pool.


(b)           On the date that the Franchisee Loan Standstill Period expires,
the Parent Guarantor agrees to cause one of the following to occur: (i) all
Franchisee Loan Indebtedness with respect to such Defaulted Franchisee Loans
shall have been repaid in full, (ii) the Parent Guarantor has acquired one
hundred percent (100%) of the Franchisee Borrower owing such Defaulted
Franchisee Loans or (iii) the Parent Guarantor and a new Franchisee have
acquired one hundred percent (100%) of the Franchisee Borrower owing such
Defaulted Franchisee Loans and such new Franchisee (x) has agreed to permit the
entire Franchisee Loan Indebtedness with respect to the Defaulted Franchisee
Loans to remain outstanding or (y) has agreed to permit a portion of the
Franchisee Loan Indebtedness with respect to the Defaulted Franchisee Loans to
remain outstanding and the Parent Guarantor has repaid the remaining portion of
the Franchisee Loan Indebtedness, which repayment shall constitute Franchisee
Guaranty Payments made against Franchisee Loans in the Limited Guaranty
Pool.  If either of the conditions set forth in clauses (ii) or (iii) above
occur, then all Franchisee Loan Payment Defaults must be immediately cured and
all Franchisee Loan Defaults shall be deemed waived by the Servicer.  If none of
the
 
 
 

--------------------------------------------------------------------------------

 
 events set forth in clauses (i) through (iii) above have occurred by the end of
the Franchisee Loan Standstill Period, the Parent Guarantor shall be deemed to
have failed to perform its agreement hereunder for purposes of Section 9.1(d) of
the Credit Agreement.


(c)           Notwithstanding anything set forth in subsection (b)(i) above, the
Parent Guarantor shall not be required to repay any Franchisee Loan Indebtedness
with respect to any such Defaulted Franchisee Loans beyond the amounts set forth
in Section 2; provided, however, that (i) the Parent Guarantor shall remain
obligated to cause one of the events set forth in clause (b)(ii) and (b)(iii)
above to have occurred by the date that the Franchisee Loan Standstill Period
expires and (ii) to the extent that the Parent Guarantor is not obligated to
repay all Franchisee Loan Indebtedness with respect to such Defaulted Franchisee
Loan pursuant to Section 2, the Parent Guarantor agrees that (A) the Servicer
shall be released from its obligations to the Parent Guarantor hereunder with
respect to administering and enforcing such Defaulted Franchisee Loans and may
administer and enforce such Franchisee Loans and Franchisee Letter of Credit
Obligations as it deems appropriate, without regard to any limitations or
restrictions set forth herein (but subject to Sections 3.9 through 3.11 of the
Credit Agreement in all events) or in any other Loan Document and (B) it shall
not amend, modify, rescind or terminate any Franchise Documents with any
Franchisee Borrower that owes any Defaulted Franchisee Loan or related
Franchisee Letter of Credit Obligations to the Servicer, without the consent of
the Servicer, and any Franchise Documents with any such Franchisee Borrower that
have previously been rescinded or terminated shall immediately and automatically
be reinstated, and all such Franchise Documents shall remain in full force and
effect at all times until (x) the Servicer has been paid in full with respect to
such Franchisee Loan Indebtedness and all commitments of the Servicer to make
additional advances to such Franchisee Borrower have been terminated or (y) the
Servicer has otherwise, in its opinion, exhausted all rights and remedies
against the Franchisee Borrower and has terminated all commitments to such
Franchisee Borrower; provided, further, however, that the Parent Guarantor may
continue to enforce the proper use of the “Ruby Tuesday” servicemark (or other
trademark or servicemark used in the operation of the store) and the maintenance
of required systems and standards, in each case as required by the Franchisee
Documents, so long as the remedy the Parent Guarantor uses to enforce such
compliance is not termination of the “Ruby Tuesday” franchise held by such
Franchisee Borrower.


(d)           On the date that the Parent Guarantor is required to purchase any
Franchisee Loan with respect to which a Franchisee Loan Default has occurred
pursuant to Section 3.15(b) of the Credit Agreement, one of the following must
have occurred: (i) the Parent Guarantor shall have purchased such Franchisee
Loan and assumed the related Franchisee Loan Commitment from the Servicer by
paying the Servicer an amount equal to the Franchisee Loan Indebtedness with
respect to such Franchisee Loan, (ii) the Parent Guarantor have acquired one
hundred percent (100%) of the Franchisee Borrower that owes such Franchisee Loan
or (iii) the Parent Guarantor and a new Franchisee have acquired one hundred
percent (100%) of the Franchisee Borrower that owes such Franchisee
Loan.  Notwithstanding anything set forth in clause (i) of the foregoing
sentence, the Parent Guarantor shall not be required to repurchase such
Franchisee Loan to the extent the Parent Guarantor would be required to repay
any Franchisee Loan Indebtedness with respect to any such Franchisee Loan beyond
the amounts set forth in Section 2; provided, however, that to the extent that
the Parent Guarantor is not obligated to repay all Franchisee Loan Indebtedness
with respect to such Franchisee Loan pursuant to Section 2, the Parent Guarantor
agrees that it will not amend, modify, rescind or terminate any Franchise
Documents with any Franchisee Borrower that owes such Franchisee Loan or related
Franchisee
 
 
 

--------------------------------------------------------------------------------

 
 Letter of Credit Obligations to the Servicer, without the consent of the
Servicer, and (y) all such Franchise Documents shall remain in full force and
effect at all times until the Servicer has been paid in full with respect to
such Franchisee Loan Indebtedness and all commitments of the Servicer to make
additional advances to such Franchisee Borrower have been terminated; provided,
further, however, that the Parent Guarantor may continue to enforce the proper
use of the “Ruby Tuesday” servicemark (or other trademark or servicemark used in
the operation of the store) and the maintenance of required systems and
standards, in each case as required by the Franchisee Documents, so long as the
remedy the Parent Guarantor uses to enforce such compliance is not termination
of the “Ruby Tuesday” franchise held by such Franchisee Borrower.


(e)           To the extent that the Parent Guarantor makes any payments on
Franchisee Loans owed by Franchisee Borrowers that are wholly owned by the
Parent Guarantor, such payments shall not constitute Franchisee Guaranty
Payments made against Franchisee Loans in the Limited Guaranty Pool.


(f)           In the event that the Servicer receives payment in full of the
Franchisee Loan Indebtedness from the Parent Guarantor, the Servicer agrees that
on behalf of the Lenders under the Credit Agreement, the Servicer shall assign
to the Parent Guarantor all of its right, title and interest in and to the
Franchisee Loan Documents related to such Franchisee Loan which has been paid in
full by the Parent Guarantor, including any Franchisee Collateral Documents,
within five (5) days of such payment by the Parent Guarantor.


SECTION 4.                      Continuing Guaranty.


The obligations of the Parent Guarantor pursuant to this Agreement constitute a
guarantee which is continuing in nature and shall be effective with respect to
the full amount outstanding under all Franchisee Facility Guaranteed
Obligations, now existing or hereafter made or extended, regardless of the
amount, subject only to the limitations set forth in the preceding Section 2 and
Section 3.


SECTION 5.                      Waivers.


The Parent Guarantor hereby waives notice of the Servicer’s and each Lender’s
acceptance of this Agreement and the creation, extension or renewal of any
Franchisee Loans or other Franchisee Facility Guaranteed Obligations.  The
Parent Guarantor hereby consents and agrees that, at any time or times, without
notice to or further approval from the Parent Guarantor, and without in any way
affecting the obligations of the Parent Guarantor hereunder, the Servicer and
the Lenders may, with or without consideration (i) release, compromise with, or
agree not to sue, in whole or in part, any Franchisee Borrower or any other
obligor, guarantor, endorser or surety on any Franchisee Loans or any other
Franchisee Facility Guaranteed Obligations, (ii) renew, extend, accelerate, or
increase or decrease the principal amount of any Franchisee Loans or other
Franchisee Facility Guaranteed Obligations, either in whole or in part, (iii)
amend, waive, or otherwise modify any of the terms of any Franchisee Loans or
other Franchisee Facility Guaranteed Obligations or of any mortgage, deed of
trust, security agreement, or other undertaking of any of the Franchisee
Borrowers or any other obligor, endorser, guarantor or surety in connection with
any Franchisee Loans or other Franchisee Facility Guaranteed Obligations, and
(iv) apply any payment received from Franchisee Borrowers or from any other
 
 
 

--------------------------------------------------------------------------------

 
obligor, guarantor, endorser or surety on the Franchisee Loans or other
Franchisee Facility Guaranteed Obligations to any of the liabilities of the
Franchisee Borrowers or of such other obligor, guarantor, endorser, or surety
which the Servicer may choose; provided, however, that during the Franchisee
Loan Response Period and the Franchisee Loan Standstill Period, the Servicer and
the Lenders shall not intentionally take any of the actions set forth in clause
(i) through (iv) above.


SECTION 6.                      Additional Actions.


The Parent Guarantor hereby consents and agrees that the Servicer may at any
time or times, either with or without consideration, surrender, release or
receive any property or other Franchisee Collateral of any kind or nature
whatsoever held by it or for its account securing any Franchisee Loans or other
Franchisee Facility Guaranteed Obligations, or substitute any Franchisee
Collateral so held by Servicer for other Franchisee Collateral of like or
different kind, without notice to or further consent from the Parent Guarantor,
and such surrender, receipt, release or substitution shall not in any way affect
the obligations of the Parent Guarantor hereunder; provided, however, that
during the Franchisee Loan Response Period and the Franchisee Loan Standstill
Period, the Servicer and the Lenders shall not intentionally take any of the
actions described above.  The Servicer shall have full authority to adjust,
compromise, and receive less than the amount due upon any such Franchisee
Collateral, and may enter into any accord and satisfaction agreement with
respect to the same as the Servicer may deem advisable without affecting the
obligations of the Parent Guarantor hereunder.  The Servicer shall be under no
duty to undertake to collect upon such Franchisee Collateral or any part
thereof, and the Parent Guarantor’s obligations hereunder shall not be affected
by the Servicer’s alleged negligence or mistake in judgment in handling,
disposing of, obtaining, or failing to collect upon or perfect a security
interest in, any such Franchisee Collateral.


SECTION 7.                      Additional Waivers.


The Parent Guarantor hereby waives presentment, demand, protest, and notice of
dishonor of any of the liabilities guaranteed hereby.  Neither the Servicer nor
any Lender shall have any duty or obligation (i) to proceed or exhaust any
remedy against any Franchisee Borrower, any other obligor, guarantor, endorser,
or surety on any Franchisee Loans or other Franchisee Facility Guaranteed
Obligations, or any other security held by the Servicer or any Lender for any
Franchisee Loans or other Franchisee Facility Guaranteed Obligations, or (ii) to
give any notice whatsoever (except as expressly provided herein of in the
Franchisee Loan Documents) to the Franchisee Borrowers, the Parent Guarantor, or
any other obligor, guarantor, endorser, or surety on any Franchisee Loans or
other Franchisee Facility Guaranteed Obligations, before bringing suit,
exercising rights to any such security or instituting proceedings of any kind
against the Parent Guarantor, any Franchisee Borrower, or any of them, and the
Parent Guarantor hereby waives any requirement for such actions by the Servicer
or any Lender.  Upon default by any Franchisee Borrower and the Servicer’s
demand to the Parent Guarantor hereunder, the Parent Guarantor shall be held and
bound to the Servicer and each Lender directly as principal debtors in respect
of the payment of the amounts hereby guaranteed, such liability of the Parent
Guarantor being joint and several with each Franchisee Borrower and all other
obligors, guarantors, endorsers and sureties on the Franchisee Loans or other
Franchisee Facility Guaranteed Obligations.


 
 

--------------------------------------------------------------------------------

 
SECTION 8.                      Postponement of Obligations.


Until the Franchisee Loans and other Franchisee Facility Guaranteed Obligations
of any Franchisee Borrower to the Servicer and the Lenders have been paid in
full (i) all present and future indebtedness of such Franchisee Borrower to the
Parent Guarantor is hereby postponed to the present and future indebtedness of
such Franchisee Borrower to the Servicer and each Lender, and all monies
received from such Franchisee Borrower or for its account by the Parent
Guarantor with respect to such indebtedness shall be received in trust for the
Servicer and the Lenders, and promptly upon receipt, shall be paid over to the
Servicer for distribution to the Lenders in accordance herewith until such
Franchisee Borrower’s indebtedness to the Servicer and the Lenders is fully paid
and satisfied, all without prejudice to and without in any way affecting the
obligations of the Parent Guarantor hereunder; provided that unless and until
the occurrence of a Franchisee Loan Default or Franchisee Loan Payment Default,
the Parent Guarantor may accept and retain any payments made by any Franchisee
Borrower to the Parent Guarantor in the ordinary course of business, and (ii)
the Parent Guarantor shall not have any rights of subrogation or otherwise to
participate in any security held by the Servicer for any Franchisee Loan to such
Franchisee Borrower or any other Franchisee Facility Guaranteed Obligations
arising therefrom, and the Parent Guarantor hereby waives such rights until such
time as such Franchisee Loan and other Franchisee Facility Guaranteed
Obligations have been paid in full to the Servicer and each Lender (whether by
repurchase by the Parent Guarantor, pursuant to this Agreement or otherwise).


SECTION 9.                      Effect on Additional Guaranties.


The obligations of the Parent Guarantor pursuant to this Agreement are in
addition to, and are not intended to supersede or be a substitute for any other
guarantee, suretyship agreement, or instrument which the Servicer may hold in
connection with any Franchisee Loans or other Franchisee Facility Guaranteed
Obligations.


SECTION 10.                                Reliance on Guaranty and Purchase
Obligation; Disclaimer of Liability.


The Parent Guarantor expressly acknowledges and agrees that each of the Servicer
and the Lenders, in making its credit decision with regard to the funding of the
Franchisee Loans, will rely solely upon the guaranty and purchase obligation of
the Parent Guarantor set forth above and that neither the Servicer nor any
Lender is under any obligation or duty to perform any credit analysis or
investigation with regard to the creditworthiness of any Franchisee
Borrower.  In addition, the Servicer expressly disclaims any responsibility or
liability for the authenticity of signatures on any of the Franchisee Loan
Documents (other than the Servicer’s), the authority of the Persons executing
the Franchisee Loan Documents (other than the Servicer) or the enforceability or
compliance with laws of any of the Franchisee Loan Documents.


THE PARENT GUARANTOR EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE PARENT
GUARANTOR’S OBLIGATIONS TO PURCHASE FRANCHISEE LOANS UNDER THE CREDIT AGREEMENT
AND THIS AGREEMENT ARE ABSOLUTE AND UNCONDITIONAL.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, THE PARENT GUARANTOR’S OBLIGATION SHALL NOT BE
AFFECTED BY THE EXISTENCE OF ANY DEFAULT BY ANY FRANCHISEE BORROWER UNDER THE
APPLICABLE FRANCHISEE LOAN DOCUMENTS, ANY EXCHANGE, RELEASE
 
 
 

--------------------------------------------------------------------------------

 
 OR NONPERFECTION OF ANY LIEN WITH RESPECT TO ANY FRANCHISEE COLLATERAL SECURING
PAYMENT OF ANY FRANCHISEE LOAN, THE SUBSTITUTION OR RELEASE OF ANY ENTITY
PRIMARILY OR SECONDARILY LIABLE FOR ANY FRANCHISEE LOAN, ANY LACK OF
ENFORCEABILITY OF ANY FRANCHISEE LOAN DOCUMENT, ANY LAW, REGULATION, OR ORDER OF
ANY JURISDICTION AFFECTING ANY FRANCHISEE LOAN OR FRANCHISEE LOAN DOCUMENT OR
THE RIGHTS OF THE HOLDER THEREOF, ANY CHANGE IN THE CONDITION OR PROSPECTS OF
THE FRANCHISEE BORROWER, INCLUDING WITHOUT LIMITATION, INSOLVENCY, BANKRUPTCY,
REORGANIZATION OR SIMILAR PROCEEDING, OR ANY OTHER CIRCUMSTANCE WHICH MIGHT, BUT
FOR THE PROVISIONS OF THIS PARAGRAPH, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE
OF THE PARENT GUARANTOR’S OBLIGATIONS HEREUNDER.  THE PARENT GUARANTOR’S
OBLIGATIONS HEREUNDER SHALL NOT BE AFFECTED BY ANY SET-OFF OR CLAIM WHICH IT
MIGHT HAVE AGAINST THE SERVICER OR ANY LENDER, WHETHER ARISING OUT OF THIS
AGREEMENT OR OTHERWISE.


SECTION 11.                                Reinstatement of Obligations. The
obligations of the Parent Guarantor pursuant to the Loan Documents shall
continue to be effective or be reinstated, as the case may be, if at any time
payment or any part thereof, of principal of, interest on or any other amount
with respect to any Franchisee Loan or any obligation of the Parent Guarantor
pursuant to the Loan Documents is rescinded or must otherwise be restored by the
Servicer or any Lender upon the bankruptcy or reorganization of the Parent
Guarantor, any Franchisee Borrower or any guarantor or otherwise.


SECTION 12.                                Right to Bring Separate
Action. Nothing contained in this Agreement shall be construed to affect any
other right that the Parent Guarantor may otherwise have under the Credit
Agreement, or any Loan Document, at law or in equity to institute an action or
assert a claim against the Servicer or any Lender  based upon a breach of the
Servicer’s or such Lender’s obligations set forth in the Loan Documents or to
assert a compulsory counterclaim with respect thereto and any waiver of notice
or other matter set forth in this Agreement shall not affect the Parent
Guarantor’s right to seek damages arising from the failure of the Servicer to
give such notice otherwise required by the terms of the Loan Documents.


SECTION 13.  Information.  The Parent Guarantor assumes all responsibility for
being and keeping itself informed of the Franchisee Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Franchisee Facility Guaranteed Obligations and the nature,
scope and extent of the risks that the Parent Guarantor assumes and incurs
hereunder, and agrees that none of the Servicer or the Lenders will have any
duty to advise the Parent Guarantor of information known to it or any of them
regarding such circumstances or risks.


SECTION 14.  Termination.  The guaranties made hereunder (a) shall terminate
when all the Franchisee Facility Guaranteed Obligations have been paid in full
in cash and the Lenders have no further commitment to lend under the Credit
Agreement or Franchisee Loan Documents, the Franchisee LC Exposure has been
reduced to zero and the Servicer has no further obligation to issue Franchisee
Letters of Credit and (b) shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Obligation
is rescinded or must otherwise be restored by any Lender or the Parent Guarantor
upon the bankruptcy or
 
 
 

--------------------------------------------------------------------------------

 
reorganization of the Parent Guarantor, any Franchisee Borrower or
otherwise.  In connection with the foregoing, the Servicer and the
Administrative Agent shall execute and deliver to the Parent Guarantor or the
Parent Guarantor’s designee, at the Parent Guarantor’s expense, any documents or
instruments which the Parent Guarantor shall reasonably request from time to
time to evidence such termination and release.


SECTION 15.  Binding Effect; Several Agreement; Assignments.  Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Parent Guarantor that are
contained in this Agreement shall bind and inure to the benefit of each party
hereto and their respective successors and assigns.  This Agreement shall become
effective as to the Parent Guarantor when a counterpart hereof executed on
behalf of such Parent Guarantor shall have been delivered to the Servicer, and a
counterpart hereof shall have been executed on behalf of the Servicer and the
Administrative Agent, and thereafter shall be binding upon the Parent Guarantor,
the Administrative Agent and the Servicer and their respective successors and
assigns, and shall inure to the benefit of such Parent Guarantor, the
Administrative Agent, the Servicer and the Lenders, and their respective
successors and assigns, except that the Parent Guarantor shall not have the
right to assign its rights or obligations hereunder or any interest herein (and
any such attempted assignment shall be void).


SECTION 16.  Waivers; Amendment.  (a) No failure or delay of the Servicer or the
Administrative Agent in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Servicer and the
Administrative Agent hereunder and of the Lenders under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Parent Guarantor therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
and consent shall be effective only in the specific instance and for the purpose
for which given.  No notice or demand on the Parent Guarantor in any case shall
entitle the Parent Guarantor to any other or further notice in similar or other
circumstances.


(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to a written agreement entered into between
the Parent Guarantor, the Administrative Agent and the Servicer, with the prior
written consent of the Required Lenders (except as otherwise provided in the
Credit Agreement).


SECTION 17.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAW
PRINCIPLES THEREOF) OF THE STATE OF GEORGIA.


SECTION 18.  Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 11.1 of the Credit Agreement.


SECTION 19.  Survival of Agreement; Severability.


 
 

--------------------------------------------------------------------------------

 
(a)           All covenants, agreements, representations and warranties made by
the Parent Guarantor herein and in the certificates or other instruments
prepared or delivered in connection with or pursuant to this Agreement, the
other Loan Documents or the Franchisee Loan Documents shall be considered to
have been relied upon by the Servicer, the Administrative Agent and the Lenders
and shall survive the making by the Servicer on behalf of the Lenders of the
Franchisee Loans and the issuance by the Servicer of the Franchisee Letters of
Credit regardless of any investigation made by any of them or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Franchisee Loan or any other fee or amount payable under
the Credit Agreement, any other Loan Document or any Franchisee Loan Document is
outstanding and unpaid or the Franchisee LC Exposure does not equal zero and as
long as the Commitments have not been terminated.


(b)           In the event one or more of the provisions contained in the Credit
Agreement or in any other Loan Document or in any Franchisee Loan Document
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction).  The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.


SECTION 20.  Counterparts.  This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract (subject to Section 15), and shall become
effective as provided in Section 15.  Delivery of an executed signature page to
this Agreement by facsimile transmission shall be as effective as delivery of a
manually executed counterpart of this Agreement.


SECTION 21.  Rules of Interpretation.  The rules of interpretation specified in
Section 1.4 of the Credit Agreement shall be applicable to this Agreement.


SECTION 22.  Jurisdiction; Consent to Service of Process.


(a)           The Parent Guarantor hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
Georgia State court or Federal court of the United States of America sitting in
Atlanta, Georgia, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents or any Franchisee Loan Document, or for recognition or enforcement of
any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Georgia State court or, to the
extent permitted by law, in such Federal court.  Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Servicer, the Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or the other Loan Documents or the Franchisee Loan Documents against
the Parent Guarantor or its properties in the courts of any jurisdiction.


 
 

--------------------------------------------------------------------------------

 
(b)           The Parent Guarantor hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents or the Franchisee Loan Documents in any Georgia State or Federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.


(c)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 18.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.


SECTION 23.  Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE
FRANCHISEE LOAN DOCUMENTS.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS AND THE FRANCHISEE LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 23.


SECTION 24.  Waiver of Certain Damages.  To the extent permitted by applicable
law, the Parent Guarantor shall not assert, and the Parent Guarantor hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to actual or
direct damages) arising out of, in connection with or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the transactions
contemplated therein, any Franchisee Loan, any Franchisee Letter of Credit or
the use of proceeds thereof.


SECTION 25.  Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the Servicer and the Issuing Bank are hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other Indebtedness at any time owing
by such Lender, the Servicer or the Issuing Bank to or for the credit or the
account of the Parent Guarantor against any or all the Franchisee Facility
Guaranteed Obligations of the Parent Guarantor now or hereafter existing under
this Agreement and the other Loan Documents or the Franchisee Loan Documents
held by such Lender or the Servicer or the Issuing Bank, irrespective of whether
or not such Person shall have made any demand under this Agreement or any other
Loan Document or the Franchisee Loan Documents and although such Franchisee
Facility Guaranteed Obligations may be unmatured.  The rights of each Lender,
the Servicer and the Issuing Bank under this Section 25 are in addition to other
rights and remedies (including other rights of setoff) which such Lender, the
Servicer or the Issuing Bank, as the case may be, may have.


 
 

--------------------------------------------------------------------------------

 
SECTION 26.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Parent Guarantor
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) the credit facility provided for under the Credit Agreement and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document or Franchisee Loan Document) are an arm’s-length commercial transaction
between each Franchisee Borrower, the Loan Parties and their respective
Affiliates, on the one hand, and the Administrative Agent, the Servicer and the
Arranger, on the other hand, and each Loan Party and each Franchisee Borrower is
capable of evaluating and understanding and understands and accepts the terms,
risks and conditions of the transactions contemplated hereby and by the other
Loan Documents and Franchisee Loan Documents (including any amendment, waiver or
other modification hereof or thereof); (ii) in connection with the process
leading to such transaction, the Administrative Agent, the Servicer and the
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for any Loan Party, any Franchisee
Borrower or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Servicer nor the Arranger has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of any Loan Party nor any Franchisee Borrower
with respect to any of the transactions contemplated hereby or the process
leading thereto, including with respect to any amendment, waiver or other
modification hereof or of any other Loan Document or any Franchisee Loan
Document (irrespective of whether the Administrative Agent, the Servicer or the
Arranger has advised or is currently advising any Loan Party, any Franchisee
Borrower or any of their respective Affiliates on other matters) and neither the
Administrative Agent, the Servicer nor the Arranger has any obligation to any
Loan Party or any Franchisee Borrower or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents and in the Franchisee
Loan Documents; (iv) the Administrative Agent, the Servicer and the Arranger and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of any Loan Party or any Franchisee
Borrower and their respective Affiliates, and neither the Administrative
Agent,  the Servicer nor the Arranger has any obligation to disclose any of such
interests by virtue of any advisory, agency or fiduciary relationship; and (v)
the Administrative Agent, the Servicer and the Arranger have not provided and
will not provide any legal, accounting, regulatory or tax advice with respect to
any of the transactions contemplated hereby (including any amendment, waiver or
other modification hereof or of any other Loan Document or of any Franchisee
Loan Document) and each Loan Party and each Franchisee Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate.  The Parent Guarantor hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent, the Servicer or the Arranger with respect to any breach or
alleged breach of agency or fiduciary duty.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


RUBY TUESDAY, INC.


By:  _______________                                                    
Name:
Title:


BANK OF AMERICA, N.A., as
Administrative Agent and Servicer


By:  _______________                                                      
Name:
Title:







CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF FRANCHISEE LOAN AGREEMENT




THIS FRANCHISEE LOAN AGREEMENT dated as of_________ ____, 20___, is made between
_____________________, a __________________________ (“Borrower”) and BANK OF
AMERICA, N.A. (“Bank”), a national banking association having its principal
office in Charlotte, North Carolina.


W I T N E S S E T H:


WHEREAS, Borrower engages in the business of owning and operating one or more
restaurants under the name “Ruby Tuesday” pursuant to a franchise agreement with
Ruby Tuesday, Inc., a Georgia corporation (“Sponsor”);


WHEREAS, Borrower has requested and Bank has agreed to extend credit in the form
of loans and letters of credit to Borrower to provide working capital for use in
connection with its Ruby Tuesday franchise; and


WHEREAS, Borrower and Bank wish to enter into this Agreement to set forth the
terms and conditions of Bank’s extension of credit to Borrower;


NOW THEREFORE, upon the terms and conditions hereinafter stated, and in
consideration of the mutual premises set forth above and other adequate
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:




SECTION 1. DEFINITIONS AND RULES OF CONSTRUCTION.


1.1 As used in this Agreement, the following terms shall have the meanings set
forth below (terms defined in the singular to have the same meaning when used in
the plural and vice versa):


“Advance” shall mean an advance of funds by Bank on behalf of Borrower pursuant
to the Master Note executed by Borrower.


“Agreement” means this Franchisee Loan Agreement and all exhibits, riders and
schedules at any time executed by the parties and made a part hereof by
reference, either as originally executed or as hereafter amended, modified or
supplemented from time to time.


“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, covenant or Loan Documents in question, including, without
limitation, all applicable law and equitable principles; all provisions of all
applicable state and federal
 
 
 

--------------------------------------------------------------------------------

 
constitutions, statutes, rules, regulations and orders of governmental bodies;
and all orders, judgments and decrees of all courts and arbitrators.


“Books and Records” means all of Borrower’s books and records evidencing or
relating to its business, financial condition or any Collateral, including but
not limited to, ledgers, invoices, purchase orders, financial statements,
computer tapes and disks.


“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in Charlotte, North Carolina are authorized by law to
close.


“Closing Date” means the date upon which the initial Advance with respect to the
Loan is funded.


“Closing Fee” shall have the meaning set forth in Section 2.5.


“Collateral” means any assets of the Borrower in which a Lien is granted to the
Bank to secure the Loan Indebtedness.


“Collateral Agreement” means any security agreement, mortgage, deed to secure
debt, deed of trust or other similar document granting a Lien on Borrower’s
assets to the Bank to secure the Loan Indebtedness.


“Credit Agreement” means that certain Revolving Credit Agreement dated as of
December 1, 2010 by and among the Sponsor, as borrower, certain financial
institutions from time to time party thereto, as lenders, and Bank of America,
N.A. as servicer and agent for the lenders, as amended or modified from time to
time.


“Debt” shall mean, without duplication, (i) indebtedness for borrowed money or
for the deferred purchase price of property or services (other than trade
accounts payable on customary terms in the ordinary course of business), (ii)
financial obligations evidenced by bonds, debentures, notes or other similar
instruments, (iii) financial obligations as lessee under leases which shall have
been or should be, in accordance with GAAP, recorded as capital leases, and (iv)
obligations under direct or indirect guaranties in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or financial
obligations of others of the kinds referred to in clauses (i) through (iii)
above.


“Debt Service” means, for any period, the sum of (A) interest expense paid in
cash during such period plus (B) scheduled amortization of all Debt (excluding
Debt of the type described in clause (iv) of the definition of “Debt”) for such
period, in each case measured for Borrower and its subsidiaries on a
consolidated basis in accordance with GAAP.


“Default Condition” means the occurrence of any event which, after satisfaction
of any requirement for the giving of notice or the lapse of time, or both, would
become an Event of Default.


 
 

--------------------------------------------------------------------------------

 
“Default Rate” means the annual percentage interest rate applied to the
principal of the Loan not paid when due under the terms of the applicable Loan
Documents, which rate shall equal the sum of Prime Rate plus an additional
______ percent ( ___ %) per annum.


“EBITDAR” means, for any period, (1) net income (loss) for such period, plus,
(2) to the extent subtracted in determining such net income (loss), (a) interest
expense for such period, (b) tax expense for such period, (c) depreciation,
amortization and other non-cash charges for such period, (d) Rents for such
period, (e) Non-recurring Expenses for such period, and (f) Excluded Management
Salary for such period, if any, minus (3) Non-recurring Income for such period
to the extent included in such net income (loss), in each case measured for
Borrower and its Subsidiaries on a consolidated basis.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Event of Default” shall have the meaning given to such term in Section 7
hereof.


“Excluded Management Salary” shall mean, for any period, (1) two-thirds of the
salary and expenses paid to the Franchisee Partner of the Borrower during any
period that the Borrower has only one Qualified Store and (2) one-third of the
salary and expenses paid to the Franchisee Partner of the Borrower during any
period that the Borrower has only two Qualified Stores.


“Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio of (i)
EBITDAR to (ii) the sum of (A) Debt Service plus (B) Rents, in each case for the
immediately preceding four fiscal quarters ended on or closest to such date;
provided, however, that Sponsor may elect to exclude from the calculation of the
Fixed Charge Coverage Ratio the EBITDAR, the Debt Service and the Rents incurred
by Borrower and its subsidiaries that are attributable to any stores that are
not Qualified Stores; provided, further, however, that if the Sponsor at any
time includes any store that is not a Qualified Store in the calculation of the
Fixed Charge Coverage Ratio, such store shall thereafter be included in all
subsequent calculations of the Fixed Charge Coverage Ratio.


“Floating Rate” means a rate of interest per annum equal to the Prime Rate plus
an additional _____ percent ( ___%) per annum, such rate to change as and when
the Prime Rate changes.


“Franchise Documents” means, collectively, (i) the participation and operating
agreements for any Borrower that is a limited liability company or the limited
partnership agreement for any Borrower that is a ‘limited partnership and (ii)
the written agreements between Sponsor and Borrower whereby Borrower is
authorized to establish one or more “Ruby Tuesday” franchises, including,
without limitation the Ruby Tuesday, Inc. Operating Agreements between Sponsor
and a Borrower and each other operating agreement and development agreement
related to each franchise location, all as amended or modified from time to
time.


“Franchisee Partner” means, collectively, the Person other than the Sponsor that
owns an equity interest in the Borrower and any Person who directly or
indirectly owns or controls such  Person.


 
 

--------------------------------------------------------------------------------

 
“GAAP” means generally accepted accounting principles in the United States,
consistently applied.


“Guarantor” means each Person who now or hereafter guarantees payment of the
whole or any part of the Loan Indebtedness.


“Guaranty” means any guaranty executed by each of the partners, shareholders,
member and where not prohibited by law, the spouses of such persons, of
Borrower, or such other Persons as may be required by the Bank, in favor of the
Bank with respect to the obligations of Borrower with respect to the Loan in the
form provided by the Bank, as the same may be amended, restated or supplemented
from time to time.


“Letter of Credit” shall have the meaning set forth in Section 2.8 hereof.


“Letter of Credit Fee” shall have the meaning set forth in Section 2.6(a)
hereof.


“Letter of Credit Obligations” means the total face amount of all outstanding
Letters of Credit hereunder plus, without duplication, the aggregate amount of
all draws on Letters of Credit which have not been reimbursed by Borrower,
whether with Advances or otherwise.


“Lien” means any interest in property securing an obligation, whether such
interest is based on the common law, statute or contract, including, without
limitation, a security interest, lien or security title arising from a security
agreement, mortgage, security deed, trust deed, pledge or condition sale, or a
lease, consignment or bailment for security purposes.


“Loan” means, as of any date of determination, the aggregate amount of Advances
outstanding pursuant to the Loan Commitment from the Bank to Borrower
established pursuant to Section 2 hereof.


“Loan Commitment” means the committed amount of the loan facility established by
the Bank in favor of Borrower in the amount not exceeding, and upon the terms
described in, this Agreement.


“Loan Documents” means this Agreement, the Master Note, the Collateral
Agreements, any other documents relating to the Loan delivered by Borrower or
any guarantor or surety thereof to the Bank and any amendments thereto.


“Loan Indebtedness” means all amounts due and payable by Borrower under the
terms of the Loan Documents with respect to the Loan Commitment and the Advances
made thereunder, and Letters of Credit issued hereunder, including, without
limitation, Letter of Credit Obligations, outstanding principal, accrued
interest, fees, any late charges, and all reasonable costs and expenses of any
legal proceeding brought by the Bank to collect any of the foregoing (including
without limitation, reasonable attorneys’ fees actually incurred).


 
 

--------------------------------------------------------------------------------

 
“Loan Term” shall mean the period commencing on the date hereof and ending on
the Maturity Date.


“Master Note” means the note of Borrower, substantially in the form attached
hereto as Exhibit A, setting forth the obligation of Borrower to repay the Loan.


“Maturity Date” shall have the meaning set forth in Section 2.3 hereto.


“Non-recurring Expenses” shall mean, for any period, all expenses of the
Borrower and its Subsidiaries for such period that are extraordinary and
generally not reflected in any prior        period or reasonably anticipated to
be incurred in any subsequent period.


“Non-recurring Income” shall mean, for any period, all income of the Borrower
and its Subsidiaries for such period that is extraordinary and generally not
reflected in any prior period or reasonably anticipated to be incurred in any
subsequent period.


“Payment Date” means with respect to the Loan, the last Business Day of each
calendar month.


“Permitted Liens” means (i) Liens in favor of Bank or Sponsor, (ii) Liens for
taxes not yet due or payable, (iii) statutory Liens securing the claims of
materialmen, mechanics, carriers and landlords for labor, materials, supplies or
rentals incurred in the ordinary course of Borrower’s business, but only if
payment thereof is not at the time required and such Liens are at all times
junior in priority to the Liens in favor of Bank, (iv) Liens created (whether in
the past or in the future) in favor of lenders loaning money to Borrower in
connection with (y) the acquisition from Sponsor (or its successors, assigns or
affiliates) of existing Ruby Tuesday restaurants, or (z) the development and/or
construction or permanent financing of Ruby Tuesday restaurants developed and
operated pursuant to any Franchise Document between Borrower, as franchisee, and
the Sponsor (or its successors, assigns or affiliates) as franchisor, (v) Liens
shown on Exhibit B (if any), and (vi) Liens hereafter consented to by Bank in
writing.


“Person” means a corporation, an association, partnership, an organization, a
business, a       business trust, a limited liability company, an individual, a
government or political subdivision thereof or a governmental agency.


“Prime Rate” means the per annum rate of interest designated from time to time
by the Bank to be its prime rate, with any change in the rate of interest
resulting from a change in the Prime Rate to be effective as of the opening of
business of the Bank on the day of such change.  The prime rate is one of
several reference rates used by the Bank and the Bank makes loans at rates both
higher and lower than the Prime Rate.


“Qualified Store” shall mean any store that has been open for at least twelve
months and was not acquired by Borrower from the Sponsor during the last twelve
months.


“Rents” means, for any period, the aggregate amount of all required lease and
rent payments for which the Borrower and its subsidiaries are directly or
indirectly liable (as lessee or
 
 
 

--------------------------------------------------------------------------------

 
as guarantor or other surety) under all operating leases in effect at any time
during such period, determined on a consolidated basis in accordance with GAAP.


“Request for Advance” means a request for an Advance in the form attached hereto
as Exhibit B.


“Solvent” means, as to any Person, such Person (i) is able to pay, and does pay,
its debts as they mature and (ii) has a positive tangible net worth determined
in accordance with GAAP.


“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by Borrower.


1.2           Accounting terms used in this Agreement such as “net income
(loss)”, “interest expense”, “tax expense”, “amortization,” “depreciation,” and
“tangible net worth” shall have the meaning normally given them by, and shall be
calculated (both as to amounts and classification of items) in accordance with,
GAAP. Any pronoun used herein shall be deemed to cover all genders. All
references to statutes and related regulations shall include any amendments of
same and any successor statutes and regulations, and all references to any
instruments or agreements, including, without limitation, references to any of
the Loan Documents, shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.


SECTION 2. LOAN COMMITMENT; MASTER NOTE.


2.1           Establishment of Loan Commitment.  (a) Bank hereby establishes
until the Maturity Date (as hereinafter defined), a line of credit in favor of
Borrower in an amount equal to [$100,000 to $5,000,000] in aggregate principal
amount at any one time outstanding (the “Loan Commitment”), as reduced by the
aggregate amount of Letter of Credit Obligations from time to time outstanding.
Within the limits of the Loan Commitment, the Borrower may borrow, repay and
re-borrow; provided, however, that the Borrower may neither borrow nor re-borrow
should there exist a Default Condition or an Event of Default.


2.2           Advances.  Borrower may request Advances pursuant to the Loan
Commitment by submitting a Request for Advance to the Bank, with a copy to
Sponsor, on the Business Day prior to the date of the requested Advance (which
shall be a Business Day). Each Advance shall be in a minimum amount of (i)
$10,000 for Loans in the amount of $100,000 to $250,000 and in integral
multiples of $1,000 and (ii) $25,000 for Loans in the amount of $250,001 to
$5,000,000 and in integral multiples of $1,000. Borrower may not request more
than four (4) Advances in any calendar month. The Borrower may not request
Advances if as a result thereof, the amount of the Loan would exceed the amount
of the Loan Commitment. Borrower hereby irrevocably appoints the Sponsor as the
sole Person authorized to execute and deliver a Request for Advance hereunder to
the Bank. In furtherance of the foregoing, Borrower hereby makes, constitutes
and appoints Sponsor, and its agents and designees, the true and lawful agents
and attorneys-in-fact of Borrower, with full power of substitution, to endorse
its name and take all actions necessary to
 
 
 

--------------------------------------------------------------------------------

 
request Advances hereunder and issue all Requests for Advances. The powers
granted herein are coupled with an interest and shall be irrevocable during the
term hereof.


2.3           Master Note; Repayment.  The Loan Commitment and the Advances
outstanding thereunder shall be evidenced by a note executed by Borrower in
favor of Bank, substantially in the form of Exhibit A attached hereto (the
“Master Note”). The Master Note shall be dated as of the date hereof and shall
be payable to the order of Bank in the stated principal amount of the Loan
Commitment. All amounts outstanding pursuant to the Master Note shall mature on
the date (the “Maturity Date”) that is earlier of (i) the occurrence of an Event
of Default in consequence of which Bank elects to accelerate the maturity and
payment of the Loan Indebtedness or (ii) the Revolving Commitment Termination
Date (as defined in the Credit Agreement), at which time all of the Loan
Indebtedness shall be due and payable in full. All payments of principal of, or
interest on, the Loan Documents and all other sums due under the terms of the
Loan and all payments with respect to Letter of Credit Obligations shall be made
in either (x) immediately available funds, or (y) checks or money orders made
payable to the Loan Operations section of the Bank at its principal office in
Charlotte, North Carolina in accordance with written instructions provided by
the Bank.


2.4           Interest.  (a) From and after the date hereof, interest shall
accrue on the unpaid principal amount of the Loan Indebtedness at the Floating
Rate. Interest shall be calculated daily and shall be computed on the basis of
actual days elapsed over the period of a 365-day year.  Interest shall be due
and payable on each Payment Date. After the occurrence of an Event of Default
and during the continuance thereof, the outstanding principal balance of the
Loan shall bear interest at the Default Rate.


(b)           In no contingency or event whatsoever shall the amount paid or
agreed to be paid to Bank for the use, forbearance or detention of money
advanced under this Agreement exceed the highest lawful rate permissible under
Applicable Law. It is the intent hereof that Borrower will not pay or contract
to pay, and that Bank not receive or contract to receive, directly or indirectly
in any manner whatsoever, interest in excess of that which may be charged to and
paid by Borrower under Applicable Law. All interest (and charges deemed
interest) paid or agreed to be paid to Bank shall, to the extent permitted by
Applicable Law, be amortized, pro rated, allocated and spread in equal parts
throughout the full term hereof until payment in full of the principal amount of
the Loan Indebtedness owing hereunder (including the period of any renewal or
extension hereof) so that interest on the principal amount of the Loan
Indebtedness outstanding hereunder for such full period will not exceed the
maximum amount permitted by Applicable Law.


2.5           Closing Fee.  On the Closing Date, the Borrower shall pay to the
Bank in immediately available funds a closing fee (the “Closing Fee”) equal to
the greater of (i) 0.10% of the Loan Commitment or (ii) $500.00. The Closing Fee
shall be fully earned and nonrefundable as of the Closing Date.


2.6           Letter of Credit Fees.  On each Payment Date which is the last day
of a calendar quarter, commencing on _____________ and continuing throughout the
Loan Term, the Borrower shall pay to the Bank, in arrears:


 
 

--------------------------------------------------------------------------------

 
(a)           A letter of credit fee (the “Letter of Credit Fee”) equal to
_____% per annum multiplied by the daily average Letter of Credit Obligations
outstanding hereunder, provided that, if the aggregate Letter of Credit Fees
payable by Borrower with respect to any Letter of Credit issued hereunder do not
exceed $1,000 per annum, the Borrower shall be required to, on the Payment Date
which next follows the annual anniversary of the issuance of such Letter of
Credit, make an additional payment equal to $1,000 minus the Letter of Credit
Fees payable with respect to such Letter of Credit during the preceding year.


(b)           The Letter of Credit Fee shall be calculated on the basis of the
actual number of days elapsed in 360-day year.


2.7           Loan Prepayment.  Borrower shall have the right to prepay the Loan
in whole or in part at any time and from time to time. Partial prepayments of
the Loan shall be in a minimum amount of $25,000.


2.8           Letters of Credit.  The Bank shall, from time to time upon request
of the Borrower prior to the Maturity Date, but subject to the terms and
conditions hereof, issue stand-by letters of credit in such form as requested by
the Borrower and approved by the Bank from time to time (the “Letters of
Credit”); provided, however, that the Borrower shall not be entitled to request
the issuance of any Letter of Credit if there exists a Default Condition or an
Event of Default; and further provided that (i) no Letter of Credit shall be
issued if, as a result of such issuance, the aggregate amount of outstanding
Letter of Credit Obligations would exceed the lesser of (x) $250,000 and (y) the
Loan Commitment; (ii) no Letter of Credit shall have a maturity date longer than
one year from the date of issuance unless the Bank, in its sole discretion has
agreed to a longer term; (iii) no Letter of Credit shall have a maturity date
later than ten days prior to the Maturity Date; (iv) the Borrower shall give the
Bank at least five (5) days prior written notice of each request for a Letter of
Credit, which notice shall include the amount of the requested Letter of Credit,
the name and address of the beneficiary and a precise written description of the
terms of such Letter of Credit, together with the documents described in the
next paragraph; and (v) no Letter of Credit shall be requested unless the face
amount of such Letter of Credit does not exceed the unused portion of the Loan
Commitment. Borrower hereby irrevocably appoints the Sponsor as the sole Person
authorized to execute and deliver a request for a Letter of Credit and
application required hereunder to the Bank. In furtherance of the foregoing,
Borrower hereby makes, constitutes and appoints Sponsor, and its agents and
designees, the true and lawful agents and attorneys-in-fact of Borrower, with
full power of substitution, to endorse its name and take all actions necessary
to request Letters of Credit hereunder and issue all requests for Letters of
Credit and to execute and deliver all applications and other documents in
connection therewith.  The powers granted herein are coupled with an interest
and shall be irrevocable during the term hereof.


In conjunction with any request for the issuance of a Letter of Credit, the
Borrower shall first deliver to Bank its form letter of credit application, duly
completed by a duly authorized officer of the Borrower. To the extent that such
letter of credit application’s terms are inconsistent with the terms of this
Agreement, this Agreement controls. Upon delivery to the
 
 
 

--------------------------------------------------------------------------------

 
 
 Bank of such letter of credit application and other documents, instruments, or
agreements which the Bank may require from time to time hereafter in connection
therewith, each in form and substance satisfactory to the Bank, subject to the
limitations set forth in this Section 2.8, the Bank shall issue a Letter of
Credit. Borrower understands and agrees that the Bank may refuse upon any
reasonable circumstances to issue any Letter of Credit. Upon issuance, a Letter
of Credit shall be deemed to be an utilization of the Loan Commitment. Upon any
draw upon a Letter of Credit issued hereunder, the Borrower shall immediately
reimburse the Bank for such drawn amount and, in the event that the Borrower
fails to reimburse such amount on the same Business Day, the Bank shall be
irrevocably authorized to draw such amount upon the Loan Commitment at which
point the amount drawn shall be an Advance for all purposes hereunder, including
without limitation, the accrual of interest. Upon the occurrence of any Event of
Default pursuant to this Agreement, the Bank may require the Borrower to
immediately deposit with the Bank cash collateral in the amount of all
outstanding Letter of Credit Obligations pursuant to this Agreement.


SECTION 3. CONDITIONS PRECEDENT.


Borrower shall deliver and Bank shall have received the following documents,
each in form and substance satisfactory to Bank, as conditions precedent of the
initial Advance comprising the Loan or the initial Letter of Credit issued
hereunder, as the case may be:


 
(a)
a validly executed copy of this Agreement;



 
(b)
the validly executed Master Note;



 
(c)
a validly executed copy of a Guaranty of each partner, member or majority
stockholder of Borrower, and to the extent not prohibited by Applicable Law, the
spouse of such Person;



 
(d)
a validly executed Collateral Agreement;



 
(e)
a validly executed Landlord’s Waiver for each location of Borrower where the
Collateral is located;



 
(f)
validly executed Uniform Commercial Code Financing Statements suitable to enable
Bank to perfect the security interest granted to it under the Collateral
Agreement;



 
(g)
evidence of Borrower’s good standing;



 
(h)
a validly executed Officer’s Certificate or such other evidence acceptable to
Bank evidencing Borrower’s authorization of the Loan and incumbency;



 
(i)
a Certificate of Insurance from an insurer acceptable to Bank naming the Bank as
loss payee/additional insured as follows:



 
 

--------------------------------------------------------------------------------

 
Bank of America, N.A.
[_________________]; and


 
(j)
a validly executed Request for Advance, or a request for issuance of a Letter of
Credit, as the case may be.



In addition, as conditions precedent of the initial Advance comprising the Loan
or the initial Letter of Credit issued hereunder, as the case may be, (i) the
Bank shall have satisfied itself that there are no Liens on any of the
Collateral, other than Permitted Liens, (ii) the Bank shall be satisfied that
all corporate or LLC proceedings necessary for the authorization of the Loan
Commitment and the execution, delivery and performance of the Loan Documents,
shall have been taken, (iii) the Bank shall have received any other documents
that it deems reasonably necessary or advisable and (iv) the Bank shall have
received payment of the Closing Fee and, if required by the Bank at closing, (A)
an amount equal to Bank’s out-of-pocket expenses and fees and expenses of Bank’s
counsel incurred in connection with the negotiation, documentation and closing
of the transactions contemplated hereby, and (B) an amount sufficient in the
opinion of the Bank to reimburse the Bank for all taxes, collateral filing fees
and other fees and charges payable on account of the execution, delivery or
recording of any of the Loan Documents or any loans or Letters of Credit
outstanding hereunder.


SECTION 4. BORROWER’S REPRESENTATIONS AND WARRANTIES.


To induce Bank to enter into this Agreement, Borrower represents and warrants as
follows:


4.1           Organization and Qualification of Borrower.  Borrower is [limited
liability company duly organized, validly existing and in good standing]
[limited partnership duly organized, validly existing and in good standing]
under the laws of the state shown on the first page hereof, and is qualified to
do business in all jurisdictions where the character of its properties or the
nature of its activities make such qualification necessary.


4.2           Trade Names, Subsidiaries and Location of Assets.  Schedule 1
attached hereto and made a part hereof fully and accurately discloses any legal
name, trade name or style ever used by Borrower, any Subsidiaries owned by
Borrower, and each office, other place of business or location of assets of
Borrower.


4.3           Corporate or Other Authority; No Violation of Other Agreements.
The execution, delivery and performance by Borrower of this Agreement and the
other Loan Documents have been duly authorized by all necessary action on the
pant of Borrower and do not and will not (i) violate any provision of Borrower’s
[Participation and Operating Agreement, Certificate of Formation] (partnership
agreement] or other organization documents or any Applicable Law, or (ii) be in
conflict with, result in a breach of, or constitute (following notice or lapse
of time or both) a default under any Franchise Document or any other agreement
to which Borrower is a party or by which Borrower or any of its property is
bound.


 
 

--------------------------------------------------------------------------------

 
4.4           Enforceability.  This Agreement and each of the other Loan
Documents create legal, valid and binding obligations of Borrower enforceable
against Borrower in accordance with their respective terms.


4.5           Entire Agreement.  The Master Note and accompanying Loan Documents
executed in connection with the Loan and delivered to Bank are the only
contracts evidencing the transaction described herein and constitute the entire
agreement of the parties hereto with respect to the transaction.


4.6           Genuineness of Signatures.  The Master Note and each accompanying
Loan Document executed in connection the such Loan is genuine and all
signatures, names, amounts and other facts and statements therein and thereon
are true and correct.


4.7           Litigation.  There are no actions, suits, proceedings or
investigations pending or, to the knowledge of Borrower, threatened before any
court or administrative or governmental agency that may, individually or
collectively, adversely affect the financial condition or business operations of
Borrower.


4.8  
Solvency.  Borrower is now and will remain Solvent.



4.9           Taxes.  All federal, state and local tax returns have been duly
filed, and all taxes, assessments and withholdings shown on such returns or
billed to Borrower have been paid, and Borrower maintains adequate reserves and
accruals in respect of all such federal, state and other taxes, assessments and
withholdings. There are no unpaid assessments pending against Borrower for any
taxes or withholdings, and Borrower knows of no basis therefor.


4.10           Compliance with Laws.  Borrower has duly complied with in all
material respects, and its properties and business operations are in compliance
in all material respects with, the provisions of all Applicable Laws, including,
without limitation ERISA, the Fair Labor Standards Act and OSHA. Borrower
possesses all permits, franchises, licenses, trademark rights, trade names,
patents and other authorizations reasonably necessary to enable it to conduct
its business operations as now conducted, and no filing with (other than
documents relating to the Collateral if the Loan is secured), and no consent,
authorization, order or license of, any Person is necessary in connection with
the execution or performance of this Agreement or the other Loan Documents.


4.11           No Default.  No Default Condition or Event of Default exists.


4.12           Use of Proceeds.  None of the proceeds of any Advances by Bank
have been or will be used to purchase or carry (or to satisfy or refinance any
indebtedness incurred to purchase or carry) any “margin stock” (as defined in
Regulation U of the Federal Reserve Board).  Advances shall be made for the sole
purpose of working capital needs of Borrower in connection with the operation of
a business, including, without limitation, the establishment of new locations,
in the form of one or more Ruby Tuesday restaurants.


 
 

--------------------------------------------------------------------------------

 
Each submission of a Request for an Advance or a request for the issuance of a
Letter of Credit made by Borrower pursuant to this Agreement or any other Loan
Document shall constitute an automatic representation and warranty by Borrower
to Bank that there does not then exist any Default Condition or Event of Default
and a reaffirmation as of the date of said request that all representations and
warranties of Borrower contained in this Agreement and the other Loan Documents
are true in all material respects. All representations and warranties contained
in this Agreement or in any of the other Loan Documents shall survive the
execution, delivery and acceptance hereof by Bank and the closing of the
transactions described herein.




SECTION 5. BORROWER’S AFFIRMATIVE COVENANTS.


During the term of this Agreement, and thereafter for so long as there are is
any outstanding Loan Indebtedness to Bank, Borrower covenants that, unless
otherwise consented to by Bank in writing, it shall:


5.1           Financial Reports.  Deliver to Bank or cause to be delivered to
Bank:


(i)           within 90 days after the end of each fiscal year a balance sheet
and income statement of Borrower as of the end of such year, prepared by Sponsor
or by such firm of independent public accountants as may be designated by
Borrower and be satisfactory to Bank, and certified as prepared in accordance
with GAAP and, to the extent delivered to Sponsor, audited financial statements
for such period;


(ii)           within 45 days after the end of each fiscal quarter a balance
sheet and income statement of Borrower as of the end of such quarter, prepared
by Sponsor and certified as prepared in accordance with GAAP (except for the
year-end adjustments); and


(iii)           with reasonable promptness, all reports by Borrower to its
shareholders or partners and such other information as Bank may reasonably
request from time to time.


5.2           Books and Records.  Maintain its Books and Records and accounts in
accordance with GAAP and permit any Person designated by Bank or Sponsor to
visit Borrower’s premises, inspect any of the Collateral or any of the Books and
Records, and to make copies thereof and take extracts therefrom, and to discuss
Borrower’s financial affairs with Borrower’s financial officers and accountants
subject in each instance to reasonable prior written notice to Borrower, except
in the event of a default by Borrower, in which case notice shall not be
required.


5.3           Taxes.  Promptly file all tax returns and pay and discharge all
taxes, assessments, withholdings and other governmental charges imposed upon it,
its income or profits, or upon any property belonging to it, prior to the date
on which penalties attach thereto.


5.4           Notices to Bank.  Promptly notify Bank in writing of (i) the
occurrence of any Default Condition or Event of Default; (ii) any pending or
threatened litigation claiming damages in excess of $100,000 or seeking relief
that, if granted, would adversely affect the
 
 
 

--------------------------------------------------------------------------------

 
financial condition or business operations of Borrower; and (iii) any asserted
violation by Borrower of or demand for compliance by Borrower with any
Applicable Law.


5.5           Compliance with Applicable Laws.  Comply in all material respects
with all Applicable Laws, including, without limitation, ERISA, the Fair Labor
Standards Act and OSHA.


5.6           Existence.  Maintain its separate corporate or partnership
existence and all rights, privileges and franchises in connection therewith, and
maintain its qualification and good standing in all jurisdictions where the
failure to do so could have a material adverse effect upon its ability to repay
the Loan Indebtedness.


5.7           Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage
Ratio of not less than 1.15 to 1.0. This ratio will be calculated as of the last
day of each fiscal quarter of the Borrower based upon the preceding twelve-month
period, commencing on the last day of the first fiscal quarter in which the
Borrower or its Subsidiaries own at least one Qualified Store.


SECTION 6. NEGATIVE COVENANTS.


During the term of this Agreement, and thereafter for so long as there are is
Loan Indebtedness outstanding, Borrower covenants that unless Bank has first
consented thereto in writing, it will not:


6.1           Merger; Disposal or Moving of Collateral.  Merge or consolidate
with or acquire any substantial portion of the assets or stock of any Person;
sell, lease, transfer or otherwise dispose of all or any portion of its
properties (including any of the Collateral), except sales or rentals of
inventory in the ordinary course of business; or, without having given Bank at
least 60 days prior written notice and having executed such instruments and
agreements as Bank shall require, change its name, the location of any
Collateral or the location of its chief executive  office, principal place of
business or the office at which it maintains its Books and Records.


6.2           Liens.  Grant or suffer to exist any Lien upon any of its assets
except Permitted Liens.


6.3           Guarantees.  Guarantee, assume, endorse or otherwise become
contingently liable for any obligation or indebtedness of any Person, either
directly or indirectly, exceeding $100,000 not existing as of this date, except
by endorsement of items of payment for deposit or collection or guarantees of
operating leases in the ordinary course of business and except as set forth on
Schedule 1 attached hereto.


6.4           Loans.  Make loans or advances of money to or investments in any
Person, or (except in the ordinary course of business and on fair and reasonable
terms) engage in any transaction with a subsidiary or affiliate.
 
 
 

--------------------------------------------------------------------------------

 
SECTION 7. EVENTS OF DEFAULT.


7.1           List of Events of Default.  The occurrence of any one or more of
the following conditions or events shall constitute an “Event of Default”:
 
(a)    Borrower shall fail to pay any principal amount of the Loan Indebtedness
or any other amount of the Loan Indebtedness on the due date thereof (whether
due at stated maturity, on demand, upon acceleration or otherwise);


(b)    any warranty, representation, or other statement by Borrower herein or in
any instrument, certificate or financial statement furnished in compliance
herewith proves to have been false or misleading in any material respect when
made;
 
(c)  Borrower shall fail or neglect to perform, keep or observe any covenant
contained in this Agreement, any of the other Loan Documents or any other
agreement now or hereafter entered into with Bank;
 
(d)    Borrower or any Guarantor shall fail to pay when due any amount owed to
any creditor (other than Bank) or any Guarantor shall fail to pay or perform any
liability or obligation in accordance with the terms of any agreement with Bank;
 
(e)    Borrower or any Guarantor shall cease to be Solvent, shall die or become
incompetent, shall suffer the appointment of a receiver, trustee, custodian or
similar fiduciary, shall make an assignment for the benefit of creditors, or
shall make an offer of settlement or composition to their respective unsecured
creditors generally
 
(f)    any petition for an order for relief shall be filed by or against
Borrower or any Guarantor under the Bankruptcy Code (if against Borrower or any
Guarantor, the continuation of such proceeding for more than 30 days);
 
(g)  any judgment, writ of attachment or similar process is entered or filed
against Borrower or any Guarantor or any of Borrower’s or any Guarantor’s
property and such judgment, writ of attachment or process is not dismissed,
satisfied or vacated within ten (10) days thereafter or results in the creation
or imposition of any Lien upon any Collateral that is not a Permitted Lien;
 
(h)    Any Guarantor shall revoke or attempt to revoke the guaranty signed by
such Guarantor or shall repudiate such Guarantor’s liability thereunder;
 
(i)           any Person, or group of Persons (whether or not related) other
than Sponsor or one of its affiliates, shall have or obtain legal or beneficial
ownership of a majority of the outstanding voting securities or rights of
Borrower, other than any Person, or group of Persons, that has such majority
ownership on the date of execution of this Agreement as shown on Schedule 1;
 
 
 

--------------------------------------------------------------------------------

 
(i)    any of Borrower’s Franchise Documents shall terminate or be revoked for
any reason, or Borrower shall have received notice from the Sponsor that a
default has occurred under any Franchise Documents; or
 
(k)    Sponsor shall default in its obligations to the Bank pursuant to any
agreement between the Bank and Sponsor and Sponsor shall not purchase the Loan,
Letters of Credit and Loan Commitment hereunder within five (5) Business Days.
 
7.2           Advances and Letters of Credit.  In no event shall the Bank have
any obligation to make an Advance pursuant to the Loan Commitment or issue a
Letter of Credit hereunder if there exists a Default Condition or an Event of
Default.




SECTION 8. REMEDIES.


All of the Loan Indebtedness shall become immediately due and payable and the
Loan Commitment shall be deemed immediately terminated (without notice to or
demand upon Borrower) upon the occurrence of an Event of Default under Section
7.1(f) of this Agreement; and upon and after the occurrence of any other Event
of Default, Bank shall have the right to terminate immediately the Loan
Commitment and to declare the entire unpaid principal balance of and accrued
interest with respect to the Loan Indebtedness to be, and the same shall
thereupon become, immediately due and payable upon receipt by Borrower of
written notice and demand or, in the case of all outstanding Letter of Credit
Obligations, immediately subject to the cash collateral requirements of Section
2.8 hereof. From and after the date on which the Loan Indebtedness becomes
automatically due and payable or is declared by Bank to be due and payable as
aforesaid, Bank shall have and may exercise from time to time any and all rights
and remedies afforded to a secured party or otherwise under any Loan Document or
Applicable Law.  If the Loan Indebtedness is collected by or through an attorney
at law, Bank shall be entitled to collect reasonable attorneys’ fees and court
costs from Borrower.




SECTION 9. WAIVERS.


Borrower waives notice of Bank’s acceptance hereof. Borrower hereby waives any
requirement on the part of Bank to post any bond or other security as a
condition to Bank’s right to obtain an immediate writ of possession with respect
to any Collateral. Bank shall not be deemed to have waived any of its rights
upon or remedies hereunder or any Event of Default unless such waiver be in
writing and signed by Bank. No delay or omission on the part of Bank in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to or waiver of any
right on any future occasion.




SECTION 10. NOTICES.


All notices and demands to or upon a party hereto shall be in writing and shall
be sent by certified mail, return receipt requested, personal delivery against
receipt or by telecopier or other
 
 
 

--------------------------------------------------------------------------------

 
 facsimile transmission add shall be deemed to have been validly served, given
or delivered when delivered against receipt or one Business Day after deposit in
the mail, postage prepaid, or, in the case of facsimile transmission, when
indicated by verification receipt printed by the sending machine as having been
received at the office of the noticed party, addressed in each case as follows:


If to Borrower:                       _______________________
Attention ________________
Telecopier No.:____________


If to Bank:                                Bank of America, N.A.
[__________________]




or to such other address as each party may designate for itself by like notice
given in accordance with this Section.




SECTION 11. INDEMNIFICATION.


Borrower hereby agrees to indemnify Bank and hold Bank harmless from and against
any liability, loss, damage, suit, action or proceeding ever suffered or
incurred by Bank as the result of Borrower’s failure to observe, perform or
discharge Borrower’s duties hereunder or the issuance of any Letters of Credit
hereunder. Without limiting the generality of the foregoing, this indemnity
shall extend to any claims asserted against Bank by any Person under any
environmental laws. If any taxes, collateral filing fees or other fees or
charges shall be payable by Borrower or Bank on account of the execution,
delivery or recording of any of the Loan Documents or any loans or Letters of
Credit outstanding hereunder, Borrower will pay (or reimburse Bank’s payment of)
all such taxes, collateral filing fees or other fees or charges, including any
applicable interests and penalties, and will indemnify and hold Bank harmless
from and against liability in connection therewith. The indemnity obligations of
Borrower under this Section shall survive the payment in full of the Loan
Indebtedness.




SECTION 12. ENTIRE AGREEMENT; AMENDMENT.


This Agreement and the other Loan Documents embody the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof,
and this Agreement may not be modified or amended except by an agreement in
writing signed by Borrower and Bank.




SECTION 13. SUCCESSORS AND ASSIGNS.


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns; but Borrower shall not
assign this Agreement or any
 
 
 

--------------------------------------------------------------------------------

 
right or benefit hereunder to any Person. The Bank may assign its rights and
obligations hereunder at any time and to any Person, including without
limitation, to Sponsor.




SECTION 14. GOVERNING LAW.


THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS HEREUNDER, INCLUDING MATYERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF GEORGIA (WITHOUT REGARD TO THE LAWS OF CONFLICTS THEREOF) AND IS
INTENDED TO TAKE EFFECT AS A SEALED INSTRUMENT.




SECTION 15. MISCELLANEOUS.


Time is of the essence of this Agreement. Bank reserves the right to
participate, sell or assign the Loan made hereunder and provide any participant
or assignee all information in Bank’s possession regarding Borrower, its
business and the Collateral. Borrower shall reimburse Bank for Bank’s
out-of-pocket expenses and for the fees and expenses and disbursements of Bank’s
counsel in connection with the negotiation, documentation and closing of the
transactions contemplated hereby, and Borrower will pay all expenses incurred by
Borrower in connection with the transactions. The Section headings are for
convenience only and shall not limit or otherwise affect any of the terms
hereof.




SECTION 16. RELATIONS WITH SPONSOR.


Borrower recognizes and acknowledges that the Bank has made the Loan Commitment
available to Borrower hereunder at the behest of, as an accommodation to, and
based upon the credit support of, Sponsor. Accordingly, Borrower agrees that
from time to time the Bank may release to Sponsor such information about
Borrower and the Loan as Sponsor may request, and the Bank may condition its
agreement to any waiver, modification or amendment on the prior written consent
of Sponsor. Borrower further agrees that upon the occurrence of an Event of
Default hereunder, the Bank may notify Sponsor of such Event of Default prior to
notifying Borrower thereof, and the Bank shall not be liable to Borrower for
failure to give simultaneous notice to Borrower. Borrower further agrees that
the Bank shall not be liable to Borrower as a result of any information or
document obtained by Bank regarding Borrower which is shared by Bank with
Sponsor or any action taken under the Loan Documents based upon instructions
from the Sponsor.


In addition, the Borrower acknowledges and agrees that to the extent that the
Sponsor makes any payments to the Bank as a result of the credit support that
Sponsor has provided to the Bank with respect to the Borrower, the Sponsor will
be subrogated to the rights of the Bank pursuant to this Agreement and all
related Loan Documents and may exercise and enforce in its own right the rights
and remedies of the Bank hereunder and thereunder to the fullest extent provided
by law or at equity or by the terms of the Agreement and related Loan Documents.



CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

WITNESS the hand and seal of the parties hereto on the date first above written.




Accepted in Charlotte, North Carolina:


BORROWER:


By:  __________________________


Title:__________________________


Attest:  ________________________








Secretary




[CORPORATE SEAL]








BANK:


BANK OF AMERICA, N.A.


By:  ___________________________


Title:  __________________________





CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


MASTER NOTE
[date]                                                                                                                     [$]




Charlotte, North Carolina


FOR VALUE   RECEIVED, the undersigned, _____________, a ______________________,
(the “Borrower”), promises to pay to the order of BANK OF AMERICA, N.A., a
national banking association (the “Bank”) at Bank’s principal office in
Charlotte, North Carolina, or at such other place as the holder hereof may
designate by notice if in writing to Borrower, in immediately available funds in
lawful money of the United States of America, on the Maturity Date, as set forth
in that certain Franchisee Loan Agreement, dated as of even date herewith (the
“Agreement”) by and between the Borrower and Bank, the lesser of (i) principal
sum of [ONE HUNDRED THOUSAND to FIVE MILLION AND NO/100 DOLLARS ($100,000 to
$5,000,000.00)], or (ii) so much thereof as shall have been from time to time
disbursed hereunder in accordance with the Agreement and not theretofore repaid,
as shown on the grid schedule attached hereto (the “Grid Schedule”).


In addition to principal, Borrower agrees to pay interest on the principal
amounts disbursed hereunder from time to time from the date of each disbursement
until paid at such rates of interest per annum and upon such dates as provided
for in the Agreement. Interest shall accrue on the outstanding principal balance
from the date hereof up to and through the date on which all principal and
interest hereunder is paid in full, and shall be computed on the basis of the
actual number of days elapsed in a 365-day year. Such interest is to be paid to
Bank at its address set forth above. Any principal amount due under this Note
that is not paid on the due date therefor whether on the Maturity Date, or
resulting from the acceleration of maturity upon the occurrence of an Event of
Default (as defined in the Agreement), shall bear interest from the date due
until payment in full at the Default Rate, as such term is defined in the
Agreement.


This Master Note (“Note”) evidences a loan incurred pursuant to the terms and
conditions of the Agreement to which reference is hereby made for a full and
complete description of such terms and conditions, including, without
limitation, provisions for the acceleration of the maturity hereof upon the
existence or occurrence of certain conditions or events, and the terms of any
permitted prepayments hereof. All capitalized terms used in this Note shall have
the same meanings as set forth in the Agreement.


Upon the existence or occurrence of any Event of Default, the principal and all
accrued interest hereof shall automatically become, or may be declared, due and
payable in the manner and with the effect provided in the Agreement.


Bank shall at all times have a right of set-off against any deposit balances of
Borrower in the possession of the Bank and the Bank may apply the same against
payment of this Note or any other indebtedness of Borrower to the Bank. The
payment of any indebtedness evidenced by this Note prior to the Maturity Date
shall not affect the enforceability of this Note as to any future,
 
 
 

--------------------------------------------------------------------------------

 
different or other indebtedness incurred hereunder by the Borrower.  In the
event the indebtedness evidenced by this Note is collected by legal action or
through an attorney-at-law, the Bank shall be entitled to recover from Borrower
all costs of collection, including, without limitation, reasonable attorneys’
fees if collected by or through an attorney-at-law.


Borrower acknowledges that the actual crediting of the amount of any
disbursement under the Agreement to an account of Borrower or recording such
amount in the Grid Schedule shall, in the absence of manifest error, constitute
presumptive evidence of such disbursement and that such Advance was made and
borrowed under the Agreement. Such account records or Grid Schedule shall
constitute, in the absence of manifest error, presumptive evidence of principal
amounts outstanding and the payments made under the Agreement at any time and
from time to time, provided that the failure of Bank to record on the Grid
Schedule or in such account the type or amount of any Advance shall not affect
the obligation of the undersigned to repay such amount actually advanced
together with interest thereon in accordance with this Note and the Agreement.


Failure or forbearance of Bank to exercise any right hereunder, or otherwise
granted by the Agreement or by law, shall not affect or release the liability of
Borrower hereunder, and shall not constitute a waiver of such right unless so
stated by Bank in writing.  THIS NOTE SHALL RE DEEMED TO BE MADE UNDER, AND
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY, THE INTERNAL LAWS OF THE
STATE OF GEORGIA (WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS THEREOF).
Time is of the essence of this Note.


PRESENTMENT FOR PAYMENT, NOTICE OF DISHONOR AND PROTEST
ARE HEREBY WAIVED.


Executed under hand and seal of the Borrower as of the day and year first above


[NAME OF BORROWER]


By: ______________________                                                         


Name: ____________________                                                          


Title:  ____________________                                                         




Attest:______________________


Name: ______________________


Title:  _______________________


[CORPORATE SEAL]

CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

GRID SCHEDULE


ADVANCES




 

       
 Unpaid Principal
         Bearing Interest      Amount of  Amount of  at the Above- Notation  
 Date  Advance  Advance Repaid     Reference Rate   Made By     $________
  $________  $_________________  

 


                                                                                                                                                                           


CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


Bank of America, N.A.
Ruby Tuesday, Inc. Franchisee Loan Program


REQUEST FOR ADVANCE


[Date]


Bank of America, N.A.
[___________________]


Re:           Name of Borrower                      ________________________
Closing Date:                               ________________________
Requested Advance:                  ________________________


Ladies and Gentlemen:


The above-referenced Borrower hereby requests an Advance in the amount of
$________________ pursuant to the Loan Agreement dated as of the date set forth
above, such Advance to be made on ___________________.


The Borrower hereby directs the Bank to fund such Advance in accordance with the
following wiring instructions:


Name of Bank: ________________________
City, State:        ________________________
ABA No.           ________________________
Account No.    ________________________
Account Name: ________________________


The Borrower represents and warrants to the Bank that no Event of Default exists
pursuant to the Loan Agreement referenced above and that all representations and
warranties set forth in said Loan Agreement are true and correct on the date
hereof.


[Name of Borrower]


By: ______________________
Title: _____________________








 
 

--------------------------------------------------------------------------------

 








SCHEDULE 1


A.           Permitted Liens


The following described Liens are Permitted Liens (if none, so state):


Name of Lien Holder                                                      Date of
Recording                                           Collateral








B.           Trade Names and Styles


The following are the only trade names or trade styles ever used by Borrower (if
none, so state):




C.           Subsidiaries


The following are all of the subsidiaries owned by Borrower (if none, so state):




D.           Business Locations


The following are all of the locations where Borrower has an office or other
place of business or owns assets:




E.           Stockholders/Members


The following are all of the stockholders or members of Borrower and the
percentage of Borrower’s equity owned by each:


Stockholder’s
Name                                                                Percentage
of Equity Owned





 

F.           Guarantees







CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


FORM OF MONTHLY SERVICING REPORT
Ruby Tuesday, Inc. Franchisee Loan Program




Payment Date __________________________




From:                      Bank of America, N.A.
Attn: _____________________




Franchisee Loans Outstanding As Of Payment
Date                   $_________________________


Amount of Franchisee Loans Repurchased By
Borrower During Preceding Calculation
Period                             $_________________________


Past Due Franchisee
Loans                                                               ______ See
attached past due report


______ None for this period


Amount of Franchisee Letters of Credit
Outstandings                                                                               $__________________________





CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.3


NOTICE OF REVOLVING BORROWING


[date]


Bank of America, N.A.
Credit Services Department
[____________________]




Dear Sirs:


Reference is made to the Revolving Credit Agreement dated as of December 1, 2010
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the undersigned, as Borrower, the Lenders named
therein, and Bank of America, N.A., as Administrative Agent, Servicer, Issuing
Bank and Swingline Lender.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This notice constitutes a Notice of Revolving
Borrowing, and the Borrower hereby requests a Revolving Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Revolving Borrowing requested hereby:


 
(A)
Aggregate principal amount of Revolving Borrowing:____________________
 



 
(B)
Date of Revolving Borrowing (which is a Business Day):______________
 



 
(C)
Interest Rate basis:___________________
 



 
(D)
Interest Period: ______________________
 



 
(E)
Location and number of Borrower’s account to which proceeds of Revolving
Borrowing are to be disbursed:___________________
 



The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 4.2 of the Credit Agreement are
satisfied.


Very truly yours,


RUBY TUESDAY, INC.


By: ___________________                                                       
Name:
Title:



CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.6


NOTICE OF SWINGLINE BORROWING


[date]


Bank of America, N.A.
Credit Services Department
[_____________]


Dear Sirs:


Reference is made to the Revolving Credit Agreement dated as of December 1, 2010
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), among the undersigned, as Borrower, the Lenders named therein, and
Bank of America, N.A., as Administrative Agent, Servicer, Issuing Bank, and
Swingline Lender.  Terms defined in the Credit Agreement are used herein with
the same meanings.  This notice constitutes a Notice of Swingline Borrowing, and
the Borrower hereby requests a Swingline Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to the Swingline Borrowing requested hereby:


(A)          Principal amount of Swingline
Loan: _____________________________________                                                                                                                   


 
(B)
Date of Swingline Loan (which is a Business Day):__________________________
 



 
(C)
Location and number of Borrower’s account to which proceeds of Swingline Loan
are to be disbursed: _______________________
 



The Borrower hereby represents and warrants that the conditions specified in
paragraphs (a), (b) and (c) of Section 4.2 of the Credit Agreement are
satisfied.


Very truly yours,


RUBY TUESDAY, INC.


By: ________________________                                                       
Name:
Title:





CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2.8


FORM OF CONTINUATION/CONVERSION


[date]


Bank of America, N.A.
Credit Services Department
[_____________]


Dear Sirs:


Reference is made to the Revolving Credit Agreement dated as of December 1, 2010
(as amended, restated or modified from time to time, the “Credit Agreement”),
among the undersigned, as Borrower, the Lenders named therein, and Bank of
America, N.A., as Administrative Agent, Servicer, Issuing Bank, and Swingline
Lender.  Terms defined in the Credit Agreement are used herein with the same
meanings.  This notice constitutes a Notice of Continuation/Conversion and the
Borrower hereby requests the conversion or continuation of a Borrowing under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to the Borrowing to be converted or continued as
requested hereby:
 
(A)          Borrowing to which this request applies: _______________________

(B)           Principal amount of Borrowing to be converted/continued: _________
 
                  
(C)   Effective date of election (which is a Business Day): ______________
                                                                                                  
 
(D)           Interest rate
basis: ________________                                                               


(E)           Interest
Period: ___________________                                                               




Very truly yours,


RUBY TUESDAY, INC.


By:___________________                                                        
Name:
Title:

CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4.1(b)(iv)


RUBY TUESDAY, INC.


CERTIFICATE REGARDING CHARTER, BYLAWS,
RESOLUTIONS AND INCUMBENCY


The undersigned, Scarlett May, being the Secretary of Ruby Tuesday, Inc., a
Georgia corporation (the “Borrower”), hereby gives this certificate to induce
Bank of America, N.A., as Administrative Agent (the “Administrative Agent”), and
each of the financial institutions (the “Lenders”) listed on the signature pages
to the Credit Agreement (herein defined) to consummate certain financial
accommodations with the Borrower pursuant to the terms of that certain Revolving
Credit Agreement, dated of even date herewith, between the Borrower, the
Administrative Agent and the Lenders (the “Credit Agreement”).  Capitalized
terms used herein which are not otherwise defined herein shall have the meanings
given to them in the Credit Agreement.


The undersigned hereby certifies that:


1.           In her aforesaid capacity as Secretary of the Borrower, she is
familiar with, and keeps control of, its articles of incorporation, bylaws and
minute books, and schedules meetings of its Board of Directors;


2.           Attached hereto as Exhibit A is a true and correct copy of the
Articles of Incorporation of the Borrower, as in effect on the date hereof;


3.           Attached hereto as Exhibit B is a true and correct copy of the
bylaws of the Borrower as in effect on the date hereof;


4.           Attached hereto as Exhibit C is a true and correct copy of
resolutions of the Board of Directors of the Borrower duly adopted on [ ], at a
meeting of the members of said Board of Directors at which a quorum was present
and acting throughout, that such proceedings were conducted in accordance with
the Articles of Incorporation and bylaws of the Borrower, and said resolutions
have not been amended, rescinded, modified or revoked, and are in full force and
effect as of the date hereof;


5.           The following persons constitute officers of the Borrower, and such
officers are duly authorized and empowered to execute the Credit Agreement and
all other documents and agreements to which the Borrower is a party; and the
signatures executed below are the true and correct signatures of such officers:


 
 

--------------------------------------------------------------------------------

 
Title                                                     Name                                       Signature
Senior Vice President and               Marguerite N.
Duffy              ________________                         
Chief Financial Officer,
Treasurer and Assistant
Secretary


Vice President, General                    Scarlett
May                          ________________             
Counsel and Secretary


IN WITNESS WHEREOF, the undersigned has executed this certificate in his
capacity as Secretary, this ____ day of __________, 20__.





--------------------------------------------------------------------------------

Scarlett May
Secretary




The undersigned being a duly authorized officer of the Borrower, hereby
certifies to the Administrative Agent and the Participants that Scarlett May is
the duly appointed Secretary of the Borrower, and she is duly authorized and
empowered to execute this Certificate and all documents to which Borrower is a
party, and the signature executed above is his true and correct signature.





--------------------------------------------------------------------------------

Marguerite N. Duffy
Senior Vice President





CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 4.1(b)(vii)




FORM OF OFFICER’S CERTIFICATE




Reference is made to the Revolving Credit Agreement dated as of December 1, 2010
(as amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), among RUBY TUESDAY, INC. (the “Borrower”), the Lenders from time to
time party thereto, and Bank of America, N.A., as Administrative Agent, Issuing
Bank, and Swingline Lender.  Terms defined in the Credit Agreement are used
herein with the same meanings.  This certificate is being delivered pursuant to
Section 4.1(b)(vii) of the Credit Agreement.


I, [____________], [___________] of the Borrower, DO HEREBY CERTIFY that:


(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of a Letter of
Credit, as applicable, no Default or Event of Default shall exist or would
result; and


(b)           all representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects on and as
of the date of such Borrowing or the date of issuance, amendment, extension or
renewal of a Letter of Credit, in each case before and after giving effect
thereto; and


(c)           since the date of the most recent financial statements of the
Borrower described in Section 5.4 of the Credit Agreement or delivered pursuant
to Section 6.1(a) of the Credit Agreement, there shall have been no change which
has had or could reasonably be expected to have a Material Adverse Effect.




IN WITNESS WHEREOF, I have hereunto signed my name this [__] day of December,
2010.
 

 

--------------------------------------------------------------------------------

Name:
Title:









CHAR1\1185962v4
 
 

--------------------------------------------------------------------------------

 



